Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 1 of 126 PageID# 282




                                      Designatedfor electronic publication only

                  UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS



                                                         No. 18-5157


                                              Casel F. Lucas,Appellant,




                                               Robert L. Wilkie,
                                    Secretary of Veterans Affairs, Appellee.


                                              Before GREENBERG,Judge.

                                             MEMORANDUM DECISION

                                       Note: Pursuant to U.S. Vet. App. R. 30(a),
                                   this action may not be cited as precedent.

          GREENBERG,Judge: GulfWar veteran Casel F. Lucas appeals through counsel that part
 ofa June 14,2018,Board ofVeterans' Appeals decision that denied service connection for arthritis
 of the left elbow, a right elbow strain, bilateral ankle strains, chronic fatigue syndrome(CFS), a
 sleep disorder, genitourinary problems,and impotence.' Record(R.)at 4-18. The appellant argues
 that the Board(1)erred by relying on an inadequate March 2011 examination;(2)failed to address
 whetlier his left elbow arthritis entitled him to service connection based on a continuity of
 symptomatology; and (3) failed to address whether his undiagnosed symptoms of fatigue, sleep
 impairment, abdominal discomfort, and genitourinary problems entitled him to direct service
 connection. Appellant's Brief at 14-28. The Secretary concedes that remand is warranted to
 determine whether Mr. Lucas is entitled to presumptive service coimection under 38 C.F.R.§ 3.317


         'The Board also found that the veteran was entitled to service connection for a right fifth finger condition, a
 left fifth finger condition, recurrent respiratory infections, GERD, and headaches. The Court will not disturb these
 favorable findings. See Medrano v. Nicholson, 21 Vet.App. 165,170 (2007). Additionally, the Board remanded the
 issues of entitlement to service connection for a right knee condition and an increased rating for post-traumatic stress
 disorder iPTSD). These matters are not currently before the Court. See Hampton v. Gober, 10 Vet.App. 481, 482
 (1997). Lastly, the Board also determined that the veteran was not entitled to service connection for ALS and that he
 voluntarily withdrew a claim related to an earlier effective date for PTSD. The appellant presents no argument as to
 these matters and the Court deems them abandoned. See Pederson v. McDonald, 27 Vet.App. 276, 285 (2015)(en
 banc)(holding that, where an appellant abandons an issue or claim, the Court will not address it).
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 2 of 126 PageID# 283


    (2019)for his abdominal discomfort, genitourinary symptoms, and impotence; but he argues that
    the rest ofthe decision on appeal should be affirmed. Secretary's Brief at 9-23. For the following
    reasons, the Court will set that part of the June 2018 Board decision on appeal aside and remand
     the matters for readjudication.
            Justice Alito noted in Henderson v. Shinseki that our Court's scope ofreview in this appeal
    is "similar to that of an Article III court reviewing agency action under the Administrative
    Procedure Act,5 U.S.C.§ 706." 562 U.S.428,432 n.2(2011);jee 38 U.S.C.§ 7261. The creation
    of a special court solely for veterans, and other specified relations such as their widows, is
    consistent with congressional intent as old as the Republic. See Hayburn's Case,2 U.S.(2 Dall.)
    409,410 n., 1 L. Ed.436(1792)("[T]he objects ofthis act are exceedingly benevolent,find do real
    honor to the humanity and justice of Congress."). "The Court may hear cases by judges sitting
    alone or in panels, as determined pursuant to procedures established by the Court." 58 U.S.C.
    § 7254. Accordingly, the statutory command of Congress that a single judge may issue a binding
    decision, pursuant to procedures established by the Court, is "unambiguous, unequivocal, and
    unlimited." Conroy v. Aniskojf, 507 U.S. 511, 514 (1993); see generally Frankel v. Derwinski,
     1 Vet.App. 23,25-26(1990).
          From the beginning of the Republic, statutory construction concerning congressional
    promises to veterans has been of great concern."By the act concerning invalids, passed in June,
    1794, vol. 3. p. 112, the secretary at war is ordered to place on the pension list, all persons whose
    names are contained in a report previously made by him to congress. If he should refuse to do so,
    would the wounded veteran be without remedy? Is it to be contended that where the law,in precise
    terms, directs the performance of an act, in which an individual is interested, the law is incapable
    ofsecuring obedience to its mandate? Is it on account ofthe character ofthe person against whom
    the complaint is made? Is it to be contended that the heads of departments are not amenable to the
    laws oftheir coimtry?" Marbury v. Madison,5 U.S. 137,164,2 L. Ed. 60,69(1803).
           The appellant served on active duty in the U.S. Army from March 1988 to March 1992 as
    a rifleman. R. at 27(DD Form 214). The veteran was awarded numerous medals during service,
    including a Southwest Asia service medal with two bronze stars. Id.
           In August 2010, the veteran filed a claim seeking service connection for joint pain in his
    bilateral ankles and bilateral elbows, chronic fatigue, a sleep disorder, and genitourinary issues to
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 3 of 126 PageID# 284




 include impotence. R. at 1243-56. In a September 2010 statement in support of his claim, the
 veteran explained that he had experienced these conditions since service. R. at 1166-77.
          In March 2011, Mr. Lucas attended a VA examination for his claimed conditions. R. at
 958-86. The VA examiner noted that the veteran complained of"imspecified joint pain ... since
 1990... due to wear and tear" in his bilateral ankles and bilateral elbows. R. at 979. The examiner

 diagnosed the veteran with bilateral elbow strain and bilateral ankle strain. R. at 985.The examiner
 explained that because strains are diseases "with a clear and specific etiology and diagnosis" that
 are caused by "injury or overuse," the condition was not related to service because "there are no
 records of evaluation or treatment for... strain[s] during active duty or since active duty." R. at
 985.

          Additionally,the March 2011 examiner reviewed Mr. Lucas's complaints regarding fatigue
 and determined that there was "no pathology to render a diagnosis" for chronic fatigue syndrome
 because 6 of the 10 criteria required for a CPS diagnosis had not been met. R. at 978. Further, the
 examiner noted that she had reviewed whether any other clinical condition could explain the
 veteran's fatigue symptoms,but did not link the condition to any other known pathology.Id. Lastly,
 the examiner did not provide a diagnosis for the veteran's sleep disturbances,abdominal discomfort
 with flatulence, genitourinary issues, or impotence because she concluded that there was "no
 pathology to render a diagnosis" for these conditions. R. at 971-72.
        • In April 2011, the March 2011 examiner provided an addendum opinion related to x-rays
 R. at 948. After reviewing the x-rays, the examiner diagnosed Mr. Lucas with arthritis in his left
 elbow,but opined that the condition was likely not related to service. Id. The examiner also noted
 that the remaining joints were normal. Id.
          In June 2018, the Board issued a decision denying service connection for arthritis of the
 left elbow,right elbow strain, bilateral ankle strains,.CPS,a sleep disorder, genitourinary problems,
 and impotence. R. at 4-18. The Board relied on the March 2011 examination to deny the bilateral
 ankle, bilateral elbow, sleep disorder, and CPS claims. R. at 11-15. The Board also found that the
 conditions related to the appellant'sjoint pain, and fatigue did not entitle him to service connection
 for a medically unexplained chronic multi symptom illness(MUCMI)under 38 C.P.R. § 3.317. R.
 at 9-11, The Board did not discuss, however, whether the appellant's genitourinary problems or
 impotence entitled him to presumptive service connection for a MUCMI,nor did the Board address
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 4 of 126 PageID# 285


    the abdominal discomfort with flatulence discussed in the March 2011 examination report. See R.
    at 4-18. This appeal ensued.
            The Court agrees with the Secretary that a remand is required for the Board to address
    whether 38 C.F.R.§ 3.317 allows for service connection for the appellant's genitourinary problems
    and impotence. Appellee's Brief at 9-12. Further, the Court agrees with the Secretary's ccncession
    that the Board failed to discuss service connection for the appellant's abdominal discomfort with
    related flatulence, to include whether the condition can be granted presumptive service connection
    under 38 C.F.R. § 3.317. /c/. Because the examinations of record failed to provide a diagnosis or
    medical explanation for the genitourinary and abdominal symptoms and impotence,the Board was
    required to address whether these signs or symptoms allow for presumptive service connection
    under 38 C.F.R. § 3.317.
           The Court also concludes that the Board erred in relying on an inadequate March 2011 VA
    examination, and its accompanying April 2011 addendum, to deny service coimection for a
    MUCMI. Hicks V. Brown, 8 Vet.App. 417, 421 (1995)(the Board's reliance on an inadequate
    medical examination fhistrates judicial review and requires remand). The March 2011 examiner's
    failure to explain the etiology of Mr. Lucas's unspecified joint pain renders the examination
    inadequate as to whether the veteran suffers from a MUCMI.Stewart v. Wilkie, 30 Vet.App. 383,
    389(2020)(holding that under 38 C.F.R. § 3.317,"an illness is a MUCMI where either etiology
    or pathophysiology of the illness is inconclusive").
            In the March 2011 VA examination and accompanying April 2011 addendum, the
    examiner stated that the appellant's unspecified joint pains were caused by strains and arthritis. R.
    at 948, 985. The examiner reasoned that because both arthritis and strains had a specific etiology
    and diagnosis, the conditions, and thus the related joint pain, could not be related to service. R. at
    979, 985. However, the examiner neither provided a "specific etiology" for the conditions nor
    discounted the lay evidence providing a possible etiology; instead, the examiner provided only
    these conditions' pathophysiology. Therefore, without some explanation regarding the specific
    etiology ofthese conditions, it is vmclear why the Board deemed this examination supportive ofits
    denial ofservice connection as a MUCMI.Yet,the examiner did not explain how finding all joints,
    but the left elbow, normal in April 2011 evidenced that the appellant's current symptoms were
    related to strains and arthritis; to the contrary, this unexplained joint pain would appear to meet
    the criteria for a symptom of a MUCMI. R. at 10; see 38 C.F.R. § 3.317 (2019)(providing that
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 5 of 126 PageID# 286




 veterans who served during the Persian Gulf war are entitled to presumptive service connection
 for "a medically unexplained chronic multisymptom illness that is defined by a cluster ofsigns or
 symptoms");see also Stewart 30 Vet.App. at 389.
         Further, the Court determines that the Board erred by not considering whether the
 appellant's sleep disturbances and fatigue entitled him to service connection for a MUCMI.R. at
                                                                                           /
 10-11; 38 § C.F.R. 3.317. This is especially troubling given that the Board noted that fatigue and
 sleep disturbances are signs of a MUCMI,R. at 10, and the March 2011 VA examiner's admission
 that she could not provide a diagnosis related to fatigue or sleep disturbances. R. at 976-78.
 Remand is therefore warranted for the Board to adequately address whether presumptive service
 connection is warranted for these undiagnosable conditiohs.
        The Court is troubled by the Board's cursory discussion regarding a MUCMI. Given that
 all the claims on appeal involved undiagnosable conditions, or unexplained signs or symptoms,it
 is unclear why the appellant should not be service connected for a MUCMI.On remand the Board's
 consideration of the MUCMI issue must include a holistic review of all the appellant's
 undiagnosable conditions or \mexplained signs or symptoms. See 38 C.F.R. § 3.317.
        Lastly, the Court agrees with the appellant that the Board should have discussed whether
 the veteran's left elbow arthritis entitled him to service connection on the basis of a continuity of
 symptomatology. See 38 C.F.R. § 3.303(b) (2019). The appellant stated that the symptoms
 associated with his left elbow arthritis have persisted since service, yet the Board failed to address
 this evidence or determine whether the veteran may be entitled to service connection based on
 continued symptoms. See Id, On remand the Board should also address whether this evidence
 warrants service connection for left elbow arthritis.
       This matter is to be provided expeditious treatment. See 38U.S.C. § 7112; see also
 Hayburn's Case,2 U.S.(2 Dall.)at410,n.("[M]any unfortunate and meritorious[veterans], whom
 Congress havejustly thought proper objects ofimmediate relief, may suffer great distress, even by
 a short delay, and may be utterly ruined, by a long one.").
         For the foregoing reason, that part ofthe June 14,2018, Board decision on appeal is SET
 ASIDE and those matters are REMANDED for readjudication.
DATED; March 31,2020
Copies to:
 Karen P Galla, Esq.
 VA General Counsel(027)
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 6 of 126 PageID# 287
            /




                              COMMONWEALTH OF VIRGINIA
                                  Department ofCorrections
  Gregory L. Holloway                 Division ofOperations 14545 Old Belfield Road
  Regional Operations Chief              Eastern Region     Capron, VA 23829
                                                                              (434)658-4368

   July 2,2020


   C.Lucas 1080673
   Haynesville Correctional Center
   P.O. Box 129
   Haynesville, Virginia 22472

   Dear C. Lucas:

   Although your concerns are appreciated and noted, there was no evidence enclosed to support
   the proper utilization of the Offender Grievance Procedure (OP 866.1). In addition, HCC-20-
   REG-00046 is due a response to you on July 5, 2020. Please note the below information which
   you can use as guidance when attempting to have your issues addressed via the grievance
   procedure.

   Before a grievance issue can be reviewed outside the institutional level, an exhaustion of that
   level must be demonstrated which begins with the submission of an informal complaint. If the
   staff fails to respond, you can still choose to submit your regular grievance to the Institutional
   Ombudsman by attaching the complaint form and/or receipt with the grievance. If staff
   determines that your grievance does not meet the intake criteria, you can then forward the
   package to this ofiBce for appeal review. If no receipt was issued to you within two working
  days, then you are advised to speak with your Unit Manager either in person or via request form
  so that he/she can inquire into the status of your.document(s). Please utilize the procedure
  designed to investigate and bring resolution to grievable matters. With only a few exceptions,
  remember grievances must be filed within thirty days from date of occurrence of the alleged
  incident.

  If you have questions regarding filing procedure, you may direct them to the Grievance staff at
  your facility and/or refer to OP 866.1.

  Sincere




  K. Cosby,Regionar Ombudsman
  Eastem Regional Office

  /kwc
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 7 of 126 PageID# 288


                       BOARD OF VETERANS'APPEALS
                          Department of Veterans Affairs




   IN THE APPEAL OF                                                    SS
        CASEL F.LUCAS                                             Docket No. 13-22 962
   REPRESENTED BY
          Virginia Department of Veterans Services


                                DATE:        June 14,2018



                                         ORDER


   Service connection for post-traumatic arthritis, left elbow, to include as due to Gulf
   War environmental exposures, is denied.

   Service connection for right elbow strain, to include as due to Gulf War
   environmental exposures, is denied.

pi Service connection for flexion contracture, distal interphalangeal(DIP)joint, right
   fifttrftnger,isganted.
   Service connection,for flexion contracture, DIP joint, left fifth finger,is granted.

   Service connection for right ankle strain, to include as due to Gulf War
   environmental exposures,is denied.                                              ^
   Service connection for left ankle strain, to include as due to Gulf War         ^^       u.
                                                                                            O
                                                                                             LU
   environmental exposures,is denied.                                               ^ co    o
                                                                                            z
                                                                                    UJ ^    .
                                                                                            <

   Service connection for chronic fatigue syndrome(CPS),to include as due to gCjU^ ^ 1^
    War environmental exposures,is denied.                                          UJ      lo
                                                                                            CO
   Service connection for recurrent upper respiratory infections is granted.

   Service connection for a sleep disorder, to include as due to Gulf War
   environmental exposures, is denied.

   Servicesgonnection'for^astrQeBephageal reflux disease                granted.
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 8 of 126 PageID# 289




IN THE APPEAL OF                                                       SS 2i
     CASEL F.LUCAS                                                Docket No. 13-22 962


 Service connection for genitourinary problems,to include as due to Gulf War
 environmental exposures, is denied.

 Service connection for impotency, to include as due to Gulf War environmental
 exposures,is denied.

 Service connection for amyotrophic lateral sclerosis(ALS),to include as due to
 Gulf War environmental exposures,is denied.

  ervice connection for headaches is granted.
 The appeal for an effective date earlier than August 25,2010 for the grant of
 service connection for PTSD is dismissed.


                                     REiyLySDED


 Entitlement to service connection for patellofemoral syndrome, right knee, to
 include as due to Gulf War environmental exposures,is remanded.

 Entitlement to an initial rating in excess of 10 percent for posttraumatic stress
 disorder(PTSD)is remanded.


                                 FINDINGS OF FACT


  1. The Veteran had active service in the Southwest Asia Theater of Operations
  during the Persian Gulf War.

  2. The Veteran's left elbow pain has been linked to a diagnosis of post-traumatic
  arthritis, left elbow, and the preponderance of the evidence is agains|finding that
  his post-traumatic arthritis, left elbow, was manifested in service, within one year
  of his separation from service, or is due to a disease or injury in service, to include
  a specific in-service event,injury, or disease.          RECEIVED
                                                                 MAY 2 6
                                                         By:-
                                                                GRIEVANCE OFFICE
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 9 of 126 PageID# 290




 IN THE APPEAL OF                                                      SS 2|
      CASEL F. LUCAS                                              Docket No. 13-22 962


 3. The Veteran's right elbow pain has been linked to a diagnosis of right elbow
 strain, and the preponderance of the evidence is against finding that his right elbow
 strain is due to a disease or injury in service, to include a specific in-service event,
 injury, or disease.

^ The Veteran's flexion contracture, DIP joint, right fifth finger, has been related
 to service.

 5. The Veteran's flexion contracture, DIP joint, left fifth finger, has been.related to
 service.

 6. The Veteran's right ankle pain has been linked to a diagnosis of right ankle
 strain, and the preponderance of the evidence is against finding that his right ankle
 strain is due to a disease or injury in service, to include a specific in-service event,
 injury, or disease

 7. The Veteran's left ankle pain has been linked to a diagnosis of right ankle strain,
 and the preponderance of the evidence is against finding that his right ankle strain
 is due to a disease or injury in service, to include a specific in-service event, injury,
 or disease

 8. The Veteran has not manifested a diagnosis of CPS during the pendency of Kis
 appeal; nor has he been diagnosed with a medically unexplained chronic multi
 symptom illness.

 9. The preponderance of the evidence of record establishes recurrent upper
 respiratory infections as a diagnosable but medically unexplained chronic multi
 symptom illness.

 10. The preponderance of the evidence is against finding that the Veteran has a
 sleep disorder due to a disease or injury in service, to include specific in-service
 event,injury, or disease.

 11. The Veteran's GERD began during active service.
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 10 of 126 PageID# 291




 IN THE APPEAL OF                                                   SS 23
      CASEL F.LUCAS                                            Docket No. 13-22 962



  been diagnosed with CPS or with any medically unexplained chronic multi-
  symptom illness. The existence of a current disability is the cornerstone of a claim
  for VA disability compensation. See Brammer v. Derwinski, supra. As such,
  without a current diagnosis, the Veteran lacks the evidence necessary to
  substantiate his claim for service connection. The Board acknowledges that the
  Veteran does appear to have experienced fatigue, particularly as a result of his
  difficulties sleeping, but that fact alone does not necessitate the diagnosis of CPS
  which requires a specific set of symptomatology beyond just fatigue.

  5. Entitlement to service connection for recurrent upper respiratory
  infections.

  The Veteran contends he has respiratory problems due to various exposures in Iraq
  during the Gulf War,including chemicals and toxins, and exposure to WMDs after
  the demolition of an arms facility. He also contends he has had recurrent upper
  respiratory infections, to include pneumonia, and bronchitis, requiring treatment,
  since his service in Desert Storm.

  Service treatment records show that in April 1988, the Veteran was treated for
  asthmatic bronchitis, and in May 1988 he was hospitalized for acute respiratory
  disease.                                                                          D      |y
                                                                                            U-

       'examination in March 20II, the Veteran reported his respiratory
  On a VA                                                                         LJJ
                                                                                  ^         LU
  condition had an onset in the 1990s, and that he had recurrent upper respiratory rj-j
  infections requiring treatment since Desert Storm. The diagnosis was recurrent          ^ ^
  upper respiratory infections, which the examiner indicated was, by VBA definition ^       g
  category #(2), a diagnosable but medically unexplained chronic multi symptom              ^
  illness of unknown etiology. The examiner opined it was at least as likely as not*^      >.
                                                                                           CD

  the Veteran's recurrent upper respiratory infections were related to a specific
  exposure event he experienced during his service in Southwest Asia. The
  examiner noted that signs and symptoms that may be manifestations of both
  undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom
  illnesses include signs or symptoms involving the upper respiratory system.

  As noted above, signs and symptoms which may be manifestations of medically
  unexplained chronic multi symptom illnesses include respiratory symptoms.


                                           12
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 11 of 126 PageID# 292




 IN THE APPEAL OF                                                          ^
       CASEL F.LUCAS                                           Docket No. 13-22 962


 38 C.F.R.§ 3.317(b). Therefore, the VA examiner's 2011 assessment of the
 Veteran's recurrent upper respiratory infections as a diagnosable but medically
 unexplained chronic multi symptom illness is consistent with the regulations
 governing such illnesses. Review of the record and resolving reasonable doubt in
 favor of the Veteran, the Board finds that his respiratory symptoms manifested to a
 degree of 10 percent or more not later than December 31,2021,and service
 connection for this condition is therefore warranted. 38 C.F.R.§ 3.317.

 6. Entitlement to service connection for sleep disorder.

  The Veteran contends he has a sleep disorder due to various exposures during the
  Gulf War,including chemicals and toxins,as well as exposure to WMDs after the
  demolition of an arms facility. He also contends he has had restless sleep and
  sleep disruptions since 1990/1991.
  In a June 1999 treatment record from the Virginia Department of Corrections, it
  was noted that the Veteran had reported he was not able to sleep well and the
  impression was sleep disorder. Subsequentiy,it was noted in prison records that he
  was prescribed Benadryl as a sleeping medication.
  The Board concludes that, while the Veteran arguably was diagnosed with a sleep
  disorder in June 1999, and he has reported having sleep problems since service, the
  preponderance of the evidence weighs against finding that he has a sleep disorder
  that began during service or is otherwise related to an in-service injury, event,or
  disease. 38 U.S.C. §§ 1110,1131,5107(b); Holton v. ShinsekU 557 F.3d 1363,
  1366(Fed. Cir. 2009); 38 C.F.R.§ 3.303(a),(d).
  In this regard, private treatment records from prison show the Veteran was not
  diagnosed with a sleep disorder until 1999, which is 7 years after his separation
  from service. While the Veteran is competent to report having experienced
  symptoms of restless sleep and sleep problems since service, he is not competent to
  provide a diagnosis in this case or determine that these symptoms were
  manifestations of a sleep disability, as the issue is medically complex. Jandreau v.
   Nicholson,492 F.3d 1372,1377,1377 n.4(Fed. Cir. 2007).                      _
                                                           BECBVcD
                                                                     V.6

                                            13
         Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 12 of 126 PageID# 293
                      Virginia
                                                                                                 Regular Grievance 86f>_Fi_4.i7
     W     Department of Corrections


                                              REGULAR GRIEVANCE

                                                                                                 Log Number:




Last Name,First
                     C mgi.
                                                                      Number              Building           Cell/Bed Number


                                             rice. iytAn:sfah,)tiK.           i»iVac6n         io^\ ftjifl
lndividua1»lnvolvcd in Incident                                       Date/ Time of Incident



WHAT IS YOUR COMPLAINT? CProvide information from the informal process: Attach Informal Complaint response or
other documentation of informal process.)

                                      Md. Tw,                                                  LuMPUJ^h\
                          M Qewoflr ft                       f)& \Y\^icciC^^rT^^ iTiCKVUtja                                   h.
                                            f7^ (o'A 'iUj)iteV;lb                                        4hA-

\A)a<^                (Dh Qtin^^Vp                                                    IK;s \s A Q^Qi
Ntrkfem j vcNfe               CX                                                       tOUg.                    Cwo


                                                              (kh/^hi^ @CtlUJno-b^e.                                       jisj
   -^QecsAhL'                      .-Lv^tfTbifefcUu 'rCvrcflcy^^r't Cjpfii^Ce>fi                           i!(1(\)/rt>^
                                                                                ,A    :vo3e^Vi*bXLn5RM ^AkXci tW-«
  iataciion'do you want                                                                   -He liJHf /I           /tbvA.'>
                  fefev3»^\<\A7>                                                 \o C(OrAuc4- Csav:^ 1^
Ofs. Al\lj 1
                                          WIysI^ fOe^/ aO 1^ 3^\jaY\ ,V /oI
                                                                      "     -    -- -■    / -|-M/                          Mk
                                                                                                                           ,„Hr^

                . xfl b^TZl/MoiafO 4hs CO^Ai^CAnOf fnjrt )4f^\g MAJ
(y\cj CJm:cM:q^}                                                          /Ay feoj) /yi(jjk
Grievant's Signature: CoAiii. k\ow./                     received """■
Warden/Superintendent's Office:
Date Received                                                      MAV 1 b 'im
                                                       Byi
                                                             =CT       itiQc :rrioc
                                                                                                            Revision Date: 4/28/J 7
    Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 13 of 126 PageID# 294
                          Virginia
            Department of Corrections
                                                                                                                 Regular Grievance m fi 447


INSTRUCTIONS FOR FILING: Yoii are required per Operating Procedure 866.1 Offender Grievance Procedure to aUempi w ..jive
your complaint in good faitli prior to filing a regular grievance. You must submit your grievance witliin 30 days from tlie date of
occurrence or discovery of incident. Only one issue per grie\'ance will be addressed. Write your issue only in the space provided on the
grievance form, preferably in ink. Regular grievances are submitted tlu'ougli the institutional mail to tlie &dlity Grievance Office and a
receipt issued witliin 2 working days from received date if the grievance is not returned dining intake.
I3VTAKE: Grievances should be accepted for logging unless returned for the following reason(s):
             Non-Grievable. Tliis issue has been defined as non-grievable in accordance with Operating Procedure 866.1.
              □ Disciplinary Procedure. You may appeal hearing decisions, penalties, and/or procedural errors imder the provisions in
   □
                      Operating Procedure 861.1, Offender Discipline.
              D Matters beyond the control of the Department of Corrections                      r                               <    -
            -r         z                     ,-                                                TT" (j ma
             Docs not affect you personally Qliis issue did no^ausc vou personal loss or Imnn)
  K
   □         Limited. You have been Innited by tlie Warden/Superintendent^^^                                //rCt d-4                r~0 CtnUL*
   □         More Uian one issue - resubmit wiUi only one issue                          AAciri^LdsA. AA^ dl on., j
             E.\pired Filing Period. Grievances are to be filed witliin 30 calendar days from date of occ^rence/incident, or discovery of
   □         tlie occurrence/incident except in instances; 1) beyond the offender's control or, 2) where a more restrictive time frame lias
             been established in Operating Procedures to prevent loss of remedy or tlie issue from becoming moot.
   □         Repetitive. Tliis issue lias been grieved previously in Grievance #
   □         Inquiry on behalf of other offenders.
   □         Group Complaints or Petitions. Grievances are to be submitted by individuals.
             Vulgar/Insolent or Tlireatening Language. YOU MAY BE CHARGED IN ACCORDANCE WITH OPERATING
   □         PROCEDURE 861.1 OFFENDER DISCIPLINE

   □         Photocopy/Carbon Copy. You must submit tlie original grievance for responses and appeals.
             Grievances Filed Regarding Another Institution. Tliis grievance is being returned to you for you to submit to;
   □

   □         Informal Procedure. You have not used tlie informal process to resolve your complaint
   □         Request for services
             Insufficient InformaUon (Not to include Medical). You need to provide the following infonnation to the Grievance Office
   □         witliin 5 days before the grievance can be processed;


   □         The issue in the grievance is different           ejssiicjn the informaLcompla int

Institutional Ombudsman/Grievance Coordinatol                                                                Date;

If you disagree with this decision, you have 5 calendar days from date of receipt to submit to the Regional
Ombudsman for a review of the intake decision. The Regional Ombudsman's decision is final.                                                     '
Regional Review of Intake (within 5 working days of receipt)
  □        The intake decision is being upheld in accordance with Operating Procedure 866.1 Offender Grievance Procedure.
  □        The intake decision is being returned to you because the 5 day time limit for review has been exceeded.
  □        The grievance meets the criteria for intake and is being returned to the Warden/Superintendent, for logging.

Regional Ombudsman;                                                                                          Date;

WITHDRAWAL OF GRIEVANCE; I wish to voluntarily withdraw this grievance. I understand that by witlidrawing tills grievance,
there will be no fiirther action on tliis issue nor will l<be able^tpffile any ot^hprgrievance in the fiiture on this issue.
                                                                .   i            i   >
Offender Signature;                                                                                          Date;

Staff Witness;                                                                                               Date;

                                                                        2of2                                                   Revision Date: 4/28/i 7
     Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 14 of 126 PageID# 295
                                   V/ROfMlA
                     \DRi'AR ]t^fi-N-r()i-.Co»Rr-rTir,.N;=^ .
                                                                              ,RE-CE.lNiEOjfendci* Request koi.im i.t
         DIRECTIONS
                                                                Offender Request          26 2020
     •L
         2. PIcxse Pnnt your request; KEEPJTBRIEf""^                     4. Rgnicst:                     nSH-cretl if addrmctl to
                     itpiirofiriute Mitll Box
                                                                            the wrd^^YjCrthVcnt or if duplicate requests arc
                                                                            sent.

    |.         yOUR LAST NAME                                    FIRST                         NUMBER              BLDC/CELf."""

             WORK assignment
                                                        ASSIGNED COUNSELOR
                                                                                    V-
                                                                                                     TODAY'S DATE

                                                . I

     '^^'□□Chapiain
          TVcatmen?^'"              □ S^Lall ^ 8S ^tr"
                                    HMCden"                                            □ Lntf Library^          DSecuntv
                                                                                                                °
                  IV^                        """




                                                                                    —-:W'nO                             ~


  V\vA
                        wnOta
                                                                                WRITE BELOW'


  Request sent to correct (Icpartmcnt^Ycs □ No;. .Routcd
                                                   ..^IgSP.ONSE*
                                                         to^

                                                                                                   z. not ft
                                                                     'I"'
                                          !^ni. Qm
                                                                                           ^ Vlito to^x^uuio^

Offenders



         Officisil Responding
                                                                            Dafe of Response

                                                                                                                                 rTrmm
                                                                                                            bl-lXiOl, l)(i;,-;7:l/j, .f
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 15 of 126 PageID# 296

COj^ VV\^ Vi're)                                    JU p\rA fwJL^t^
—                          VyoVivC^ vL^          ^Wv TiV'VX^i.SX'S^V'•
    ^V!£9v       V^![^xv                  '^^^VCit^yyv •


  'W'                      \\cCi^'«^9Q3\«1(S      ^?q^qA              Vte»
                       .V.^. « s^^-i \ 1     --->   I i ^             i       W   .. ^
                    J>^SJ.N^W\\VS      vpas^ a22^9cW^ t^                  ■AWWXcWtlx




        ^cr^                              'A.^ ~
         _w» 3; •W^,H«ji \w «S»,.
                                \Ox^»\m Vvt^kVA \\w\». \\.^^.   \ i       c       ^




        t>-- \




                                          -ii«
         Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 16 of 126 PageID# 297
    0                 ^
                                    Virginia
                                           „                                                           Informal Complaint 866_ra_4-i7
                      Department of Corrections

                                                               Informal Complaint
        INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Informal Complaint form,
        preferably in ink. Only one issue per Informal Complaint. Place your complaint in the designated area at your
        facility. A receipt is issued vvitliin 2 working days from the date received if tiie informal complaint is not returned
        during intake. If no response is received within 15 calendar days, you may proceed in filing a regular grievance.
        You may utilize your receipt as evidence of your attempt to resolve your complaint.
        An Informal Complaint is not required for an alleged incident of sexual abuse.

                                                                                                   2- ft-
   X,Ollcnclcr Name                                         Offender Number                        Housing Assigmnenl
                                                                                                                   \0'H> ^
        Individuals Involved in incident                v                                          Date/Time of Incident


        Q Unit Manager/Supervisor                           l^ Food Service                        Q Institutional Program Manager
        Q Personal Property                                 Q Commissarj'                          Q Mailroom
        Q Medical Administrator                             [Zl Other (PleasgSpecify):
        Briefly explain the nature of your complaint(be specific):uJl                                              ^ISsux




^^'Pceg?                                                       Vbt VM?^o                     -VwvvV                  tox\(4 mm \
—C-WD      ^ M I \n t                      r«v_        .V .. _.X VV      V u      \   ^        l   rv ^       v ' Nv           \ \ .   ^




                                                      Offenders - Do Not Write Below This Line

        Date Received:.                                                                      Q Tr^ng n                         TJ\^-4Sy[t)L
        Response Due:                                                         Assigned to:
        Action Taken/Response:

                 rG-W^!?06 ond tho DopoFtmontof-HeaIth has issued,preventive
        —measures for staff and offenders to follow guidelines on handwashing
          and hand saniiizer usage, and social distancing. The DOC has
             established toed preparation and distribution, and ottender sanitation
             crew to ensure comply with safety/^ec.urity, policies, procedures; and
            .practices.
                                                                                      teoun.Xc/                    S^l-AJb
        Re.spondenl Signature                                            Printed Name and Title                         Date
        WITHDRAWAL OFINFORMAL COMPLAINT:                                                     OCPEW^
        1 wish to voluntarily withdraw this lnf^a^lg|fl^^lUmderstand thO)^iW&rawing^ Informal Complaint,
        1 will not receive a response nor wi^l^SjIj^feffle anv other Informal Complp|ip^oi\<5riiWce on this issue.
        Offender Signature:                       ^                                            Da^
        Staif Witness Signature:
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 17 of 126 PageID# 298



           VIRGINIA DEPARTMENT OF CORRECTIONS                           VACORISC-#.0
                                                                        DOC Location: HCC Haynesville Correctional
                                                                        Center
          Grievance Receipt Report
                                                                        Report generated by Brown, R T
                                                                        Report run on 04/28/2020 at 04:01 PM


                                               Grievance Number: HCC-20-INF-00706

                                                 Next Action Date: 5/13/2020 12:00:00 AM


      On this date:       04/28/2020                      1 have received a statement from:

                                                          Haynesvliie Correctional Center
      Lucas, CaselF                          1080673 of   HU2-A-38-B

                 (Offender Name and DOC#)                           (Filed Location and Housing)
      Setting out the foilowing complaint:

      He states he was denied food because he was in Medical being triaged and 6A was In the chow on B-
      side while their building was being decontaminated. He states he decided not to get his meal because of
      this; therefore, he was denied a meai.( Rose T. Brown, 10)



                nojc YlhzonA^                                          rcO
                          (Signature)




                                                                           Officer Initials:
     Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 18 of 126 PageID# 299
                           Virginia
               _P^ARTMENT OF CORRECTIONS

    iNSTRUCTfONS FOR FILINP- R «                             Complaint
    preferably in ink. Only one issue p ™li,form!j SplS                """'''r'-               CompWnt form,
    facility. A receipt is issued within 2 working davs from the HfltP              the designated area at your
    durms inmke. If no response is meeivS wMrta ?5 ^en^                        ■"f"™-'c^-Plaint is no. mm^ned
    You may utilize your receipt as evidence of vour nttemnt tn r i            '     Proceed m filing a regular grievance.
                                                  ""



 y Oli^cfcr'Name^'                                                                        ft -
                                                                                      Housing Assignment

                                                                                      Date/ Time ot Incident

   n teo^Tp®                                        Serviee                           Q Institutional Program Manager
   H
   U Sr.
     Med,eai Admnustrator                   O other
                                            Q Commissary
                                                     (PieL Speeily):                  CJ Mailroom
   Briefly explain the nature of your complaint (be
OsV_lQSaia>S:,vU Mt-tetsre IW
                                                                                              S.<V°.«=Sor\




  Offender S,Bnature_£:i^,j^^^,j^^                     T<«n.«-nx.w
                                     Offenders ■ Do Not Write Belnw Tht. Line
                                                                                     M>>9\\U7-n
  Date Received:
  Response Due: 6-t3-ah
  Action Taken/Response:                                     Assigned to:




Respondent Signauire
                                                        Printed Name and Title
WITHDRAWAL OFIYFOPMar, fOMPI a ilvrx.                                                                  Date


1 3«                                                        otSmrfmr^rlf^;!'' rT'o"*
Offender Si8natum:_                                     '                   Compiamt or Ortevanee on this issue.           '
Staiy Witness Signature

                                                                                                      Revision Date; 4/28/17
    Case ■3:20-cv-00255-HEH-DJN
                  ■ Virginia X" Document 56-1 Filed 12/07/20 Page 19 of 126 PageID# 300
                                                                                        FrobHenn Sheeil 720 F32 10-16
                 DEP/VRTMEMTOFCORRX      ,ons



                                                    Problem Sfaeeit


■OffenderNanse:                                 i                              Number;     IOKO(/>7.^

Allergies: ValpAJa/. iKcid ^ U + hit^m.Tri                                     ■Dofe.

Date:            Medical Condition                                                                                       |


                 Ahd aous        U lr\y^
                 A
                 dnA
                   n
                         ^(t
             y4t<UcnjL^<i                                       (j^nx^rM I'n         r'CS^lve^
                                                                  1 D   0
             KlitO'fjrvo A<.€i<jr\djijnu^
             .                       »              0
             PdD Op Vlnee<»                iOiA »5Mrn/5Wns
             -                                              1
             nbromjo-fi^i
             W£^l/)t/YlS o-p rnO-SS cCcS+v-wcVi on ^A.>c/)0Svcr-^                                                    1
                 HT^i




        /I

         :bMj?
        v_
                               VA /n                    )
                                                        /




                                                                                            Revision Date: 10/I4JI
       Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 20 of 126 PageID# 301
                                         OFFICE OF THE SECfRETARY OF DEFENSE "
                                                           1000 DEFENSE PENTAGON
                                                        WASHINGTON. DC 20301-1000


      S(»£CIAL assistant
TO THE SECRETART of OEFEKSE
  FOR GULF WAR ILLNESSES.
   MEDICAL READINESS. ANC
   MILITARY deployments

           Case) Lucas                                                                                            January 10, 2001
          8610 Liberia Ave
           ManassasVA 20110-4851




          Dear Casel Lucas:

                 As the Special Assistant for Gulf V/ar Illnesses, Medical ReadirieoS. and .MilitaT;"
          Ueployments, 1 am responsible for evaluating potential health impacts of your sei"vice during
          the Gulf War. I am committed to investigating and providing you the most up-to-date and
          scientifically valid information available. In 199'/, I notified you that if you were with your unit
          between March 10-13, 1991, you may have been exposed to a very low level of chemical agent
          resulting from the demolition of munitions at Khamisiyah, Iraq. As promised, we have worked
          hard to improve our knowledge of potential exposure areas and unit locations. As a result of
          this work, 1 am contacting Gulf War veterans, like you, whose units were near Khamisiyah at
          that time."

               Using state of the art computer modeling technology and more accurate unit location
          data, we have improved our analysis of potentiEil exposures to individuals whose units were
          near Khamisiyah during the demolition of Iraqi weappns. The most up-to-date" models still
          predict that if you were with your unit at the time of the demolition at Khamisiyah, you may •
          have been exposed to very low levels of chemical agent for a brief period of time (less than 3
         days) after the demolition. However, the possible exposure Eireas are now considered to be
         generally smaller than those modeled in 1997. Based on current medical evidence and ongoing
         research, there is no indication that any long-term health effects would be expected from the
          brief, low-level exposure to chemical agents that may have occurred nesu* Khamisiyah.

                1 have enclosed a fact sheet that includes our Euialysis and information obtained since
         1997, as well as answers to some frequently asked questions. If you have additional
         questions about any of the information that I have provided to you, please call my office
         r.t 1-S00-497-62S1 or visit our '.vebsito at •■w.nv.aulflink.osd.mi!. Your Iccal library" may be
         able to assist you with getting information from our website. If you have specific health
         concerns, I encourage you to seek medical assistance from the programs established for Gulf
         War veterans. The Departments of Defense (DoD) Eind Veterans Affairs (VA) both offer
         comprehensive medical programs for Gulf War veterans. To schedule an appointment with the
         DoD program, call 1-800-796-9699; to schedule an appointment with the VA's program, call
         1.800-749-3387.

             We have a national obligation to protect the health of our veterans. I am committed to
         ensuring that you have the best information and healthcare we can offer.

                                                                           Sincerely,


                                                                   ^   .
                                                                           Bernard Rostker
         'Enclosure


          This Idler was tTiailed to you at another address on Dec. 5,2000, but was returned. This is a second attempt to reach you.
             Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 21 of 126 PageID# 302

                                                                                                                                                                                                                                             'W
                                                        VyS!>i'SPS




                                                                                                                                                                                                                                alifiSiiitiiiii^Mi
                                                                                                                                                                                                                                   HPte, Of.to

    •'V^     ••      •   . • ,•" ..        •>• It -i
                                                                                                                                          ■ JTf
    Bi!itaajao«gt<a                                                                                                        •       X,...;         >      ■ Rj^KAWWynAW*                   V"
  a/a'.- LAS7 ;Oli)?rf*A'$)S|<3;N                                                                                     ■.■^le.lrTRiyA .f!|.b.'STATION WHERE SGPARATfD:


                                                             M                                                     W months in                        UAKCCaO oa :^ERVrCE
                                                                                                                                                      •••a..piit/'gotftf6"d AO -Thij.PeVlodi
                                                                                                                                                       faj Sepjaf'attcTn Date Thls Petldd
                                                                                                                                                      yi: Net Active ServlcO;T^his Period
             ^■■■:^ ■..■
                         .   • .       :• ..,•
                                       y
                                                 •;    >.•             •   .       »•» .•   -.l
                                                                                    •'■ l iS^.
                                                                                                  'v    • »                                           ■d;.Totaj PjlOr Activ^-K^
                                                                                                                                                      ^e. to(^ Pfiof Inocttve-Servica                        QO " A.,
    •-       :t                                                                                                                                             Fofetgfl- Ser.ylc?
                                                                                                                                                      ^gTiialewce
  •■' . ■                                    ;■                      .-, . '■-I      . ^'- ; ■ , . ..                              y I.           |. tUiifrtfoCT^O                 P^y                                           WfTTT:.

                                                                                                                                                                                          NAL DEFUSE

- '<ipH                                                                                                                                                                                                                       ;v. .--„r

                                                                                                                                                                     •■ .:■;;>• • •' ■ . • ■;^ • • V ■ ^                                                  .
 !•' .-"•
      ,.. . V. . -r r-. /il
                        /..'.A .i I,-.'• |.-..;
                                          " | i '-'"••-'•''i ■' I.'YA.11' ;'VT
                                                                             :.- •;
                                                                                 " ' l"                                                    ' '" " '" '          V'      '^ ' ' "     ■'     '■
                                                                                                                                                                                          Ye* i; No
                                                                                                                                                                                                         116. DAV5^AiCCt>lil|0..1€Ay|.:P>
                                                                                                                                                                                                         I * •                        .      "• ' •%* '
                                                                                                                                                                                          TT
 i .                                                                                                      [■ -t! -^1 ^■' .| ■• tQUIVAttNtfe- : .■*■•■ :>'.■

 ^1                                                                                                                                i'W'*     n
                                                                                                                                                                                                                           M?D«L,/;«0V0^S
                             vv-v X^
                             ■J
                                                       1-.   'w
                                                              ■. ■
                                                                   • .'           ■ .sT-.
                                                                                    -4 •?•■.
                                                                                          ..
                                                                                             ■•■•/
                                                                                                <               tV-. •..
                                                                                                                           •■ -.     ! '■ , . '<
                                                                                                                                             •''.■■ -4 ■■

                                                                                    '." v." W'
                                           ;«yw»
                                   ■y-. K-j-j-l'/W




                                                        .                      _ ®.. f; ..>_...;




    -.■r.-                         „.J. _ l| 1.1 I I fiiMII      I
                                                                                   ':CT<«Vn.Oili;
                                                                                                                                                            ^                                                    (TypedyiaMf. grape,, tff/e j
  <0.                                                                                                          .-....-.r-                 r f . 11|T,

        • r'i-' >\                                                                                        5?^'* '•■ /••* )* ..trVJ*
                                                                                                       ' *3^'*              -s.'/ - •** ■•'. a1 ' /*\'L
                                                                                                                                                  • ' /•          fiCA'i*'v^gf^^^/r^.r               •
                                                                                                                                                                                                                  G',' " TR'A^IB.InOff.'i
                                                                                                                                                                                                           ••*-'—L:
                                                                                                                                                                                                                 ^■?,■,,          ■•■■mi niwii
                                                                                                         TOty^-f-.y•• W- .• ^y.•- % •• •                               - ^                        ■ -<• • .
                                                                                                                                                                                               f/rtt/iWjj'OflSfractesJ                 %'
                                                                                                                                                                                                     < 1     •        .1      ' • .v.* -ff

                                                                                                                                                      4Ai^gb&i^iQw-E0Df-.^-^ v •/ 1 m
                                                                                                                                                      vpifhfV---                           . , ■• ^ifee--3-                         i.:..:x:^,jivj
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 22 of 126 PageID# 303




                     <•. V U 1"! P 10 AT E IN.LlE.l' OF i. O 3 T OK OSSTAOYEO




                       /
               ^. y




                      araitd JforcES of the llinittd ^tatto


                      CASEL FRANK LUCAS SPECIALIST USAR




                           Honorable Discharge


                           12 March 1996


                           St. Louis, MO

                                                                                19 July 2006




                                                   ROBERT T. MARSH
                                                   Colonel, AG
              Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 23 of 126 PageID# 304

              O A ^6                                                                             NDC 0597-0087-17

               Atrovent® HFA
ADVAIRHFA45/2, (ipratropium bromide HFA)
              giODionaielSinciianilsaliiieleni                                                                                                                                  S g;      ^ s*

                          (-Wml                                                             i LUCAS,                                                                               lli-a
                                                    ^                                      - I   A4rAt>fl
                                                                                              Atrove nt HFA Inhaler                                           0N:12                5  a ®^
129                                                                                              $UBFOIIIPIiiI!tO!>lUH8ROMIDtHFI.MfG;BOEHIl 01 <>.9                                81 S e>
                                                                                                 INHALE 2 PUFF(S) ORALLY FOUR TIMES                                                            ^3-
For oral inhalation with ADVAIR HFA actuator only.
                                                                                                 DAILY AS NEEDED FOR SHORTNESS OF
'Contents: Each canister contains a microcrystalline
                                                                                                 BREATH VIA MICROCHAMBER
suspension of fluticasone propionate and salmeterol                                                                                                                                    LUCAS,CAS 1080673
xinafoate in propellant HFA-134a (1,1,1.2-tetrafluoroethanel.
Each actuation delivers 45 meg of fluticasone propionate                                         RX# 32126784 DC:08f02/2020                                                            Microchnmber Mis
                                                                                                 msuiHAKvis.i la                                                                       MFC:U$DE
and 30.45 r                                                                                      MILKY WHIT
21 meg of! lUCAS,CAS 1080673                                                                     tl|UUiifnO0KP;0<.«;.xno                                 HOC:00S97.00t
                                                                                                                                                                                       FOR USE WITH INHALER AS
                                                                                                 CUH HAYNESVILLE CORR CENTER                                      (PWoI         (HQ    INSTRUCTED 'KOP*
              Advoir HFA 45/21 Aer                                   0N:12                                   OlAMOnO PHARMACY SIIVICU 449 KOITCR IHOIAN* PA t SP!
              SUSFOUOVAIRHFtMFIiGUXO                                  OFIt                                  •OO II}-6937 FAX I00 9}} 0e0t BM753640 lANC: 400

              INHALE 1 PUfF(S) ORALLY TWICE
                                                                      ID#239259519
                                                                                                 WARMKO* Oo Not             The Oote                UAineiiisiiUifhbemLiii
                                                                                                                                                                                &2
                                                                                                 Pretotbed 6jr Yotf Plwtiettr. If                   Atdbm 411«{|   0«(•••ti
                                                                                                                                                                                       RX# 32153034 00:07/06/2020
              DAILY 'KOP*                                                                        OffietAr lA sieilln^ Persists.
                                                                                                                                                                                       nlS(Bt{t9lll!Ull.lU
See presci
                                                                                                           Boehringer
dosage inf                                                                                        villr Ingelheim                                                                      i)iic:oi.ceimo nsftHM/wn
                                                                                                                                                                                       HJ.        HAYNESVILLE CORR Q
I^only        RX# 31724821 00:06(13/2320                                                                                                                                                         o'uMoiip MAiMACir nivicn i«i
                                                                                                                                                                                                IM-IM-till FAX IM ISl-OOOl >
              PKS(tlKt:OUHAUU MW                                                                                                                                                                    a»to>«inMi»> m m   '•** <"> < «*<
              WHITE
              &bCltttttf0300iSM4'IS/2(nO                       NOC0017^71S-20
              (j£^B HAYN6SVILLE CORR CENTER                               (PINo MtUUGlit]
                          OUUCOOS MllMACr lUYlCU•« HOITU IHOIAtl» FA UIOl                   yt
                                  til))«loosH oMi Ml                                    /a
                                                          mi«ie:ii>:iMi<iikietnuKi(iOf A
               WARMKQt OoNd €u<»d The Dote
               Pimrbed Sv Your Piv><tiM I'                Aukxne Jiieit   0«t leiSi«Mi4.
               CMficiAv in 8r<«lNng PersHls.




,1Z0M§td                 £JVE
          / MAY 2 6 2020

                                                                                                                                    .. . .         NDC 63402-510-01              Net Contents; 15g



                                                                                                                                             .^pen&cHFA"
                                                                                                                                       i.                                llmklsiiil Mistel
                                                    rcffEctilS
                                                  Linzess 145mcg Coi
                                                 ..SUSrOIILIIIA(LOnOEMFC:A(t|
                                               ji^TAKE l CAPSULE(S)OR
                                                F7DAILY 'KOP*                                                                               t()80673
                                                                                                                                                   inhaler                    QN;15    01 IS
                                                                                                                                        6KtH'G.sffLA                    WHirt

                                                ■'^RX# -oiihsliW 0 c :07/ia                                                             ij^lS) ORALLY FOUR TIMES DAILY AS NEEDED
                                                l-^IUtinlVuttAN1.& OAA                                                                  %BREATH VIA MICROCHAMBER
                                                  WHITE. WHI'ObldNG
                                                                 0KPiWI7.«»
                                                ; ;!HHi
                                                      HAYNESVILLE)!                                                                          «t02/2020
                                                                                                                                                                                         YflRHtNdzOt
                                                            oiayionpphaiimacya                                                                                                           Pf»»«ll«<fYT»u»Phf^
                                                            aoo.Re?.«3j; fAXt,'*<t4ij                                                                                                    iFeftWwg Pptilit^
                                                                                                                                                                     NDC:6340?05t0ni
                                                  ?ioiaL«lAfhcfc. OoNd ChewOi;^r, u                                                                                                      taliOfmllimfMnl
                                                                                                                                             IE CORIt CENTER
                                                                                                                                             mtiaviQiAUMinmNgiANAPA iijoi
                                                                                                                                             llttMlHOMIOmUlO lAAIilOO IM




                                                                                                                                                                                           SUNOVION
                                                                                                                                               I




                                                                                                                                                              Sill 63402"51001
      Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 24 of 126 PageID# 305

flteno!ol SSirti Fsfet
SVIKKIGUKMMIiSratt
TAX£ I nsussfi3<l
OAftTIDM-




LUCAS.CAS 1080673
amLODIPlne lOmg Toblet                            0N:30                    ?
SUBFOSNORYlSCMFGiAJCEN                             OF M                     O
TAKE 1 TABIET(S) ORAUY ONCE DAIlY">^i^»WUP i
•Kop.                                                                     12


RXt)30766622 DC:0S/03/2O2O
mutiettfiguiiu MSY
WHlTEpWHI;ROUND                                                       awSg
HJ.       HAYNESVILLE CORK CBOS ^
         euMM*ptiijucttat<sM5acaMUL-. _
                 fAi       T^^Tfnr aatiA

U«r V** YajCK»y       CiE=f OtmA
iX>CnarS^nStt»w%iaA im
CarrVmCtirftm*




                                                                                                     €XP:
                                                                                                 04/07/21
      LUCAS.CAS 1080623^
       liolZIDE Smq Tablet
      SUBFOftCLUCOISOl MFG:AFOIX
                                                      |ON;30
                                                          OF 60
                                                                                    m do 5"-
                                                          I0#239259S30
      TAKE 1 TABIET(S) OHAUY TWICE
      OAllY 'KOP*




      FRX# 17061038 DC;C9/0BF2020
      flfSWMtliVlll.iaiV
      WHITt;ROUNO
                iOI9DmO</liim«         NDC:I
                                                                   .onn.t
                                                                    AP0;GIF
                                                                                       CA
      Otlt:W,'iOi»l9 OrtM()IS,»»      _NDC;60S05-OI 41-01
      HJ-         HAYNESVILLE CORK CENTER         (QCiid
                 DlllMOnD MMMACI JllVICil 44J «OUI« INOIJlll* PA U101
                             lAX I09.I»-900I I0UJ1440 lAlK; 400 >1

      Oo Not OrM Ai(et«f( BrvcoajM VA<I«
      TokhgTftt MiAttt.                        Tit'<% TiiwlteaMtai'O IvCo/i lo'l.




               glipiZIDE 5mg Tabiet




                                                                                               'if
     Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 25 of 126 PageID# 306

LAB REPORT
                                                                                                                                                                                         ORx
Printed: 05/20/2020 11:49AM
Patient:Lucas, Case!                                                                            FaciI ity:Haynesville Correctional-!nmate
GenderrM                                       DOB:08/08/1869                                   PhysicianrWiliiams, Richard. MD
Accession:ORM2014004553                                                                         Co||ected:05/19/2020 12:00PM
Ordered Date: 05/19/2020 3:21PM                                                                 Delivery Date: 05/19/2020 3:18PM



Reporting Group: Molecuiar




                    _                                               istcng in Lsbofstorios Coflifiod to Pofform Kioh Comptoxiiy Tosllna   ider CLIA wior to Energanw Use Authortzatiofl(or
                        1P """"g .""a          Emofoenw)issued on FaBruary 29th. 2020. Ouf lest validaiicn Km undergono FDA foJi.
                   ito                                                      C°y«'yc'al Manii^tael.urora and Food antfSfun A^nlnSirarto^^^ Poljcy'ffp'aiiTOStieTe^i^'cwOT^
                  m^lmmedialely ii^Effect Guidance ftifCiintol Lalwfalorias. C<
uisease-2019 during the PutrEc Health Emergency and the FDA FAQs on Diagnostic Testing (or SARS-CoV-2(or the aitowable modilications to the CDC EUA.
    TEST
                                                                                                   RESULT                                          REF RANGE                 UNIT
    COVID-19
                                                                                                   Negative                                        Negative




 Reporting Laboratories:                                                                                                                                                                 '—

                                                                                                                                                                 SamK,PhD, HOLD(A

Lab Report                                                                                Page 1                                      Lucas, Casei, Order ID: ORM2014004553
           Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 26 of 126 PageID# 307

                                                                                  •»
    DAtS OP ABMCSSIOa                  t DATE OF DISCKAEGE                    MOMBEE OF DATS SOSFIXflLIZED
    3 May 88                          [ 8- May 88_                            5

           CHIEF CO^IPLAISX; The p^tianC la an 18 year old blaelc male wikh a chief
           complaint of cold for 2 to 3 days. It nas also associated »?ith a headache,
           fever, chills, sore throat, painful ears, swollen g^lands and a cough prodactinre
           of yellofr <»ptttuia. Re also admitted to decreased appetite, moderate abdominal
           pain, no nausea, vomiting or diarrhea..
           PAST MEDICAL HISTORY: Habite before ooming into the service included tobacco 1
           pack per day for 2 years, no alcohol and minimal use of caffeine Allergies:
           Mone known.. Medications- Hone chronically. Breathing diffioultiea not diagno
           ses.                                                                             .               o
                       ,                 ^                                                   •

           FAMILY'HISTORY: Significant for a mothfer, age'35, and 2 brothere. age A- and 18
           .years, iidth asthma-

           REVrSW OF SYSTEMS:         The. patient state.s he had mlieaaed aince ari-iving in the army
           on 22 Mar 88. •

           PHYSICAL
           . ,      EXflMIHATIOH;
                    ,       , oi He la   a febrile,*..well developed,
                                                                 IS year old black male
           who feas
               was alert and oriented jcS,' "*
                                            Temperature lOa^Z^Fi BP  — pulse lOOj
                                                                 110/80}
           respiratory rate 18- HBEHTj
           .                     i     BotH TMsla
                                                noainjected, bat utterly mobile
           la a vellw nSaal discharge. Pharynx    slightly injected at 2+.- Keck isThere
           supple     There are somai tender anterior cervical lymph nodes. Cheat: Clear to
                                                               and rhythm, without murmur.         Skin: Wo
           petechiae. Abdomea is benign.
           HOSPITAL .CODR®: The patient vaa admitted as ARD and (oas placed on Pen Fee
           K. 500 iftg 4 times a day; and Duravent, 1 PO b-i.d His appetite i«a markedly
           decreasrfed and he was placed on a hydrafcing 17- of D3i normal saline at 125 oc an
           hour. Re continued to have spiking fevers in the range of .103 to 104°F and vae
           placed on Erythromycm, SOQ mg every 6 hours. He did not tolerate this and had
           marked abdominal pain and some diarrhea He <m& subsequently switohed from oral
           Erythromycln to IV Penicillin G every 6 hours. Gultares of blood and sputum
           were negative-^ Chest x-ray t^bs normal. Abdominal series at the time of his
           pain, looking zor evidence of obstruction, mas noudiagnostic for obotruction.
                           the patient^had defervesced, although be still complained of some
           moderate sore throat- His throat culture cane back negative for beta strept
           hwaver. ha was continue on the Penicillin G orally, 500 mg q.l.d,. in view
           of hi8 marked clinical response. By 8 May 8» the patient hdd been afebrile for
           24 houra and was feeling markedly better. Hia physical exam at that time was
           fficiixn norxDal Xlnitde




           WILllAM A MAiABBS.,.MD CPT. MG
           KIYRCaiDS ARMY COMMtlHITY HOSPIT.«.                 »LaIa%   /.Swl/3
       □ HISTORY & PHYSICAL            U! OPERATION REPORT      NAME
             EXAMINATION                          0F516)
         (^PS04,SFy05,&^^                                        LDCAS. CASEL
       □ CONSULTATIONTiHEET           d NARRATIVE SUMMARY       REOrSTERNO.                  SSN
                      (SF513)                   (SFm)            0650S8d                    _20 228-20-81 fiA
       □ CHRON RECORD OP               □ AUTOPSY PROTOCOi:       UNIT
             MEDICAL CARE • ^F6Q0)              (SFS03)
                                                                 PVl A BTRY 1/lQ VA
       □ PROGRESS NOTE                                           DATBDICT.                  DATE TYPED
                    &FS09)
                                                                 8 Mflv 88                      9 Jlnv aa/kft
$275.1QI                                                                                                 OPTIONAL FORM 27S(1&r
                                                     MEDICAL RECORD REPORT                                PretcitliedbyGSAendl C»li
                                COPY MADE BY VARMC, ST. LOUIS FROM A REOORD IN VA'S POSSESSION            FPMa{41 CFR) lOt'll BOS-.
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 27 of 126 PageID# 308

                            ••
                                                                                                                                   Trrmnrwir
                                           IMPATIENT TREATMENT RECORD COVER SHEET
                                    Fw use ofthisform,soo An 40•40D;the proponenteaeitcy Is the OHIce ofTheSurflcenOcnoral.
1. REQISTER NUMBER              I 2.NAME (Lasi. Flrtl, Ml)                                                  3. GRADE          ADMISSION REMARKS
      06S0584                   I     tUCASyCASEL                                                               PMl
4.SEX       B.AQE         6. RACE     7. REUQION        8. LENGTH OF SVC        9.ET8                        ta PREVIOUS
                                                                                                             Admission
      M          18           3           BAP .              02M                  21 MAS 1992
11.FMP                    12.SSN                        13. ORGANIZATION                                    14. WARD
           20                                                A Bl'SY 1/19              PORT BILL OK                 3U
IS. FLYINQ           16. RATING I      IT.DEPTy         18. BRANCH/CORPS. 19.UIC/ZIP                        20.TYPE
STATUS               DSQ               BEN                                                                  CASE

 "    76                                         ASM)                              73B03                            DI8
21.SOURCE OF ADMISSION / AUTHORITY FOR ADMISSION                                 22. HOUR OF    23. CLINIC SERVICE
      BIR JQIRBCT ADMISSION                                                      ADMISSION

      AR 40-3 PARA 4-1                                                                 1569           •FP INT MBD
24. NAME / RELATIONSHIP OF EMERGENCY ADDRESSEE                              2S.TYPE OISFO<      20 DATEOFDISPO-
     ORlER,BMKLIB/QSANDMOtHBR                                               SITIgJJjy                     MAY 1988            ADMITTING OFFICER
27 ADDRESS OF EMERGENCY ADDRESSEE (Include ZIP                              TELEPHONE NO.       28. DATE OF THIS AO-           ' STRANSBRyRIllKAl
coir^
                                                                                                 ^*'®83"i1AY 19'88            32. UNITS OF WHOLE
                                                                                                                              BLOOD/COMPONENT
29. NAME AND LOCATION OF MEDICAL TREATMENT FACILITY                                            %DATE OF INITIAL               TRANSFUSED
                                                                                                ADMISSION
     REYNOLDS ACHy PT SILL, OK
31.SELECTED ADMINISTRATIVE DATA




                                                                                                               □ Check If Continued on Rpvetae
33.CAUSE OF INJURY




34- DIAGNOSES / OPERATIONS AND SPECIAL PROCEDURES.                                                                             ^            ^
            DQ        1.                     46S9             0      0410              0
     a. ACUTR RRSPiRATORY DI8EA8EV SUSPECTED SECONDARY TO 8THEPTQC0CCU8»
           NOT .PROVEN BY CULTURE-                                NOT PR.          .
     b»»         •    '                      ;          -




                                                                                                               □ Check II Continued on Revetee
35. TOTAL DAYS THIS FACILITY
g^BSENT SICK                   b. other                 C-CONVLV/COOP             d. SUPPLEMENTAL            e.BEO                  I f. TOTAL SICK
                               DAY?                     C/UIE DAYS      ^         CARE DAYS       ^          DAYS                    DAYS        g
38. TOTAL DAYS ALL FACILITIES
a ABSENT SICK                  b. OTHER                 C.CONVLV/COOP             d. SUPPtSMENTAL            0 BED                   t TOTAL SICK
DAYS                           DAYS                    CARE DAYS       ^          CARE DAYS       A          DAYS                    DAYS       e

SIGNATURE OP ATTENDING MEDICAL OFFICER                                            SIGNATURE OF PlfQPQ^eiSS^j^Ci
                                                                                                                                    A.          ®
     WILLIAM A. MALABRE|yCPTyMCrMD                                                           FAITH ATKlNSy
                                                             EDITION OF t AUG 79 IS OBSOLETE
DA 1MAY79 3647
                                COPY MADE BY VARMC, ST. LOUIS FROM A RECORD IN VA'S POSSESSION
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 28 of 126 PageID# 309
                                                                                                                                            \


                                                                                             igf ^
                                                SCREENING NOTE OF ACUTE MEDjCALCARE
                             For un of thi*form,us AH 40-68;th« propenant sgoney t» tha Offleo of Tho Surgeon Qoheral.
 TIME PATIENT DEPARTS UNIT
                                                                                SCREEN^R LbCATION
(From DD Form 889}
                                                TIME PATIENT ARRIVES           TIME ENCOUNTER BEGINS            TIME PATIENT LEAVES


.DATE                        SCREENER COCATION                             CHIEF COMPLAINT                      DURATION




 PATIENT RESIDENCE                  ^ men, Mfc'upAtt                        VITAL SIGNS         ..       1^ .
     ( )BARRACKS                                                                TEMPfeRATUflE_U~jrl__^ ALLERGIES
       ( )OFF POST                      { )TRANSIENT                            PlJiac -1 <3^ .•      HP t'"^30 ■ BB8P • /^
   _ I'IRST VISIT FORTHIS COMPLAINT! )YES{ )NO IF NO,WAS RETURN SCHEOMLED/REOUESTEO'BY CARE PROVIDER?
     ( )YES ( )n6
                            ALGORltHM/CODE                                                      .ALGORITHM/CODE
 ALGORITHM SUMMARY                                                          ALGORITHM SUMMARY




6>                no6e



                                                                               CiA^ y/!^
COMMENTS I'Reoran*for re/emsl, mothod ofiw/enol, hoipltat appolntmontt,Mlf-earf protooob,and poHont buMMetioui/pneauilont}




^^TIENT'S IDENTIFICATION (Uio maohonledHmprtnt If motlablo,                 FINAL DISPOSITION
for ivpod or leritton ontrim gtuo: JYame, SSJV, Unit, Ban, BIrthdata and
Dutp P/tonsJ ■                                                             ( H -PHYSICIAN STAT ( )IV -SELF CARE PROTOCOL
                                                                              { » II -PA STAT           ( )V - H08P CLINIC REFERRAL
                                                                                ( >111-PA

                                                                            self care PROTOCOL MEDICATIONS GIVEN.

      Tji-S                                 ^

                                                                           AIDMAN'S SIGNATURE ft CODE                AUDITOR'S INITIALS I
                                                                                                                     DATE T .



DA                                      I    PREVIOUS EDITIONS OF THIS FORM ARE OBSOLETEi'iTUKKrfsvL-,
                                                                                                 /•              I,'*!^

                           COPY MADE BY VARMC,ST. LOUIS FROM A RECORD IN VA'S POSSESSION
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 29 of 126 PageID# 310


                                     A
                                         SCREENING NOTE OF ACUTE MEDICAL CARE


 (From DO Porm 889)                                                   scre^ner location
                                         TIME^TIENT ARRIVES         TIME ENCOUNTER BEGINS         TIME PATIENT LEAVES


 DATE
                                                                0H1EFCOMPLAIN.T      " '          DURATION
        APR 1988
 rAllbNI H^iiKlliNCE        *"
                                                                  VITAL SIGNS   ^/'2^
   {^^"SmRACKS                    ( )POST HOUSING                 . TEMPERATllRF f^9. ALLBRRIBS                         ^
     ( )OFF POST                    { )transient                     PULSE                 BP         RBBR


                                                                                                         I PROVIDER?
   < •)YES- I )NO
                        ALOORITHM/CODB               I                    h     ALOOnitHM/CODB, /T^'
 ALQORITHM SUMMARY
                                                                 ALOCRITH^SUMMARY
   b-                         j-D 6^0.^                             ib? A- $6B
                                                                     » ye5
>r ^ uJoj
3'^0                   II   \ M



                                                                                     :
              lit
COMMENTS fiU«o« for rtftmil. in.tt«d           h«„ltol^po»nS«BN.Mf^pr^tocoU,
                                                    p£i HKMn                mMJous z mmcji
                                                                      o/t»wmL.
                                                              MeeAt- ej
                                                                       iSKe/vidU;          twKjty..

                                                                           30(^ 1 aio
                                                                              I 4/0 #>d
                                                                ^iyHAPt Ih/kXU ir 4t
                                                              ^J Pn<gt»M                        ^^Im^K /Avti.
         ID^tipiCatton fUw maefto/iteal Imprint tfmattehle.      FINAL DISPOSITION
                                                                 ( ) I - PHYSICIAN STAT < ) IV - SELF CARE^^OCOL
                                                                   < III^PASTAT            .{ ) V- HOSPCLINIC REFERRAL
                                                                     yiiii-pA        CW3 DOYLE Q. STARK Jr. PA
                                                                 SELF CARE PROTOCOL MEDICATIONS Qivbm
          ■2. 2.


                                                                AIDMAN'S SIGNATURE a CODE
                                                                                                      AUDITOR'S INITIALS I
                                                                                                      DATE




DAFORh/|518VR,DEP84                    PREVIOUS EDITIONS OF THIS form ARE obsolete.
                       COPY MADE BY VARMC. ST. LOUIS FROM A RECORD IN VA'S POSSESSION
            Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 30 of 126 PageID# 311



  HSH7U0^1-16!r-72H
                                                ^        ft US GOVERNMENT PHINTINQ OFFICE 1984—4SQ-337
                                                                                                      f                                            519-301


                                             RADIOLOGIC'CONSULTATION request/reI>ort
                                                                           mm tna/LOmpuwa fomogmnv cxemtNuuuw/
                                                                                                                               REGISTER NQ.
  EXAMINATIONCS) REQUESTED                                                 age    SEXlSSN (Sponsor)          |WARD/CI_INIC
                                                                           IW
                                                                                  M/                         Ivmen-G,          PREGNANT
                                                                           FILt
                                                                                                                                Q YES El NO
                                                                                                                                TEUSPHONE/PAOE no.
                                    '               %                      requested by (FTfnt>
                                                                            0W3 POYLE G,STARK Jr. PA                            DATE REQUESTED
                                                                           SrONATURE OF REQUESTOR
                                                                                                                                  /j
  SPECIFIC R^SON(S)FOR REQUEST (ComptatnU and /Indinfft)

       (iticXU                             +■
                     R/d (^ymrncmiLi
   DATE'CF'EXAMI                (Month, dtty.'yaarji , - DATEdS-BEPORT (Mortfli.dW. yoar;             I DATE OF TRANSCRIPTION (Month, day, yaBr)

   RAOIOLOGO; REPORT



              LUCrt^jC.              SnP29eii:,6                 S3793!,b*lS80
              O'./li/SB CHbieT a VIEWS tPA&LAT): ■|^le he-^rt. meci last mum, diapnragio and
              bony tlTorax appear nor mal.
f;.,
             •feOFJ a. EATHM




       JiA-fI^Nt's'identificatION (^r Htpedor,written entriei tivet             location op medical records
       Nome — lut, ftnt, tnUdla, Meitcal Faeiuty)


                                                                                location of raoiologic facility


           f]/r
                                                                                SIGNATURE




                                       •                               ^
                                                    "•                       RADIOLOQIC CONSULTATION                         PrwwbSl to OSAA^
                                                                                     BEQUEST/REPORT .
                                       COPY MADE BY VARMC, ST. LOUISlFROM»PeRE8©ROil>l VAS POSSESSION
  Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 31 of 126 PageID# 312

 N8N 7540-(10-6a4-417«    • M                                                                                                 600-108
   HEALTH RECORD                                       CHRONOLOGICAL RECORD OF MEDICAL CARg
        DAYe "                         SYMPTOMS. DIAGNOSIS. TREATMEm^.TREATING ORQANIZATION(&gn eacft witrW

®LMMj9fiL



                         Records SCREENED iawarjg^ge
                               I TNO FOLLOW-UP NEEDED

                               t .T FOLLOW-UP NEECfED


       OVL 1989




                                It yM ^                    r/i                                   ^ 1*^-
       IM. Q.—®      —i/e//au,                                               ^
       ^ 16 f'ihM <h.Ck-Ml,' aiMt                                           Q SL,a//,^ aiy^A. ~tsct/
         OPli                                           Cnli — T>^,/




         'PEWTIFICATION fg»9 m space /or if«efcmfait
                                                        RECORDS
                                                       MAINTAINED

                                                       PAtlENTS nAmE(Last       Middle wtftSiT        ^
                                                                                                                    SEX
      011       LUCAS CASEL FRANK
                SSDC URN 228 29 8166                   ncLAilUNSHlfra SPONSOR                    STATUS
                                                                                                                   .rankiqraoe

                                                       SPONSOFrSMAMB                         ^
                                                                                                          ORQANIZATION

                                                                        SSNADENTIFICATKSN NO.
                                                                                                                    DATE OF BIRTH


                                               CHHONOLOQICAL RECORD OF MEDIQAL CARE STANbARD FORM 600(R«
                          COPY MADE BY VARMC,ST.LOUIS FROM A RECORD IN VA'S POSSESSION
    Case 3:20-cv-00255-HEH-DJN\ Cop^
                                Document 56-1 Filed 12/07/20 Page 32 of 126 PageID# 313
                      VIROINtA                      Health Services Complaint -^d Treatment Form 720_Fi7_7-i2
             department of corkections


                       Health Services Complaint and Treatment Form
Facility;        HAYNESVILLE CORRECTIONAL CENTER
Offender Name:                                                                             Number:


     Date^lme                          C.mnlatot ajulTreaJm^"                                       Si»a«re aodTW.
    11/30 n?,op             ■inrljr

                                                                                                    am

                                                Ai-^ . l-rd fnfr rn fiff fei 0




 loft/ofST^ ir/s-     r^gAJtW PiOl-B^rut. |i/x»M>-rLg::^                            i n.T-...jp                  -    -
                                                                       mfA                               tbcAoM/.

  W'Wt- <\v It

 \d\u[7cnu^ 6130 p»<.^fl>rYOtwA ^CtluoW^ ^|u-^YtfYV> ^Oi                               zmt't


 ynln^ i^ QT?/.        tiT7;T4-Va^WJu>.(>l^^Q. q/io/yft7o   Ctfmyjf'.
*>m.\.&iQn Ifa          Vli^          C?A J rypWA^vvu^lt^ftA^eUyif
                       t AlV^ftA-MS. A i           n^Vc j kl.AJL|jb                      . C Jjkj^
                      Qn i\\\ kvm^Wn ^i/tiVVVk g.h pi-i/iJ4^
                                                   0 /t rtilrf L AviWI lfP<»
                                                                       irp<y                   ^——
                                                                                       ^}c\efi Eg

                      AoLBjdOJB
                                                     ^                         /9 i\i pU*l                           <i>!i
                      MUrAc. ^\N. ^i< ^Ty^c lOKn^ 9oG>^ y, *g) gfa> jp
                      JCUfrnii^lW- r- TV   T   w ^a>-j                  —       -              .M    .
                      fi/-.tfiirt                  cr>VfJ.-c«^                                                . ..„„ . r.l -

  \xP J(j9jJlO           uuynW^^yvtJ^ (\AtaA/rj.t
                                                                        0(^i£L£&PtJt



                                                                                                           Revision Date: 2/23/07
    Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 33 of 126 PageID# 314
                        VIRGINIA
                DEPARTMENT OF CORRECTIONS
                                                   Health Services Complaint and Treatment Form 720_FI7_7-12


                            Health Services Complaint and Treatment Form
Facility;         HAYNESVILLE CORRECTIONAL CENTER

Offender Name:                                                                     Num ber:

                                   Last                          First
      Date/Time                           Complaint and Treatment                      Signature aadifitle

            Ute-2.0 ~                                                      ~                        r9

\      l)hd^y         I         ^:VcUL,„^^                   A/'^
            fap




                                                                         f.UW

                                                               CsmA imm
                                                                    ili
                          4-0bjg. ipLirch^Aia/'i        f6m FVl l^<Yt

            2                  wSiiAiyn^ PLu^-TT PdrOXy PRliJ                      Lt/dY] y sniah"^
                              a) Qi^s-VecrjQ 1 Wk            V ^oJti
                                     {Wuvio^d;                             AllTb
                             ^al(o4tL^A.^ VJctL'^ \/a\i d jLf^ J tJ^«fA            Us. LLy^ pUhtf/
                                 Vi^^\yu.irw\Lio^.
                                                            h' cce^k\0
                          """d" ^^-/^Artr.UVr^V                                               etg^W(7




                                                                                          Revision Date: 2/23/07
  Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 34 of 126 PageID# 315
                          VIRGINl
              DEPARTMENT OF Ct        ACTIONS
                                                     Health Services Complalnrat d Treatment Form 720_fi7_7-i2

                           Health Services Complaint and Treatment Form
Facility:         HAYNESyiLLE CORRECTIONAL CENTER

Offender Name:
                                    Last                              First
                                                                                   _ Number; JCRQ^')^
       Date/Time                           Complaint and Treatme                            Signature and Title




"HH/AO                                                                             Q"I         y^ r-^T-yS) 6l

  (■        <4fJ^aa ) AJ Cr4—J>Vq
                         TTf—                        ^                                     lAtr». JJ-
                              ^ AtO                               ^ Oyt-i^A                A.CLeyg.^
                     ,S3^^
                       >—  ^ 4^ Ae.                               ^                                      0
                   .rv                     —2Ss£Uafca=s2 ^S—«ri Atfa-s.^^ )-~<limtt_                     -It-tfrfya*
       ^fll^

                                                         Mil C5
                                           rfi>




                          Tj<-ij207r^ L/jl2?;fV.rrgj?yn           /^^A)       ivjpf>^


9jl'3jzo2jb n^oD                      eU rAl-<'^L^JL n.L///^M fLl VS-U1I«L
Qr/.     <?7.9|          tOO'^-u^^ N              Cx>yy\^'iEiJ^ fwhffyto                ui€yvijtl^-u j
\Njii.^(,P^                                                                                                            Jp<.

                         S|p/^l<a c. Si
                                                                  aylASL >
                                                                                         =;z


                                                                                                 R^wn Date: 2/23/07
   Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 35 of 126 PageID# 316

                      VIRGINIA
              DEPARTMENT OF CORRECTIONS
                                                       Health Services Complaiui.anU Treatment Form 720_fi7_7-i2

                          Health Services Complaint and Treatment Form
Facility:          HAYNESVILLE CORRECTIONAL CENTER

Offender Name:                                                                           Number:
                                                                                                         10 so6-73
                                Last                                 First

       Date/Time                          Complaint and Treatment                              Signature and Title

'7/a3/?<r>o            PIT                       jl.
                                          3[j> yv^6jL. rtui a       Y*r kAo b-ea.
\'tf                    XxN. ¥>K£.Aa^(L UolAii-atev^                         ^ ftLA
                                  A.ilJ1                                     if)




                                                 fteksiAo^


                       3E_yssai46vy AcitAXtr^diplii
                       l< / rt. ^      lA • 4 .     1.
                                                  ^/WJ
                                                               Po gl.h ICCaAruj

                       LiLfi^xiv^tT^Rijik r^PJojyJ lj3lsj'?^ityn ^t^nacxjih^
                                             PrceefUhM —
            At^r) OffgAcify                            rgnoiAx::! (A Su\nrjL
                               Chni/4 W mnlNip                                                           "dfPO
                                1 "■. irx^n'lafco^—                               ' Q—^ ^if.in<rs
                      'sJsl.                            ■4*^                 2)    ^
                                    VN^~^-<.>r^<1rrY 4 r.                                           JL
                                       •rr-<A^




                                                                                                    Revision Date: 2/23/07
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 36 of 126 PageID# 317

                     VIRGINIA
             DEPARTMENT OF CORRECTIONS
                                               Health Services Complaii.. and Treatment Form 720_fi7_7-i2

                      Health Services Complaint and Treatment Form
FaciUty:         HAYNESVILLE CORRECTIONAL CENTER

                                                                              Num ber: 1(^013
Offender Name:
                    t  \ICj0jO
                             Last                            First
                                                                                   Signature and Title
     Date/Time                       complaint     rreatment
                                     Complaint and Treatment

                                    Jh\.frr^
 ^(Pttv                       JL
                      <Z\(L X. -rrw^ ,




                                      t^>uJk^V-

           7i^,Q^V                  aA-^^-a.




    T




                                                                                       Revision Date: 2/23/07
   Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 37 of 126 PageID# 318
                        VIRGINIA      .1
              DEPARTMENT OF COPJU-CTIGNS                 Health Services Complalw.. ad Treatment Form 720_F17_7-12

                        Health Services Complaint and Treatment Form
 Faculty;         HAYNESVILl^ CORRECTIONAL CENTER

 Offender Name:
                                   iMst                                   First
      Date/Time                             Complaint and Treatment                                Signature and Title
7 M/JO                £j.°it!fig                                                   •AvO-            7vf                  Z
                             L                                                                    \
                      Vcc/
                       CAA T),                                                                T 17 1 h Iff 11 SScb,
                                                     q-JL^                ■              Xj
                     13
                     —              Orr>—^ K>                                     Wy ^
                     j~l *-i^'LVr~X—cCA>t,/?g< ,., Q /yjs ^                        a «!" ■                      ^eL/AiA^
                                           ,g>WSc^TV.JT'!7'!?-p>P
                            sa-                 C          ;>


                     fl/\                                             cj^Q


                                                         Rppif:. vr^ CJ^
   10*-(- f^/g\/A ^C€_(2-AA£=Wo                                 A' L A«-fA A^ I      ■

                                                          0
                                                          ^             c>/£hi^
                      rWs^'-r'T'x-^irer
                              \<7->:r3fS^. -i\> (r^^


                                               £P.
 7/\Li                  I *&'^»-OXr <_ ^
                                                                                  OT-Vh
                                            Q-^                       ^ t,gK> \a
                     ^udLiO ■ ^                                 o>.


                         A/ci -1^                      -Z-^ ^ COAJ^

                                                                                                  C£<^jr.pA.AAAp
                                                                                                   jy4kj

                                                                                                          Revision Date:2/23/07
      Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 38 of 126 PageID# 319


 ILabCorp                                                                                                                                 Patient Report
 Specimen ID: 247-245-0730-0                                                                  Acct#:45311290              Phone:(804)333-3577                Rte:05
 Control ID:TSJ45311290
                                                                                              Haynesville Correctional Ctr
 LUCAS,CASEL                                                                                 PO Box 129
                                                                                              Haynesville VA 22472



    Patient Details                                       Specimen Details                                   Physician Details
    008:08/08/1969                                        Date collected: 09/03/2020 0000 Local              Ordering:L LEVIN
    Age(y/m/d):051/00/26                                  Date received: 09/03/2020                          Referring:
    Gender: M                                             Date entered: 09/03/2020                           ID:
    Patient ID:1080673                                    Date reported: 09/05/2020 1135ET                   NPI: 1679545792

General Comments & Additional Information
Total Volume: Not Provided                                                                       Fasting: Yes
Ordered Items
HIV Ag/Ab with Reflex; RPR; Request Problem
                        TESTS                                   RESULT                FLAG               UNITS      REFERENCE INTERVAL                         LAB
HIV Ag/Ab with Reflex
  HIV Screen 4th Generation wRfx
                                                       Non Reactive                                                        Non Reactive                         01


RPR                                                    Non Reactive                                                        Non Reactive                         01

Request Problem
                                    No specimen received.                                                                                                       01
                       TEST:         183160 Ct, Ng, Trich vag by NAA


       01      BN          LabCorp Burlington                                                            DIr: Sanjal Nagendra, MD
                           1447 York Court. Burlington. NO 27215-3361
            For Inquiries, the physician may contact Branch; 800-873-7251 Lab:800-762-4344




Date Issued:09/06/20 0844 ET                                                FINAL REPORT                                                                   Page 1 of 1
This document contains private and confidential health information protected by state and federal law.      01995-2020 Laboratory Corporation of Americas Holdings
If you have received this document in error, please call 800-762-4344                                              All Rights Reserved - Enterprise Report Version; 1.00
      Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 39 of 126 PageID# 320

Chronic Disease Clinic Follow-Up
HAYNESVILLE CORRECTIONAL CENTER
                                                                               Offender Name:

                                                                                                                                             p□ □h
List chronic diseases:
                                                                                Number:                  <P8o6"7S
                                                                                                                                  p□
 1)        HTW                                     3) CfiPO                                            5)      fi>PH
 2)                                                4)       l.«,p                                      6)      vrsp

List current medications:
      Sei2-



     Asthma:# attacks in last month?              ^
 § short acting beta agonist canisters in last month?                   Seizure disorder: # seizures since last visit?
     U times awakening with asthma symptoms per week? fll               Diabetes mellitus: it of hvpogivcemic reactions since last visit?
     Any wheezing?       AJ Any night sweats? 0                         Any polyuria?              Any nocturia?             Any orthopnea?
     Any systemicstecpids use?         A/ Any hemoptysis? ^             Weight loss/gain i T           #lbs
 (P^yiJeilensionjte'N): Chest pain?          KJ     1 SOB? AJ Palpitations? AJ           Ankle or leg edema?//
 AnrdiSffiessTsince-lastaopointnrent? A/"           Anvfootproblems'suice lastapwlntment? //
 Any blurred vision?     fj         Any claudication?            // Any headaches? A/           Any nausea/vomiting? //
 Rashes/Lesions?                       Any abdominal pain/swelling?           //         Diarrhea?     hf
                                 t, descnbe m
     CgVtP-K                    Wf-ggZp                      .
     Eckft A fiMa.                I /toto ! EP
       A1 *1 /I      ^'. .s ^           ^       .I s t' ..




Patient adberence^/bH: with medications?
                             nedications?               V          with follow up appointments? V                   with diet?
Vita]signs: TempnS*V BP                           Pulse 41 Resp (8r Wt                      PEFR_ZI          Pain scale

Past Labs: J                                w
HebAlC/ J             BMP           CMP                 INR             CD4 -            Total Choi   30      LDL 50
Trig /Ol Hot                     Heb /A ♦7          AST          M                ■
                                                                          ALT /lf'9         BUN
                                                                                             , 'U _             Creatinine
Micro olbVimin                     UA                       CBC               EKGS^iMo                      LFT
Drug level:                                                       Other                                 Fibroscan score:

Range offingerstick glucose:                                     BP monitoring range: _

Procedure:                                                                                                  1'hofdti,
Annual Funduscopic eye exam completed □ Yes □ No 0^/A
Annual dilated eye exam completed □ Yes □ No cTn/A
Annual foot exam completed □ Yes □ No 'dN/A
E:

 HEENT/neck: A)C / AT 1 BOUl                                tflUpS          Extremities:      fH
 Heart:                7(^5^                                                Neurological:
 Lungs:                                                                     GU/rectal:
 Abdomen:                        »4T/aSD .ftSt                              Other:


                                                                                                              Degree of Control        Clinical Status
 Assessment Diagnosis:                                                                                        G. F     P     NA    I     S    W    NA

 1        -mi.                                                                                                         n □
                                                                                                            Q □ □ □
                                                                                                            e1 □ □ □
                                                                                                            anna
      Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 40 of 126 PageID#
                                                                   LUCAS,     cASfci-321

  Plan/Orders:                                                                                     1080613
  Medication:
  Diagnostics/Procedures:                               7^
  uhs:VE£.:cSC.C*dP,bffJi.                                 A/2,            ,aA,<t!l-Dj.'PS^.
  Special needs:                                        Work Code

^,0Adtninister Influenza vaccine □ Administer Pneumonia vaccine
  Monitoring: BP:               day/week/month Accucheck:              X day/week/month Peak flow: _

  Offender questioned regarding presence of depression and suicidal thoughts while on seizure therapy? □ Yes 0 No □ N/A

  £(^teStion provided/^Nutrition QJExercise □ Smoking/^fXest results gdC^dication management^ Lab results
 jyPisease process

  Referral: (list type & priority level): Specialist:

HDays to nexl"visit? Q1 yeaf^cT180                □" 90 □ 60     □ 30 □ Other:                          ~


 Additional information:         ,   ,
 GTRD
 LOG                       ^
 MED
 MH




  Provider Signature:                                                                           Date:
                                                            Up
  Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 41 of 126 PageID# 322

                             I   CQp\{P
    VCU Medical Center
  -                                                                                                            By; HAYES(REFH015), BRITNEY
                                                           Pulmonary OP Estab Visit

  Aqe;S1Y Gender M DOB:08/08/1969 MRN:43fig269 Phona: BfUaaaaST?                                                ^                         -^.- ■
  Datemme 09/10fl010;4Satii        Author MYTINGER. ANDREA            Status Prellmlnaty     Source VCUHL7
  PCP;MATHEW MD. ALEXANDER
  Visit conducted via telephone In light of COVID-19 pandemic, Haynesvllie Correctional Center. 804-250-4136
  Reason for Follow Up: dyspnea on exertion, reactive airways disease
  CC:I'm feeling better.
 HPI:51 yo male with ho HTN,GERD,allergic rhinitis, and reactive airways disease in the setBng of multiple military gas inhalational exposures
 who is scheduled for follow up. last seen by me 7/16 with plan to obtain PFTs and better control GERD,PPI increased to BID dosing.
 since last visit, patient is feeling better, states his chest isnt as tight as it used to be. breathing is improved though still having to use inhalers
 (xopenex and atrovent) at least 3 times daily, still with nasal congestion, congestion is daily, using nasal spray(saline and flonase). also taking
 singulair. has never been on allergy pill.
 increase in PPI dosing has helped with acid reflux and dyspnea.
 Social History:
 direct exposure to bum pits and saren gas with chemicals to make mustard gas x 3 times monthly,
 destroying weapons of mass destrucUon, without masks as the time, exposed to mustard gas,saren gas
 updated smoking history: occasional marijuana, smoked 6 years, a pack would last around 3days at least.
 ROS:Complete systems review performed, please see HPI for pertinent positives and negaUves
 Medical History:
 - Problem List(Active Medical Only) This information was current as of 09/10/20@ 10:46:00.

 Active:
-BP+ - Hypertension
-DM - Diabetes meliitus
-Pain with urination
-Urinary frequency
-Urinary hesitancy
- reactive airways disease
- allergic rhinitis

Home Medications This information was current as OF 09/10/20 @ 10:57:00.

Prescnptions Documented Meds By Hx:
■amlodipine(Hx): 10 mg, PO, daily
 atenolol(Hx): 50 mg, PO, twice daily
 bisacodyj (bisacodyl 5 mg oral delayed release tablet)(Hx): 5 mg, PO, daily
 calcium carbonate (Oyster Shell 500 (1250 mg calcium carbonate) oral tablet)(Hx): 1,250 mg, PO, daily
 ■chlorthalidone (chlorthalidone 25 mg oral tablet)(Hx): mg, PO, daily
-didofenac topical (didofenac 1 % topical gel)(Hx): 4 g. Topical, four times daily, as needed, as needed for pain
-docusate-senna (Senna Plus)(Hx): PO, bedtime
•duloxetine(Rx): 60 mg, PO, daily
•emollients, topical (DermaCerin topical cream)(Hx): 1 application, Topical, twice daily
•emollients, topical (Hydrocerin)(Hx): Topical
 finasteride(Hx): 5 mg, PO. daily
 fluticasone nasal(Hx): Nasal, daily
 Ruticasone-salmeterol (Advair HFA 45 mcg-21 mcg/inh inhalation aerosol)(Hx): Inhalation, twice daily
■fluUcasone-salmeterol (Advair HFA 45 mcg-21 mcg/inh inhalation aerosol)(Rx): 2 PUFF, Inhalation, twice daily
-gabapentin(Hx): 200 mg, PO, twice daily
-gabapentin (gabapentin 100 mg oral capsule)(Ftx): 200 mg, PO, four times daily
-glipizide(Hx): 5 mg, PO, twice daily



                                                                                                                                           Pagel of 3
  Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 42 of 126 PageID# 323



   VCU Medical Center                                                                                                      ^
                                                                                                         Syr HAYES(REFH015). BRITNEY
                                                         Pulmonary OP Estab Visit

  Aoo:51Y GondarM DOB: OB/08/1969 MRN:4369269 Phona! B043333577
  Date/Time 09/10/2010:45am       Author MYTINGER,ANDREA            Status Preliminary   Source VCUHL7
 -hydroxy2ine(Hx): 25 mg,PO,four times daily, as needed,as needed for anxiety
 -Ipratroplum (Atrovent HFA){Hx): Inhalation,four times daily
 -ipratropium (Atrovent HFA17 mcg/inh Inhalation aerosol)(Rx): 2 PUFF,Inhalation,four times dally
 -levalbuterol(Xopenex HFA 45 mcg/inh Inhalation aerosol)(Hx); 2 PUFF, Inhalation,four times dally, as needed,as needed for wheezing
 •llnaclotide(Unzess 145 meg oral capsule)(Hx): meg, PO,dally
 •mlrtazaplne(Hx): 45 mg,PO, bedtime
 •montelukast(Hx): 10 mg, PO,dally
 •omeprazole(Hx): 20 mg, PO,dally
 -oxybutynln(Hx): 5 mg,PO,three times a day
 •polyearbophil (Fiber Laxative)(Hx): 0.52 gm,PO,daily
•rosuvastatin(Hx): 10 mg,PO, bedtime
 -saliva substitutes(Biotene Mouthwash)(Hx): 2sprays, PO,daily, as needed,as needed for diy mouth
•tamsulosln(Hx): 0.4 mg,PO,dally
-tetrahydrozoline ophthalmic (Vislne)(Hx): 2 Drops, Both Eyes,twice daily, as needed,as needed for dry eyes
•trazodone(Hx): 50 mg,PO, bedtime



Allergies as charted In the allergies profile as of 09/10/20 11:16:13.
 lithium• Hives, Hypertension
 Trilafon - Hives
 valprolc add - Hives



Physical Exam:
deferred given telephone visit
Labs:
CrO.9
Imaging:
CXR: none in system
CT: A/P from 8/2019 available, lung bases with mild bronchiectasis, otherwise unremarkable
TTE: patient dedined to show to last appointment
PFT:8/2020
[IMAGE REMOVED]
[IMAGE REMOVED]
Sleep Study: none In system
Assessment/Plan: 51 yo male with ho HTN,GERD,allergic rhinitis, and reactive ainrvays disease In the setting of multiple military gas
Inhalatlonal exposures who is scheduled for follow up.
»reactive airways disease: in the setting of multiple military gas exposures. PFTs consistent with mild obstmctlon,symptoms relieved with
BDs though not BD responsive, given obstruction on PFTs, please add on LAMA such as tiotroplum or equivalent, can dc atrovent once LAMA
added, continue advairand PRN xopenex.
- pending symptoms atfollow up visit, will consider CT imaging. CXR not performed, patient not wanting to come to MCV if can avoid It

»PND,lower extremity edema: as per reported at last visit, no showed TTE yesterday, patient and nurse informing me that ultrasound tech
will be present at facility tomorrow, please obtain full transthoraclc echocardiogram, will also place order In earner.

»GERD; symptoms Improved, continue BID PPI




                                                                                                                                        Page 2 of3
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 43 of 126 PageID# 324


                                                                                                        Printed: 10/8/20 10:44 AM
  VCU Medical Center
                                                                                                             By: HAYES(REFH015). BRITNEY


 UUCAS)
 Afl9;51Y GGtidenM       DOB;08/08/1969 MRU:4369269 Phono:8043333577
 Date/Time 09/10/2010:45atn       Author MYTINGER, ANDREA           Status Preliminary      Source VCIIHL7
»allergic rtiinilis: sOII with daily rhinitis, on singulair, ocean nasai spray and singuiair. please add on anti-histamine such as cetirizine or
equivalent.


RTC 4 months.
Discussed with Dr. Fowler, pulmonary attending.

Andrea Mytinger, DO
Pulmonary/Criticai Care Fellow




PERFORM Performed By: ANDREA KATHERINE MYTINGER 20200910110018 is COMPLETED
MODIFY Performed By: ANDREA KATHERINE MYTINGER 20200910110555 is COMPLETED
SIGN Performed By: ANDREA KATHERINE MYTINGER 20200910112836 is COMPLETED
MODIFY Performed By: ANDREA KATHERINE MYTINGER 20200910112836 is COMPLETED

Author MYTINGER,ANDREA
Pulmonary OP Estab Visit




                                                                                                                                           Page 3of 3
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 44 of 126 PageID# 325


                                                      VCU HEALTH SYSTEM



 Name:      LUCAS,CASEL                              ID:        4369269               BSA: 2.08           Date: 08/06/2020
 Tech:      Sandiford, Michelle                      Height: 72.00                    Age: 50             DOB: 08/08/1969
 Doctor: ADULT PULM CONSULT                          Weight: 188.00                   Sex: Male           Race: Black


 Diagnosis: R06.0
 Tbco Prod:                                     Yrs Smk:                     Pks/Day:                    Yrs Quit:
 Medications:


Pre Test Comments:
Post Test Comments:           Inconsistant patient effort and cooperation; results did not meet ATS criteria for
                             acceptability and repeatability. Post-bronchodilator completed after 2.5 mg albuterol
                             nebulized. Inspiratory volume < 90% VC on DLCO attempted mesurement not
                             reportable.

                                                     Pre-Bronch                                        Post-Bronch
                                           Actual            Pred         %Pred              Actual         %Pred          %Chni>
— SPIROMETRY —
FVC(L)                                        4.68            4.50            103               4.57             101              -2
FEVl (L)                                      3.16            3.60              87              2.97              82              -6
FBVl/FVC(%)                                     68              80             84                 65              81              -3
FEF25%(L/sec)                                 5.66            7.82             72               4.44              56            -21
FEF 50%(L/sec)                                2.63            4.73             55               2.25              47            -14
FEF 75%(Usec)                                0.65             1.69             38              0.58               34            -11
FEF 25-75%(Usec)                              1.88            3.53             53               1.68             47             -10
FEF Max (L/sec)                               5.72           9.33              61              4.44              47             -22
FIVC(L)                                      4.48                                               3.79                            -15
FIF Max (L/sec)                              4.56                                               2.43                            -46
FIF 50%(L/sec)                               4.54            4.98              91               2.24             44             -50
Expiratory Time(sec)                         7.03                                              6.37                               -9


— LUNG VOLUMES —-
SVC(L)                                       5.03            4.49             112
IC(L)                                         1.53           2.96              51
ERV(L)                                       3.49            1.53             228
TGV(L)                                       5.34            3.53             151
RV (Pleth)(L)                                1.84            2.00              92
TLC (Pleth)(L)                               6.87            6.48             105
RV/TLC (Pleth)(%)                              27              30              90
Trapped Gas(L)


Post-Test Comments;

Inconsistant patient effort and cooperation ;results did not meet ATS criteria for acceptability and repeatability. Post-bronchodilator
completed after 2.5 mg albuterol nebulized. Inspiratory volume < 90% VC on DLCO attempted mesurement not reportable.




Complete w/Interp                                                                                                                Page I of 3
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 45 of 126 PageID# 326


                               VCU HEALTH SYSTEM




 Name:   LUCAS,CASEL           ID:     4369269   BSA: 2.08     Date: 08/06/2020
 Tech:   Sandiford, Michelle   Height: 72.00     Age: 50       DOB: 08/08/1969
 Doctor: ADULT PULM CONSULT    Weight: 188.00    Sex:   Male   Race: Black




Graphs FVC/DLCO/FRC                                                               Page 2 of3
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 46 of 126 PageID# 327


                                                VCU HEALTH SYSTEM




 Name:      LUCAS,CASEL                        ID:      4369269             BSA: 2.08         Date: 08/06/2020
 Tech:      Sandiford, Michelle                Height: 72.00          i     Age: 50          DOB: 08/08/1969
 Doctor: ADULT PULM CONSULT                    Weight: 188.00       |       Sex: Male         Race: Black


 Spirometry reveals mild obstructive lung disease. Lung volumes are within normal limits. The flow volume loop indicates
 obstructive lung disease. Interpret with caution given the patietn'sdifficulty with performance of pulmonary function
 studies.

 Alpha A. Fowler, HI, MD,#8510
 ««This interpretation has been electronically signed: Fowler, Alpha 08/10/2020 02:52:52 PM»»




Pulmonary Consult
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 47 of 126 PageID# 328


                                                                                                     Printed: 10/19/2011:20 AM
     VCU Medical Center
                                                                                                         8y: HAYES(REFH015). BRITNEY
                                                          CV: Echo Tran<:thorartc.Arlitlt



   AflBLSiY Gender: M DOB:08/08/1969 MRN;4369569 Phone: 8043333577
   Dale/Time 10/16/20 02;14pm        AuUior MYTINGER, ANDREA          Status Auth (Verified)   Source VCUHL7


                      VCU Medical Center
                     1200 E. Marshall Street
                      Richmond, VA 23298
                      Phone:804-828-9986


            Transthoracic Echocardiography Report
  Name: LUCAS.CASEL            Study Date: 10/16/2020 02:14 RIVl
  Attending Physician: MYTINGER.
  ANDREA                   Accession#: AH2026003
  MRN:4369269                Patient LocaOon: KAHS...VCUHS
  DOB;08/08/1989                  Gender Male
 Age:51 yrs                  BP:129/93 mmHg
 Height: 71.5 in             Weight 201 lb

 BSA: 2.1 m2
 Heart Rate; 58
 Reason For Study: Dyspnea
 History; Hypertension, diabetes
 mellltus




 PROCEDURE
 Procedure(CPT Code):TTE Complete(93306-26)2D with Doppler and Color Row;
 No add on codes required).

 Interpretation Summary
 Normal lelt ventricular dimensions with normal segmental function, ejection
fraction, global longitudinal strain, and diastollc function.
The right ventricle is normal in size and function with mildly elevated
systolic pressure.
Normal valves.
Normal atrial and Inferior vena cavai dimensions.

LEFT VENTRICLE
Normal left ventricular dimensions with normal segmental function, ejection
fraction, global longitudinal strain, and diastolic funcUon. LV ejecUon
fraction = 60%.


RiGHT VENTRICLE
The right ventricle is normal In size and function.

LEFT ATRIUM
The left atrial size Is normal.

RIGHT ATRIUM




                                                                                                                                 Page 1 of4
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 48 of 126 PageID# 329


                                                                                                    Printed: 10/19/2011:20 AM
    VCU Medical Center                                                                                  By; HAYES(REFH015). BRITNEY
                                                           CV: EchoTransthoracic.ArlLilf


  Aae:51Y     Gender M      DOB:08/08/1969     MRN:4369269      Phone: 8043333577
  Date/rime 10/16/20 02:14pm         Author IVIYTIN6ER, ANDREA       Status Auth (Verlfted)   Source VCUHL7
  Right atrial size Is normal.



 AORTIC VALVE
 The aortic valve is normal In stnjcture and function!

 MITRAL VALVE
 Structurally normal mitral valve with trivial regurgltatlon.

 TRICUSPID VALVE
 Structurally normal tricuspid valve with mild regurgltatlon. Tricuspid
 regurgltatlon peak velocity Is 2.8 m/sec. Estimated right atrial pressure is 5
 mmHg. Estimated right ventricular systolic pressure Is 36 mmHg. Mild elevation
 of right ventricular systolic pressure.

 PULMONIC VALVE
 Structurally normal pulmonic valve. Trace pulmonic valvular regurgltatlon.

 ARTERIES
 The aortic root Is normal size. The proximal ascending aorta appears normal.
 The transverse aorta appears normal. The proximal decendlng aorta appears
 normal. The pulmonary artery Is normal size.


VENOUS
The inferior vena cava Is normal In size.

EFFUSION
Insignificant pericardlal effusion or subeplcardial fat.
Normal Values
IVSd:0.7cm -1.2cm LVIDd: 3.5cm - 5.5cm              LVIDs: 2.5cm - 4.0cm
LVPWd;0.7cm -1.1 cm LA: 1.9cm •3.8cm                Ao: 2.0cm - 3.7cm
EF:(55 - 75%)       LA Area: <>             RA Area:
RVd:4.3cm         LV Mass(Men): <>       LV Mass(Women): <>
              LV Mass Index(Men): <116g> LV Mass lndex(Women): <96g>

MMode/2D Measurements Vr\ Calculations
RVDd: 3.7 cm         LVIDd: 4.8 cm               LV mass(C)d; 144.5 grams
IVSd:0.85 cm         LVIDs: 3.4 cm              LV mass(C)dl:
              LVPWd:0.91 cm                 68.0 grams/m2


Ao root diam: 3.6 cm asc Aorta Olam: 3.0 cm           LA/Ao: 0.74
LA dimeoslon: 2.7 cm desc Ao Diam: 1.4 cm              LVOT dIam: 2.3 cm


MPA diam: 1.8 cm       LVLs ap4: 7.2 cm             TAPSE: 1.7 cm



                                                                                                                                Page 2 of4
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 49 of 126 PageID# 330


    VCU Medical Center                                                                              Printed: 10/19/20 11:20 AM
                                                                                                        By; HAYES(REFH016). BRITNEY
                                                         CV: Echo Transthnrarir.AHiilt


   Ane: 51Y    Gender: M    DOB:08/08/19R9 MRN:4369269 Phone: 8043333577
   Date/Time 10/16/20 02r14pm        Author MYTINGER,ANDREA         Status Auth (Verlflod)   Source VCUHL7

  IVC Diamj 1.4 cm       RA ESA: 14.4 cm2            LA A4Cs: 15.7 cm2


  LA ESV(MOD-BP):          LA volume MOD BP Indexed:
  44.0 ml
                20.7 ml/m2


  Time Measurements
  Aortic R-R: 1.0 sec
  Aortic HR:59.0 BPM


  Doppler Measurements \T\ Calculations
  MV E max vel: 46.2 cm/sec MV dec slope: 145.5 cm/sec2Ao V2 max: 89.5 cm/sec
  MV A max vel: 39.9 cm/sec MV dec time: 0.32 sec        Ao max PG:3.0 mmHg
 MV E/A: 1.2                             Ao V2 mean:62.2 cm/sec
                                     Ao mean PG: 1.8 mmHg
                                     AoV2VTI:19.5cm
                                     AVA(I,D): 3.1 cm2

                                     AVA{V.D); 3.2 cm2



 LV VI max PG:2.0 mmHg CO(LVOT): 3.5 l/mln               TR max vel: 278.3 cm/sec
 LV VI mean PG: 1.0 mmHg SV(LVOT): 60.1 ml               TR max PG:31.3 mmHg
 LVV1 max: 71.1 cm/sec
 LV VI mean:47.2 cm/sec
 LVV1VTI: 15.0 cm



AV VR:0.79              MV PI/2t.pr_: 93.0 msec RV S Vel; 9.4 cm/sec
ava(vti)/bsa:i.5

MV WT E*: 10.3 cm/sec MV LAT E/E": 4.5              MVMEO E': 8.8 cm/sec                                                    A3
MV MED E/E': 5.2




Electronically Signed By:
                 Walter Paulsen, MD on 10/17/2020 03:52 PM
Performed By: Cara Martin
MRN:4369269
Please click on link to see Image.



                                                                                                                                 Page 3 of4
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 50 of 126 PageID# 331


    VCU Medical Center                                                                                   ^
•                                                                                          By: HAYES(REFH01S). BRITNEY
                                              CV: Echo Transthora
AggiSlY Gander: M DOB;08/08/1969 MRN:4369269 Phone:8043333577
Date/Time 10/16H0 02:14pm      Author MYTINGER,ANDREA   Status Auth (Verffled)   Source VCUHL7

ORDER Performed By: ANDREA KATHERINE MYTINGER 20201016141446 is COMPLETED
PERFORM Performed By: WALTER H.J. PAULSEN 20201016141446 Is COMPLETED
VERIFY Performed By: WALTER H.J. PAULSEN 20201016141446 Is COMPLETED

Author MYTINGER,ANDREA
CV: Echo Transthoracic-Adult




                                                                                                               Page 4 of 4
      Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 51 of 126 PageID# 332



 iLabCorp                                                                                                                                     Patient Report
 Specimen ID: 247-245-0730-0                                                                  Acct#:45311290                   Phone:(804)333-3577               Rte:05
 Control ID:TSJ45311290
                                                                                              Haynesville Correctional Ctr
 LUCAS,CASEL                                                                                  PO Box 129
                                                                                              Haynesville VA 22472
                                                                                                                I'll

     Patient Details                                       Specimen Details                                  Physician Details
     DOB:08/08/1969                                        Date collected: 09/03/2020 0000 Local             Ordering: L LEVIN
     Age(y/m/d):051/00/26                                  Date received: 09/03/2020                         Referring:
     Gender: M                                             Date entered: 09/03/2020                          ID:
     Patient ID: 1080673                                   Date reported: 09/05/2020 113SET                  NPI: 1679545792

 General Comments & Additional Information
 Total Volume: Not Provided                                                                      Fasting: Yes
 Ordered Items
 HIV Ag/Ab with Reflex; RPR; Request Problem
                        TESTS                                   RESULT                FLAG               UNITS          REFERENCE INTERVAL                         LAB
 HIV Ag/Ab with Reflex
  HIV Screen 4th Generation wRfx
                                                       Non Reactive                                                            Non Reactive                         01


 RPR                                                    Non Reactive                                                           Non Reactive                         01

Request Problem
                                    No specimen received.                                                                                                           01
                        TEST:        183160 Ct, Ng, Trich vag by NAA


       01      BN          LabCorp Burlington                                                            DIr: Sanjal Nagendra, MD
                           1447 York Court. Burllnqton. NO 27215-3361
            For inquiries, the physician may contact Branch: 800-873-7251 Lab;800-762-4344




Date issued:09/06/20 0844 ET                                               FINAL REPORT                                                                        Pagel ofl
This document contains private and confidential health information protected by state and federal law.      01995-2020 Laboratory Corporation of Americas Holdings
If you have received this document in error, please call 800-762-4344                                                  All Rights Reserved - Enterprise Report Version; 1.00
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 52 of 126 PageID# 333



   VCy ivicun^v^mcr
       Medical Center                                                                                                     ^
                                                                                                              By: KING(REFH015). BRANDY
                                                            Urology OP Estab yjsit
                                                                                      - ^ ■''^"vi, ■
 AsaL5O^l_Gfi0fla!lM_DOBLQM^MSSlJa5Nl43§a2SiL_El!2!lSLfi243323^
  Date/Time 05/01/20 10:16aiii     Author FOSTER PA, REQINA          Status Auth (VerlRed)        Source VCUHU
 VCU HEALTH SYSTEM
 MCV HOSPITALS AND PHYSICIANS
 Richmond, Virginia 23298
 UROLOGY ESTABLISHED VISIT NOTE


 NAME: LUCAS. CASEL
 DOB:   08/08/1969
 MRN: 4369269
 VISIT DATE: May 01.2020
 ATTENDING: G/U. SURG


 COLLABORATING PHYSICIAN: Lance J. Hampton, MD

 REASON FOR VISIT: BPH.


HISTORY OF PRESENT ILLNESS: Mr. Lucas is a 50-year-old incarcerated gentleman with a past medical history of an enlarged prostate and
lower urinary tract symptoms. He has had an STI many years ago. while he was in the Military and he tteiieves that ail his symptoms started
after that, despite being told many times that with his age an enlarged prostate that is likely contributing to some of his symptoms. The patient
still believes that a lot of this started as a result of the STi he obtained. He has had significant improvement. However, on Fiomax, finasteride,
and oxybutynin, on his irritative and obstructive symptoms, he gets up about 3 times at night which is a great improvement because he was
getting up about every 20 to 30 minutes before starting on medication, and the oxybutynin helped him even more. He is stiii getting postvoid
incontinence, and he states that is not just a trickle when he thinks he has done, he puiis up his garments, and he soaks completely. This is
significantly in fact affecting his quality of life and the patient states that he is possibly interested in surgical intervention.

SOCIAL HISTORY: He is still incarcerated.


REVIEW OF SYSTEMS: A complete review of systems is done and negative except per HPI.

PHYSICAL EXAMINATION: Physical exam not done because this is a telemedicine service.

PERSONAL REVIEW OF LABS: Most recent PSA was back in July of last year, it was 0.7.

ASSESSMENT AND PLAN: This is a 50-year-oid incarcerated gentleman found to have an enlarged prostate on a cystoscopy. He has lower
urinary tract symptoms that did improve with Fiomax. finasteride. and oxybutynin but he continues to get up about 3 times a night which is not as
bothersome as the postvoid incontinence that he is still experiencing. He feels that is affecting his quality of life significantly and is hoping that
surgical intervention may resolve those symptoms. He had a scope again back in September, so we probably should repeat that maybe this
coming September or October at least a year from the previous one to see what type of growth he may have had and at that point, we can
determine if he is a candidate for a photovaporization of the prostate.

I personally spent about 15 minutes providing above services or telemedicine and I explained the patient expressed an understanding that this
was in place of an in-person visit Date of the call was 05/01/2020. I did send a message to our clerical team asking that they mail his VA
paperwork that I filled out a few months ago to the patient's fadiity directly as he stated that he needs that information.



Regina C. Foster. PA




                                                                                                                                            Page 1 of 2
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 53 of 126 PageID# 334


                                                                                           Printed: 5/29/20 1:11 PM
 ¥Cy Medical Center                                                                            By: KiNG (REFH015),BRANDY
                                                   Uroloav OP Estab Visit

LUCAS,                            _ •/
Aae:SOY   Gender: M   008:08/08/1969     MRN:4369269   Phone:8043333S77

Datenime 05/01/2010:16am     Author FOSTER PA,REGINA        Status Auth (Verified)   Source VCUKL7




RCF/MedQ DOS/01/2020 T05/01/2020 R
J503885/878866484




PERFORM Performed By: REGINA C FOSTER 20200501113339 is COMPLETED
TRANSCRIBE Performed By: MEDRITE-RTF CONTRIBUTOR_SYSTEM 20200501112500 is COMPLETED
SiGN Performed By: REGINA C FOSTER 20200501125716 is COMPLETED
MODiFY Performed By: REGiNA C FOSTER 20200501125716 is COMPLETED
VERiFY Performed By: REGiNA C FOSTER 20200501125716 is COMPLETED

Author: FOSTER PA, REGiNA
Uroiogy OP Estab Visit




                                                                                                                      Page 2 of 2
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 54 of 126 PageID# 335


                                                                                                        Printed: 5/29/20 12:52 PM
   VCy Medical Center                                                                                        By; KING (REFH015). BRANDY
                                                            Uroloav OP Estab Visit

 LUCAS.CASEL... i'\
 Aoe;SOY     Gender: M    DOB:08/08/1969     MRN:4369269      Phono:8043333577
 Datenime 01/03/2011:57ani         Author FOSTER PA,REGINA           Status Auth (Verified)    Source VCUHL7
 VCU HEALTH SYSTEM
 MCV HOSPITALS AND PHYSICIANS
 Richmond, Virginia 23298
 Urology Established Visit Note

 NAME: LUCAS. CASEL
DOB: 08/08/1969
MRN: 4369269
VISIT DATE: January 03.2020
ATTENDING: G/U.SURG


COLLABORATING PHYSICIAN: Dr. Riccardo Autorino.


REASON FOR VISIT: Fcllowup on lower urinary tract symptoms.

HISTORY OF PRESENT ILLNESS: Mr. Lucas is a 50-year-old incarcerated veteran, that has had issues urinating for years. He had an STD
many years ago and we set him up for a cystoscopy to check to see if there was a strioture, which can be as a result of an STD. However, his
cystoscopy was normal except for an enlarged prostate and we did discuss that that is possibly a cause of some ofthe symptoms he is
experiencing. He feels like with the addition of finasteride. he has had some improvement on the nocturia as well as the straining and weak
stream. His stream is still splitting however and he is getting up about4 times at night before it was every 20 to 30 minutes.

SOCIAL HISTORY; He is still incaroerated.


REVIEW OF SYSTEMS: A complete review of systems is done and it is negative except per HPI.

PHYSICAL EXAMINATION: VITALS: Blood pressure is 147/106. pulse is 85. and respirations are 17. GENERAL: He is not in any apparent
distress. PSYCH: Alert and oriented x3. CARDIOVASCULAR: Adequate peripheral perfusion. No edema. PULMONARY: Normal respiratory
effort on room air.


Personal review of imaging showed an enlarged prostate. Small lesions on the kidney, that appear to be cysts, concerning cysto again showed
some enlargement, but the attending did not feel that surgioal intervention was indicated at that time,so I will fill out this paperwork that he has
for the VA. The patient feels like some of his symptoms are as a result ofsome exposure he had in the military, which is a possibility, but there
is not a lot of ways we can determine if that is           or not. The papenivork wili be sent back to the patient on the address that was
provided.




Regina C. Foster. PA




RCF/MedQ D01/03/2020 T01/03/2020 R
J163555/866968548




                                                                                                                                           Page 1 of2
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 55 of 126 PageID# 336


                                                                                           Printed: 5/29/20 12:52 PM
 VCy Medical Center                                                                            By: KING (REFH015). BRANDY
                                                    Uroloav OP Estab Visit

LUCAS,CASEL
AokSOY     Gender: M     DOB:08/08/1969   MRN:4369269   Phone:8043333577
Oatenime 01/03/20 11;S7am       Author FOSTER PA,RE6INA      Status Auth(Verified)   Source VCUHL7
PERFORM Performed By: REGINA C FOSTER 20200103132702 is COMPLETED
TRANSCRIBE Performed By: MEDRITE-RTF CONTRIBUTOR.SYSTEM 20200103131900 is COMPLETED
SIGN Performed By: REGINA C FOSTER 20200103155826 is COMPLETED
MODIFY Performed By: REGINA C FOSTER 20200103155826 is COMPLETED
VERIFY Performed By: REGINA C FOSTER 20200103155826 is COMPLETED

Author FOSTER PA. REGINA
Urology OP Estab Visit




                                                                                                                       Page 2 of 2
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 56 of 126 PageID# 337



  v^iu) Medical
  VCU   Meaican^nter
                Center                                                                                    ay; king(refhois), brandy
                                                         Uro|oav ProcedureJNIote
 LUCAS,CASEL. .       ..                            , . ..
 AgB:50Y Gander M DOB:08fl)8/1969 MRN;4369269 Phono:8043333577
 Dale/Trme 09/04/19 04:03pin     Author HAMPTON MO,LANCE            Status Auth (Verified)    Source VCUHL7
 Urology Clinic Procedure

I LUCAS, CASEL jPROCEDURE DATE;September 04,20191|
I DOB;08/08/1969111
I MRN;4369269III
ATTENDING; Lance J. Hampton, MD

HISTORY: Mr. Lucas Is a 50-year-oId man,who Is an inmate, who was sent to me by Regina Foster for cystoscopy for microscopic hematuria
and also for rule out stricture because of his history of STDs and his urethral discomfort and difficulty urinating. After obtaining Informed
consent, he was taken to the procedure room, propped and draped In usual sterile ^shion. Flexible cystourethroscopy was performed. This
revealed no abnormalities of bladder mucosa,tumors, lesions, or stones. The urethra was normal. He has mildly enlarged bilobar hyperplasia
of the prostate. He tolerated the procedure without any difficulty or complications and was discharge In stable condition. He will follow up as
needed.




Lance J. Hampton, MD
Chairman, Division of Urology
Barbara and William Thaihimer Professor of Urology
VCU Medical Center
PO Box 980118
Richmond, VA 2329
(Ph); 804-828-9331
(Fax); 804-828-2307
(Email): lhampton@mcv-vcu.edu




UH/MedQ D09/04/2019 T09/04/2019 R
J267609/852972160



PERFORM Performed By; LANCE J HAMPTON 20190904184752 is COMPLETED
TRANSCRIBE Performed By; MEDRITE-RTF CONTRIBUTOR_SYSTEM 20190904184400 Is COMPLETED
SIGN Performed By: LANCE J HAMPTON 20190908112724 is COMPLETED
VERIFY Performed By; LANCE J HAMPTON 20190906112724 Is COMPLETED

Author HAMPTON MD. LANCE
Urology Procedure Note




                                                                                                                                        Page 1 of 1
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 57 of 126 PageID# 338


                                                                                                          Printed: 5/29/20 12:62 PM
   VCy Medical Center                                                                                          By: KING (REFH015), BRANDY
                                                             Uroloav OP Initial Visit

  LUCAS,CASEL
  Aaa: SOY   Gender M         DOB:08/0S/1969   MRN:4369269     Phone: 8043333577
  DateH'ime 07/19/19 11:59pin        Author FOSTER PA,REGINA          Status Auth (Verified)     Source VCUHL7

 Urology Initial Visit Note

 NAME: LUCAS,CASEL
 DOB: 08/08/1969
 MRN: 4369269
 VISIT DATE: July 19,2019
 ATTENDING: Regina C. Foster,PA

 COLLABORATING PHYSICIAN: Lurlel I Smith-Harrison, MD

 REASON FOR VISIT: Lower urinary tract symptoms and blood in the urine.

 HISTORY OF PRESENT ILLNESS: Mr. Lucas is a 49-year-old incarcerated gentleman, presenting as a new patient to the Urology Team. He
states that back in 1990 while he was in the military, he was treated for gonorrhea, states that after treatment the burning that he would
experience with urination never resolved. He underwent a second treatment, it still persisted. He states that he has had a subsequent tests for
gonorrhea and chlamydia that were negative; however, he has urgency with hesitancy that is being going on pretty much since he started with
the burning many years ago. He also has a burning sensation with ejaculation and occasionally he sees blood. He has to strain to empty his
bladder. He was put on Flomax about4 to 5 months ago, he states that it helps some with the flow. He gets up 7 times at night to void at least
and has frequency during the day as well. He has some postvoid dribbling and his stream splits just about every time he urinates. In addition,
he has difficulty maintaining an erection.

PAST MEDICAL HISTORY: For high blood pressure.

SOCIAL HISTORY: He is incarcerated.


FAMILY HISTORY: No known family history of prostate, bladder, or renal cancer.

REVIEW OF SYSTEMS: A complete review of systems is done and negative except per HPI.

PHYSICAL EXAMINATION: GENEIML: He is not in any apparent distress.
PSYCH: Alert and oriented x3. Normal mood and affect
HEENT: Sclerae nonicteiic. Extraocular movements intact.
PULMONARY: Normal respiratory effort on room air.
CARDIOVASCULAR: Adequate peripheral perfusion. No edema.
ABDOMEN: Not tender or distended.
GU: DRE reveals a 40 g prostate that was smooth and without tenderness.
MUSCULOSKELETAL: Gait is normal.
EXTREMITIES: Full range of motion.
SKIN: Warm and dry to the touch.

LABORATORY DATA: Personal review of labs; a postvoid residual bladder scan showed 32 mL left in his bladder.

ASSESSMENT AND PLAN: This is a 49-year-old incarcerated gentleman, that has lower urinary tract symptoms pretty classic for BPH; but
according to the patient, these have been going on since 1990 when he was in the military after being treated for gonomhea. Because he has
had biood in his urine, I do want to do a hematuria workup with a CT urogram to check upper tracts as well as a cystoscopy to check lower. We
will also check to see if the patient has a stricture given his history of sexually transmitted infection in the past. He is going to continue Flomax. I


                                                                                                                                             Page 1 of 2
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 58 of 126 PageID# 339


                                                                                                        Printed: 5/29/20 12:52 PM
  VCy Medical Center                                                                                        By: KING (REFH015), BRANDY
                                                            Umloav OP Initial Visit

 LUCAS,CASEL                          i'",
Aoe:50Y     Gender M     DOB:08/08/1969      MRN:4369269      Phone:8043333577
Oate/nme 07/19/1911;S9pm          /Vuthor FOSTER PA, RE6INA          Status AuUi(Verified)      Source VCUHL7
will have the facility add finasteride as well to see if that may provide him with additional benefit




Regina C. Foster,PA




RCF/MedQ D07/21/2019 707/21/2019 R
J032310/847171099



PERFORM Performed By: REGINA C FOSTER 20190721101816 Is COMPLETED
TRANSCRIBE Performed By: MEDRITE-RTF CONTRIBUTOR.SYSTEM 20190721101000 is COMPLETED
SIGN Performed By: REGINA C FOSTER 20190722093944 Is COMPLETED
MODIFY Performed By: REGINA C FOSTER 20190722093944 is COMPLETED
VERIFY Performed By: REGINA C FOSTER 20190722093944 is COMPLETED

Author: FOSTER PA, REGINA
Urology OP Initial Visit




                                                                                                                                    Page 2of 2
        Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 59 of 126 PageID# 340


                                                                                                                 PrintBd: 05/29/20 12:53PM
   VCLP Medical Center                                                                                                By: KING (REFH015), BRANDY
  CT: Abd/Pelvis furoaraDhvVw/o


  Ace: 50V     Gender: M   DOB:08/08/1969   MRN;4369269     Phone:8043333577
  Date/Time 08/07/19 12;22pm       Status Auth (Verified)   Source VCUHL7

 CT:Abd/Pelvls(urography) w/o
 Procedure: CT: Abd/Pelvis(urography) w/o
 Reason For Study: Hematuria
 Ordering Physician:FOSTER PA. REGINA C




 Abdomen pelvis CT scan without and with IV contrast material and CT urogram dated 8/2/2019

 COMPARISON: None.


 TECHNIQUE:CT scans were obtained throughout the abdomen and pelvis without oral contrast material and initially without intravenous contrast material.
 Scans were then repeated following uneventful intravenous administration of 150 ml of Omnipaque 300. Delayed images through the abdomen and pelvis
 were also obtained. Sagittal and coronal reconstructions as well as the reconstructed 3-D urogram image was also obtained and submitted.

 FINDINGS: Limited imaging of the lung bases showed no abnormality. The heart size was normal. The liver was normal in size with no focal defects. The
gallbladder, pancreas, and spleen all had a normal appearance.

The adrenal glands were normal. Both kidneys were normal in size with no perinephric soft tissue stranding. No radiopaque calculus was noted. There were
bilateral subcentimeter cortical hypodensltles, too small to characterize but likely small cysts. Excretory phase imaging showed the ureters and bladder to be
normal. The calyces had brush border throughout consistent with medullary sponge kidney. There was an enlarged prostate gland indenting the bladder base.

The abdominal aorta showed minimal scattered calcifications with scattered calcifications in the common iliac arteries. There was no evidence of aneurysm.

A small hiatal hernia was noted. The stomach,small bowel, and colon had a normal appearance aside from the presence ofsigmoid and descending colon
diverticulosls.


Images the pelvis showed a moderately enlarged prostate gland indenting the bladder base. The seminal vesicles were normal.

The bony structures showed minimal degenerative osteophytes the lumbar spine with no suspicious osseous lesion.


Conclusions:
1. No evidence of mass, calculus, or hydronephrosis. Kidneys normal in size. Bilateral subcentimeter cortical hypodensities, too small to characterize but likely
small cysts.
2. Brush border appearance of calyceal cups, consistent with medullary sponge kidney.
3. Moderate enlargement of prostate gland indenting the bladder base. Bladder otherwise normal.
4. Small hiatal hernia.
5. Diverticulosls


Dictated By: Mary A. Tumer
Electronically Verified by: Mary A. Tumer 8/7/201912:22 PM




                                                                                                                                                       Page 1 of 1
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 60 of 126 PageID# 341


               Medical Center                                                                            fWnfed; 1/8/20 2:46 pm
                                                                                                              By: LEWIS RN (REFH015). BRENDA
                                                             Urology      P Estab Visit
  LUCAS,CASEL
  Asiu: 60Y   Gpndcr: M    DOB:08/06/1969     MRN:4369269      Phono: B043333S77
  Dulc/lime 01/03/20 11:57am       Author FOSTER PA. RECINA          Status Auth (Verified)     Source VCUHL7
 VCU HEALTH SYSTEM
 MCVI lOSPITALS AND PHYSICIANS
 RiclirrioncI, Virginia 23298
 Urology Established Visit Note


 NAME: LUCAS. CASEL
 DOH: 08/08/1969
 MRN: 4369269
 VISn DATE: January 03. 2020
 AT I ENDING: G/U,SURG

 COI.I AllOHATING PHYSICIAN: Dr. RIccardo Autorino.


 l<t:ASON FOR VISIT: Followup on lower urinary tract symptoms.

I IIS'i Of<Y OF PRESENT ILLNESS: Mr. Lucas is a 50-year-old incarcerated veteran, that has had issues urinating for vea(s. He had an STD .
many years ago and we set him up for a cystoscopy to check to see if there was a stricture, which can be as a result of an STD. However, his
cystoseopy was normal except for an enlarged prostate and we did discuss that that is possibly a cause of some of the symptoms he is
cxpcriondng. He feels like with the addition of finasterjde. he has had some impmuannpni nn the nncinrla as well as the straining and weak
stronrii. His strucTrn is still splitting however and he is getting up about 4 times at night before it was every 20 to 30 minutes.

SOCIAL HISTORY: He Is still incarcerated.

REVIEW OF SYSTEMS: A complete review of systems is done and it is negative except per HPI.

PI lYSICAL EXAMII^IATION: VITALS: Blood pressure Is 147/106, pulse is 85,and respirations are 17. GENERAL: He is not in any apparent
distress. PSYCH: Alert and oriented x3. CARDIOVASCULAR: Adequate peripheral perfiision. No edema. PULMONARY: Normal respiratory
eflorl on room air.


Personal review of imaging showed an enlarged prostate. Small lesions on the kidney, that appear to be cysts, concerning cysto again showed
some enlargement, but the attending did not feel that surgical intervention was indicated at that time, so I will fill out this paperwork that he has
for the VA. The patient foels like some of his symptoms are as a result of some exposure he had in the military, which is a possibility, but there
is not a lot of ways we can determine if that is           or not. The papenvork will be sent back to the patient on the address that was
provided.




Regiiia C. Foster, PA




RCI7MedQ U01/03/2020 T01/03/2020 R
J163555/866988548




                                                                                                                                            Page 1 of 2
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 61 of 126 PageID# 342


                  I* 1/^
              MtxlicaJ Center                                                                 PrinJed; 1/8/20 2:46 PM
                                                                                                  By: lewis rn(refhois), brenda
             .                                           Urology OP Estab Visit
                                                           I
LUGAS,CASIHL                                               i
Aiii-r &0Y   Gonilui: M   DOB:06/08/1969   MRN:4369269    Phone: 8043333577
Diilc/liinc 01/03/2011:57am      Aulhor FOSTER PA.REGINA       Status Aulh (Verified)   Source VCUHL7
PI.RI ORM Performed By: REGINA C FOSTER 20200103132702 Is COMPLETED
TKANSCfilBE Performed By: MEDRITE-RTF CONTRIBUTOR_SYSTEM 20200103131900 is COMPLETED
SIGN Performed By: REGINA C FOSTER 20200103155826 Is COMPLETED
MOUIFY Performed By; REGINA C FOSTER 20200103155826 is COMPLETED
VI Rll Y F>erformcd By: REGINA C FOSTER 20200103155826 Is COMPLETED

Aullior: FOS TER PA, REGINA
Dtology OP Eslab Visit




                                                                                                                        Page 2 of 2
   Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 62 of 126 PageID# 343
                        Virginia
                                                  Health Services Complain, ^nd Treatment Form 720_FI7_7-12
             Department of Corrections

                         Health Services Complaint and Treatment Form
Facility:       Haynesvilie Correctional Center

Offender Name: Lucas                                 Casel                       Number: 1080673
                                Last                            First
     Date/Time                         Complaint and Treatment                       Signature and Title
                       (36)Briefs(7)Brown Bags


    M

I" £i- ydlji)          Slo              1 T
a-lM-7s7U%'
        n^Q-p-o                OfLCth 1
        I z(\Zc)

                       ^JL_Md
(Uum^
                          In yytdik           ~ na<f^




                                                                                           Revision Date: 2/23/07
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 63 of 126 PageID# 344
    €3^                   VlRGIK
                                                        Health Services Cuusiritation Report 720_F23_7-i2
                Department of Corrections


                                 Health Services Consultation Report                  DO NOT TELL
                                                                                OFFENDER ABOUT
   PLEASE BILL TO ANTHEM                                                          APPOINTMENTS

   Sending
                   HAYNESVILLE CORRECTIONAL CENTER                     Date: 1/3/2020
   Facility:                                                                                                     H
                                                                                                                  <          9
                                                                                                                                     W
                                                                                                                                          f*
                                                                                                                                          C
                                                                                                                 (A
   Offender
                                                                                                                 •• S               s  p
                   Lucas, Case!                                        Offender U:    1080673                                       N) to
   Name:                                                                                                         O           to     10
                                                                                                                 S   JP
                                                                                                                 <Tk ^
   SS#:            XXX-XX-XXXX          DOB: 8/8/1969                  T/D: 4369269                                                       tq
                                                                                                                 ^     CO
                                                                                                                 in   c
   Allergies:                                                                                                    cv 9
                                                                                                                 ID



                                                                                                                 in g
                                                                                                                 u cS       o 8
                                                                                                                                   w
   Current                                                                                                                  (n    ..

                   SEE MARS
   Medications:
                                                                                                                                  ^ <
                                                                                                                                  o o
                                                                                                                      1
                                                                                                                      CO
                                                                                                                                  >. c
                                                                                                                                  o*
                                                                                                                                  '■Xt
                                                                                                                                         X
                                                                                                                                         to
   Referred By:    LEONARD LEVIN, MD                Referred To: VCU General Surgery

   Medical
                   Procedure
   Complaint:




      CONSULTING PHYSICIAN: PLEASE COMPLETE THE FOLLOWING:


   Findings:



   Lab or X-ray
  Results:
                                                                                                                       4
  Diagnosis:
                     1-0T3

  Treatment and
  Medications
  Recommended:
                               aci^d
                     a;\U
                    u;'            Cq^spIA^ V'r
  Restrictions:


  Consulting
  Physician:                                    ^                     ^Date:         j- J"^/ 2-^             | \
  Follow-up appointment (me and time
                                            TwicV-3 fnWnw' up fij I /ZOW^O^
                                                                                       Revision Date: 1/17/07^
                  PLEASE FAX NOTES/RESULT§Ttr8e4-333.3826-
     Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 64 of 126 PageID# 345

                  VIRGINIA DEPARTMENT OF CORRECTIONSA'CU MEDICAL CENTER
                                         PRE-REGISTRATION REQUEST FORM
                  (This form is to be used when requesting tests or clinic/telemedicine appointments)

                            Demographic Sheet Included:
 Name (last name,fyst pame, middle initial):
 Date of Birth                      Sex: Male^             Female^J
 Inmate ID #                        Re ease Dat                                 VCUHS MR#


 Correctional Facility: HAYNESVILLE CORRECTIONAL                        Address: PO BOX 129
CENTER
 City: HAYNESVILLE                                                     Zip Code:22472
                                                                       Phone:804-250-4136               Fax:804-333-3826
 Facility Physician      DR LEONARD LEVIN/DR ADAN DURRANI                            Person completing form:


 Appointment Request for                                           If checked, please forward information ASAP prior to
                                                                   scheduled appointment. NOTE: Send Current MAR and
. . .. f                         to           Clinic               recent lab/diagnostic reports in travel envelope for ALL
                                                                   OnSite visits.

^l^On-site Q Telemedicine            ¥                                o   Current Medication Record
                                                                      o   Recent labs
    New Patient                                                       o   EKG
                                                                      o   Films or x-rays with actual reports
r~l Follow up                                                         o   Immunization Record
                                                                      o   Vital Sign Sheet
                                                                      o   Neurosurgery Questionnaire
                                                                      o   MRI Checklist
                                                                      o   DISK -send with Pre-Reg
    Next available appointment will be
    given.                                                         VCU Medical Center            OR      VCU Medical Center
                                                                   Department of Telemedicine           Security Care Clinic
                                                                   P.O. Box 980531                      P.O. Box 985879
                                                                   Richmond, Va.23298-0531              Richmond. VA 23298-0531

                                  Please provide DIAGNOSIS and/or REASON for the visit




                                                       Wci
                                      c.^..»SPEGIAL NEEDS INFOR.MATION
CHECK ALL THAT APPLY:
I I Yes or            Are Sign Language Interpreter Services needed?                                        Other special needs:
I I Yes or            Is a Foreign Language Interpreter needed and ifso what language?
n Yes or              Is the Patient on a ventilator &/or on a stretcher?
r~l Yes or            Does the Patient have a trachea tube?
I I Yes or            Is the Patient being transported by an ambulance?

        Appointment Process & important Information                                     SCHEDULED APPOINTMENT
                                                                                (This section to be completed by VCUHS Staff)
     All requests for clinical services at VCUHS must be
                                                                       11 TELEMEDICINE          11 ON-SITE at VCU-Medical Center
    authorized and signed by the referring facility's authority.
     Barbara Granderson -628-0425,Naomi Boswell 628-4500,
     Lakita Boyd 628-3805                                                                           Time:           AM    PM
    FAX this form to Barbara Granderson/Naomi Boswell:
    (804)628-3932 to request Telemedicine service.
    FAX this form to Lakita Boyd:(804)325-2923 to request
    Onsite service.
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 65 of 126 PageID# 346
                          VlRGINIii
                  Department of Corrections
                                                           Health Services Co. jttation Report 720_F23_7-i2


                                   Health Services Consultation Report                  DO NOT TELL
                                                                                   OFFENDER ABOUT
    PLEASE BILL TO ANTHEM                                                               APPOINTMENTS

    Sending
                     HAYNESVILLE CORRECTIONAL CENTER                      Date: 3/12/2020
     Facility:
     OfTender
                     LUCAS. CASEL                                         Offender//:    1080673
     Name:
    SStf:            XXX-XX-XXXX           DOB: 8/8/1969                  T/D: 4369269

     Allergies:


    Current
                     SEE MARS
    Medications:


    Referred By: LEONARD LEVIN, MD                    Referred To: VCU PULMONARY CLINIC
                                                                                                                    CO



    Medical
                     FOLLOW UP                                                                                      S
    Complaint:
                                                                                                                    W

                                                                                                                    If
                                                                  —




                                                                                                                             B S
                                                                                                                              (0



        CONSULTING PHYSICIAN:PLEASE COMPLETE THE FOLLOWING:
                                                                                                                              o <
                                                                                                                              « o
                                                                                                                         C
                                                                                                                         S    o c
                                                                                                                                w
                                                                                                                                   (0




    Findings:




    Lab or X-ray
    Results:




    Diagnosis:


V   Treatment and
                                                     io Aiwai' (yr SIWUU^
    Medications
    Recommended:     @

    Restrictions:                                                                                       SQ
    Consulting
    Physician:                                                            Date:

    Follow-up appointment date and time:      ^

                                                                                         Revision Dale: 1/17/07 ■
                   PLEASE FAX NOTES/RESULTS TO 804-333-3826

         xlMlflC                   IWi®
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 66 of 126 PageID# 347

         VIRGINIA DEPARTMENT OF CORRECTIONS                                866.1 A-3
                                                                           OOC Location: HCC Haynesville Correctional
                                                                           Center
         Grievance Receipt                                                 Report generated by Hand,P W
                                                                           Report run on 06/16/2020 at 03:59 PM


                                                               Grievance Number: HCC-20-INF-01137

                                                                    Next Action Date: 07/01/2020 12:00 AM



     On this date:    06/16/2020                           1 have received a statement from:

                                                           Haynesviile Correctional Center
     Lucas, Case! F                         1080673     of HU2-A-38-B

                (Offender Name and DOC#)                                (Filed Location and Housing)

     Setting out the foliowing complaint:

     8 Westman - Complaint about lERP has no mention to include offender with disabiiities.


               -PAI/7^
                       (Signature)                                                  (Title)




                                                      Page 1 of 1                                          Rev. 03/30/2009
             Pepartmentof Corrections                                                          Informal Complaint 866_B_4-i7
  Case 3:20-cv-00255-HEH-DJN   Document 56-1 Filed 12/07/20 Page 67 of 126 PageID# 348
     ^                                              Informal Complaint
     preterably m ink ® CWy one.issue per Informal
                                           ?™»yo5r     fcue i.Place
                                                   Coraplamt   the spice
                                                                     yourproVided oninthetheInfoimel titomplnint
                                                                          coiuplaint                     area atfo™,
                                                                                                                 vour
     dmta?'mtthT°rf
     durmg                           ^"Oiking
           mtate If no .espouse m reeeived     days15ftom
                                            within        the date
                                                      calendar days,received
                                                                      you mayifthe tnfonnal
                                                                                ptoceed     complaint
                                                                                        in filing      is not
                                                                                                  a regidtuST"returned
     You nmy uhha your receipt as evidence ofyour attemptto tesolve your comriaint             «=           gnevanee.
     An Informal Complaint is not required for an alleged incident ofsexual abuse.
                    Y. Uxcjfo                 im-iengi                               a-R-
    D!0rcndcr>ame.V
    v/ncaocT name
                                                                                        Housing Assignment
                                                                            bD
    Individuals
    Tn/7rv7ffiiAt« Involved m Incident
                   Tnvnlv^H •« Tn/*?,
                                                                                        Date/Time ofIncident
                                                                vUl i
    Q Unit Manager/Supervisor
    Q Personal Properly                       rn « Myr.lervice                          D fastitutional Program Manager          .\

   JBrie^              Jy® nature ofyour complaint(be




  OffenderSiRoature
                                                                                 Date    l-M
                                      Offenders -Do Not Write Below This Line
  Date Received                  U-K.-^oaO                                Tracking#j!i^QaOjQ5i£-0\13^
  Response Duei          n - /- rg^;ao
  Action Taken/Reqionse:                                       idsslgnedtot                            TVhry




Respondent Signature                                        Printed Name and Title                       Date
WtiJADRAWAL OT? HMFORMAT.CQMpr.AmT.
I will                                                                                      ^i^ce'tr'iS.r'^"''
Offender Signature:
                                                                               Date:
Staff Witness Signature:

                                                                                                         Revision Date: AflR/n



         V^Av^ess 31 RlivW.-\L.\           W Tiy.   '^ir.Ci,\ > - Ys.                   i.r^-4-
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 68 of 126 PageID# 349




                                                    05:^
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 69 of 126 PageID# 350




                                                       NOTICE OF CLAIM
                                            Pursuant to Virginia Code §8.01-195.6



           CERTIFIED MAIL- RETURN RECEIPT

           TO:
                    Attorney General of the Commonwealth of Virginia
                    900 East Mmn Street
                    Richmond, Virginia 23219

                     Director
                     Department of General Services
                     Division of Risk Management
                     109 Governor Street,4 Floor
                     James Madison Building


                               Re:        Claimant:                   \d\CLP\fi
                                          Date of Injury:

                                          Place of Injury:

            To Whom It May Concern:
                %




                   The Purpose of this correspondence is to make claim against the Commonwealth
            of Virginia and its departments or agencies and their responsible employees in regards to
            the damages and injuries as set forth in the accompanying Notice ofTort Claim Against
            the Commonwealth.

                      Please acknowledge receipt of this Notice and apprise me of your position in this
            matter.


                                                            Respectfully yours,
                                                                                                   NOTARY
                                                                                           £        PUBLIC    •.   1
                                                                                           S A ; BEG.#7731613 ■;   Z

            Dale:a5^iM_                                     L■
     ✓f^ng   felirWTiyYi
        j. insjiumem
               —L"   was^  c':CommonweaittiofVifPinia
                        subscribed and swn before me this
                                                             Inmate# /D^j7 ^
                                                            Haynesville
                                                            Post        Correctional
                                                                 Office Box 129      Center       '''imnn'

                                                             Haynesville, Virginia 22472
(Name of person seeking acknowt^gement)    J
                             ^Nqt^PulJljC-j                  (.
My Commission expfrgs:            -Z.^
NotaivReQ.No.          1 ' "7"}V4.I^K                                        V
                                                                                                                       X'
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 70 of 126 PageID# 351




             3.    The date and location of the injury giving rise to this cause of action are:

                           Location:




                           Date:           I          Aoaj                            ^—
            V 4.   The namre of this claim and ini^ or damage is d^Qn^d^fpIlows:



                                   A»>                    HucUr^x&c3te>                           >
       ^               V »ft^\vvte, fcttpoftuaa. <0^'Wrs>^s^ CigAtD*

              ClsQa^toc^c^

                                           >£jI\V3&^^:y{cCsAr
        ^3)]) C>ffc\icx^o-^^39to>\cWV^,                                                      ^—
                            ^                <^>c^v^yfcAfte. j^iS»rRtftfiiTiAo^?daags


         K\n cS&cvA         NJrtf^ cu\)ffO&A. Ao^Vw''
                           \^^c<S^\^\^            57^,a V>
                  jiA* iiAMuVwYot Wja^ CciiA\\itMtfg.. K\d Drtf VnyyL* '^ftftpiXX\lL
             .VvWjPi^ pgj^4^^<2xJC^a^e>i^lflJii)i u<iAft^4ht^       ^ 4hhmvfiSxk>
     -T-'    Lvi A-j            r\. \.c.                       Mnxf- rtw>» JK.^. ID J^rfw\''\


                       ^^, ^tdqW


.vjs .19 S2\»V ^                Agency or Agencies avered to be liable are:
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 71 of 126 PageID# 352




        "V"^ f<<,                    ''iH\-uB«Ni^,\K. iZ'tiz

  /X
                              NDU C!DVf??\<ft«<lt
                             j -iv^iM
                             ^'iaA:^^ Av.\\\-
                                             v^iiiYunw^
                                              V \.
                                                                   "•--




1)'\. „ _                                                             <u^»-.»»-c««a
 C<bA K                  ^>3                       ^.^•^^^^•^go.«\^

ftX ^18^                                            ,            •«<i()<iK«i«I0Ks»)
                          ^*^-^8(tt»,S5u5-l                                       >
                    <KLL\.      X        V          .




 ^A              *«>           WarSbi
                               ^   ®<-.Sxaxoxe^ <«^Vr®s.ic«,




©cy
  lo
                •k ^X'
                   4         ^IkA)   %       »-•        ^    «A — n^4 fc ' -- ^




                       - c2>cl
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 72 of 126 PageID# 353


                                 -       '




   tJi(Xig5'



                                                                    ■■■




— as                                           ^
                                                 ft




                                                          lOf\




                                                         \^^e8)
       21® -e-n -^tt-SL ^'i^t,«-'*w                                    .■\v%
                       W®^ Vi;)K QL Tv»5®«sr njS^Qlto 5
                     (JiVYVJM^                  ^
                        VI ^ -WJUV «J )pCL Hl«l««»Q^^»^ ^
                   ^rV'vcwsm-oos
                                                                       4   L
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 73 of 126 PageID# 354
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 74 of 126 PageID# 355




         OOkJO^'^fco^ ^
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 75 of 126 PageID# 356


                                        <sA^V«aaSc«A ^>afiS!»^




                 6.         Pursuant to §8.01-195.5, Code of Virginia, 1950, as amended,the
                   ■t




      Commonwealth of Virginia has six (6) months to seek settlement of this claim, upon

      expiration of which, without a settlement being reached, this matter shall be ripe for the
      Claimant to seek judgment against the above-named defendant(s) in the appropriate State

      court.


                 y/HEREFORE, TAICE NOTICE that the Claimant vsdll seek judgment in the
        •«



      amount of $ IjfTf^jOOb.QO                          , against the defendant(s), or such amount as .
      may be agreed on by the parties, in settlement of this clairh.
             "   * ■    ■   ■   '   •                          . . .           ^          "        #■




                                                           Inmate Number       inH0[<73
                                                           Haynesville correctional Center
                                                           Post Office box 129
                                                           Haynesville, Virginia 22472

       STATE OF VIRGINIA
       COUNTY OF RICHMOND                                              ^
                 ■ Subscribed and sworn to before me this ^^3 day df\. \ Vv^-^ , 2o20

                                                                       Notary Public
                                                    11
       My Commission Expires:                        .
                                                                                       r     "public    . . .
                                                                                       r*jREQ. #7781613       .
                                                     Papp 1 nf 3^                             MY COMMISSION
                                                                                                  EXPIRES >. / f
                                                                                                               S^r
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 76 of 126 PageID# 357



     VIRGINIA:


       -      IN THE OFFICE OF THE ATTORNEY GENERAL




                                                                CERTIFIED MAIL
     (Name and Inmate Number)                                   RETURN RECEIPT
                                        Claimant,               REQUESTED. "



      COMMONWEALTH OF VIRGINIA, and




                                          Defendant.



                                           AFFIDAVIT


      STATE OF VIRGINIA,
      COUNTY OF RICHMOND,to wit:

              Cgofel.                                   ,being/first duly sworn according to

      law,deposes and states:

               1.   That he is the Claimant in the above-entitled matter and who is currently
       incarcerated at the Haynesville Correctional Center,650 Bamsfield Road,Post Office
       Box 129, Haynesville, Virginia 22472.

               2.    That he has submitted herewith his Notice of Tort Claim Against the
       Commonwealth in connection with the certain injuries and damages incurred while he
       was;I in the custody and care ofthe Department of Corrections/Commonwealth of




                                               Page 1 of2
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 77 of 126 PageID# 358




      Virginia, as a result of the alleged negligence of one or more agents of the
      Commonwealth of Virginia.

             3.       That he has attempted to resolve this matter by way of the adult
      institutional inmate complaint/grievance procedures promulgated by the Virginia

      Department of Corrections, having initiated the administrative grievance process on the
            day of                       .203d . and that he filed his last grievance appeal on
      the^5_ day of                          »20     .without receiving the requested relief or
      otherwise resolving this matter;

             4.       That he has attached hereto as enclosures, copies of all

      complaints/requests, grievances and appeals filed in connection with the incident herein
      stated as giving rise to this Tort Claim Against the Commonwealth of Virginia and its
      agent(s).

              1 declare under penalty of perjury that the foregoing statement is true and correct

      to the best of my knowledge and belief.



              Date:                                     C,        ^                     Claimant




       STATE OF VIRGINIA
       COUNTY OF RICHMOND

              Subscribed and sworn to before me thisg\t^ day of                             2o2P-


                                                              Notary Public


               My Commission Expires:               ^ ^                                 notary''-^"""
                                                                           F       /
                                                                                   .    PI iRi IP
                                                                                        PUBLIC      '
                                                                          :*;■ REG. #7781513 : * ,
                                                                          =    MY COMMISSION :«Tr
                                                                              ■i       May 31.      »
                                                Page 2 of 2                              Ac
                                                                                   %74LTH0V
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 78 of 126 PageID# 359
                    Cpfegj^




      Maizes.                   C\ai^^



                                       tsjiijs A




           vs .                                ^■'X^



^^                              "^"^^^vc^gp.                       V -^UD-Ri
                         Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 79 of 126 PageID# 360

        ■ ■     ■■ ■ ■    --


                                                                                                                                             ■ "■   •-- V-.-'.,
                                                                                                                                                    X    _
                          .




                                                                                                                                                        t)            '
                                                                                                                                                             ^    V

                                                                                                                                     ,   '


                                                                                           l(^                                           f <- r




                                     NV>\d\x«Ns,^


                                                                                ■■^                     ■iwSL        'e.Siv\^nRS^S>S«^^^- ,

                                            ' V-           <




                                                                                                 1^ Mx\D\^§iQj{Nf^                                                        ^    S-   * •



                    ' 7- '•^^xS)\5j,A                                                  .    ^
                                                                                                                                                        tr" ^



                           ,,                                  y - ■■;<?'        „
                                                                                                                                                    it

                                                                    %«««'«                                                               n^Jzr:
                                "-8&~;Se). J                                          ° O"76lo
                                                                                                                                                                              ' 1
                                                                                                                                 -■ \-:5*:f' "^ ;

                                                           ■                ^



'Jf-r.t.: j..

 - ?




                     ■<              ^ vV          t       -

                                 ^    *» ■5l*-l        ^

              'V.:,',.1''divi,i
  ■ V'. ?•' •., S-
                          ' ^        5vi^„\

                                       •JT #
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 80 of 126 PageID# 361




                                                                      •       ^ •                ,                        ,                        -      -.           -
                                                                                     yyv, y■ -yy^y-yryx-hy:y-y ,i ' • ■




                                                                                                                              .   ..


                                                                                                                                                                   •   -'V. -




                                                                                                 ■ "                              'V                                   'i
                                                                 mmm^mmmm

                                                                                 ■: '
                                                                                                 .;■.
                                                           ;,v

                                                                                                                                                                       -f"'
                                                                                                                                                 :^S-''



                                                                                                              ■:? 'V-rJ-. ■ ■ ■. :;




                                                            -    -•       ■   ■-•■   '   - - •       ■ •   ^ ■ • • •   -■ •' •■''

                                                                      : - .un"-

                                                                                                           '.yy:


                                                                                                                                                                  ;;       i


                                                                                                                       . •■       • -y-y:-''- ■ -




                                                                                                                                        •:"Ay



                                                                                                                                             ,            ' . -


                                                                                                                                       - *                'r--,
                                                                                                                                                  -■•«"-A-:,y
  Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 81 of 126 PageID# 362




    v.




t2Set'?*                                               Jl. tei



                     "^\^\(IE> ^ ^oSo&Av^kiA           (ctoj^Cg^
                                 .'^'3)^acssKvs^<



                      ~       M^-y ^iysv^,jsm^\^ cKCX Q^ \con


                          '^'^vsui© \n'^-3s«>kW(ii«^ XCK f CrU §5\."O-\ eSc'Set,'^
         Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 82 of 126 PageID# 363
pa. 2•            JX \^\E,                                                                                          H£lB£.s |'?q>fc(-
                     to                                MvoVWe;



                         ©ifc. J .     to .—.V




                                       "'"""^Ss^CnjC


                                                       tso^W Nnno (K. cv                                           ^,



                                                        cwa,.\<=i.                                                 -V)


                                                                                                              A,




                                                        - A^>\"\fK)C                                     ■^VU^
                                                                                                  i\2erfiS>




                                      SJSr^

)u a^W3DSbx^                         pUcc--Qo-■Aiir-Ont)i                              ^kxL-so-'^
               l3:{i&ijaMbji         ^ 3:&'®vt«j;^Vi itoo^ wu AXeci^
                                     - IS&'SiJvT^ r\,\vi ISOQi^ M\i A\i>«\\V           ..
                                      Crv>\lk\tinc>> J^>rvi ft?Mteia -W ho c<*w-lr>^   W f* 0 —      -!
                                                                                                     •Xi\^ - /ihk/O
         Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 83 of 126 PageID# 364




                                 \5A^K\S(cfiD 31-5:^ WiK>^ ^C.(1-8D-%L-CX0\U




                 N                                                        ^ VSaA-\U!KtoiS^v
                      J                  M^^^rsxm^ eft         bc'i^jsjitk.

                 ^                C^                      4Jie£ra3-:EF-ocBM5
                      ■%53. ftst^jA OIsSD^Us, -m
                                         C,(L- ^ -tS,V- DoSHK
                      ^ »w m m
                          m -:?vt.
                          ^iS)                ,


            ^               V                                 Asf«j,5S^Nl(^^iQii5
«2)(fr\ tftSsjuiMS)                          rCyK.>kotv\\ P—^ •»

                            Ov\ ^                 Xft^x A\ '
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 84 of 126 PageID# 365



(^0oM^ tow
                        J^OisS^ lo^riic«^'^Jfsf^                53fC30^W«3v.
                                                   HI V^a^j^'l^xvswcCv
             ^       CtV-Vo ^ K vt\   W^V               \   \




                 „ ..^ -,         —''isaL^maD^j WhiV^-^r \,, 1




             ^^\V^a ^\L\\
              ^toScsaa-r^X^xe^'^te®^,^^, a \




                                        ^^'3)e.C^SMA4i i)«V\

                   I auM^^
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 85 of 126 PageID# 366




                  ~~^Ve^ '^v^iU^5K3>rv''^AL-   VqV        "tSkCx«iS$>2A




                                                       ^' -<r-n        V   y




               S:'"^
                             W ^ie^\\a^^•^4-




         ^J^-^\4®>K%JC)(\ASr«,"Xe^PAp^^                        h^ -V
             CjO."SD-3kV -t>\m Ok CllTSvw. CKO-n \\k <Vi.vi.Vrro'^^•-t5Vo
 Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 86 of 126 PageID# 367
Id




                                           J^SV^S^ '^SiSssgc^^^i^Vs ^
          ^^-3)-vVsg>^ ^^                                ^V-W




\^       J                                       4            ^)^<afCvi)^

             v£b S(|,^a^ X 5^                                                    _ .




             ^ct--ai-if^-g^.0^                        <ao-3iiv-eo«0^



                      txiBi)^ j^s, v^                S^                           ^ .
               vO^vVA v\e^-A« ^     l/^^     ^

                                                                             «i«»
          V\h-f!r\v^
          NU vijX        \.       V \       'VviD v^/wdk\a„
                                           '^c                  ^saiAj.^. •HfC\ mt^\.rxO
        V"*'^ *51                     Y y»^S»>C^^ ;;j-              1^
     J^al(%^ S(>®&<^              ^
            T»%-i?'Y3S§ ^
        -W'w V -n
          V^<£K35'^ <5nj^k ,Ty.
                         Ay^ Wo -
         ^Q
                         Q'
            (^ifh^ 1 -9'\Q           x^f
                                           (•^VlOlBl i-vCQ'W-g^
                                                                   ^(^ oQ\{)
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 87 of 126 PageID# 368   u%
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 88 of 126 PageID# 369




         K   o    V   tVN       ..   V                     ^




     (J^^TSC^ 80\..2) ^£^€!C^^^^XwJDW"^^:^^^




      <v


                  ^Mt^x-iawxs
      (5^.vx.,c- 9 aiouw.®7r                     ^



                 u,.^

    C^OVKXifejl
                                                                   V\
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 89 of 126 PageID# 370



           ~               H^eflb
                   "IgibjAii -^ironN AW-'^DejsuSS© oSJ ^Aiu^^on




           \lSxW\s«ft



                   iTv'" "■*- ^                         ^ "*'*-



      I         ^«ay\\w


  o3>-\^(
      \«       Ctrrv^ .




   ^           uxikxx^iie,^
  Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 90 of 126 PageID# 371
QV^
  ^ej^                    H.^\^ ^^^nwst^
   \m^ ^S^c>r^
•N

         Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 91 of 126 PageID# 372




                                          Secretary ofthe Commonwealth
     POST OFFICE BOX 2454                                                                    RICHMOND, VIRGINIA 23218-2454



                Casel Frank Lucas
                # 1080673
                421 Bam Field Rd
                Haynesville, VA 22472

                Re; Case! Frank Lucas                                 ~"


                Dear Casel Frank Lucas:                                                  ^                 ^ •
                This is to acknowledge receipt of your clemency petition on behalf of the above
                named petitioner.

                The petition for executive clemency will be thoroughly investigated and when the
                investigation is complete, you will be contacted by this office as to the decision of
                the Governor. Investigations may take two years or longer.
                The decision of the Governor on a petition for executive clemency is final and there
                is no appeal. There is no opportunity for a hearing or meeting; all information to be
                considered must be submitted to this office in writing. If a petition is denied, another
                cannot be filed for three years from the date of denial.

                 Unless additional information is requested, you will not receive further
                 correspondence regarding your petition from this office until you are notified of the
                 Governor's decision.


                                                    Since;




                                                    Pardons Specialist
   Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 92 of 126 PageID# 373




                                                                                                                                                   ■ • -r: •'' ■.■■.■. '■ '*'?■■


                                                                                                                                                     ■             <
                                                                                                                                                                            /
                                                                                                                                                         . ■/■■•n'-r-v-

                                                                                                                                                              /-I
                                                                                                                                                              Av; A-I-. ■
                                                                                                                                                              A/-A:X
                                                  1   » •■ ?, v{ .

                                                                                                                                                              ■             i:
                                                                                                   ' ... .. ..A,
                                                                                                   '1 ■ vA'A' '                               '■■ ' -X.'-.

                                                                                                   ;;AW#AAA;?ife. .
  -




                                                                                                                  < .'SC j




                                                                                                            f     s

                                                                                                                  i

                                                                                                                                              .          i.



V: •":i ■* • . •




                                                                                                                                      A       "
                                                                                                                                ■,•   • %.. ■ "•




                                                                                                                                                          <*




                                                                                                                      t .                 ■
                                                                                                                      1     -




                                                                                    '■>.■      '
                                                             A -,:   j .V f   . V
                                                                                    ■■'f'iLv
             Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 93 of 126 PageID# 374


    '^•'?      ■ vmoiNiA                                                                    Regular-Grievance 866^fijH7 ■
 ^ pAPTMKMTOPrORBECTIONS


 o;                                           REGULAR GIUEVAJVCE
he                                                                                          Log Number:            ■ • ■ ■——.
a




  N^ yx \ .^K-? Vj     ^ ■   yr^ >\ .VX , y
                                                                                        .Q              |a'ft..'?8-A
                                                              INomher •           Bu    Iding            Cell/Bed Number
ane, First

^fsl^s^kV'^v.wXfMiOs               f6w"T^iVs\\\^>i   lc®fF#A®^ • ^:)S>4.9f0iS
luals Involved in Incident                                    Date/ Tinieorihcideat


r IS YOUR COMPLAINT? (Provide information from the fnformrf pro^s:^At( ich Informal     Compimnt rKponse orj
                                                                            "3: wy.Vi »ittn tee3»rila> ACCa'Si' rolT
iocumcntation of infomial procegs.1, Dnrv^towsiVim            •i. 'Fi'iCr' /pr^LLaQS
                                                                                  \Hpri'^Vr^ f'XANv                                 J




\V            .4 ft0 0 nisW. 4^                                                                               >'          ^^
•X\sjA^(j7fj?^Agr^^^hvA^\^t^^^                                   Br? (U|:3S:b-Nn)^tol                                           ■
^\^')(ja!r^(k^u|o>;;0^\^)^ili'^s5^l|^^ft^^                                                          j

'RlJ^^«=a;-cP iXtiVWiv^ H|-tor nlgYva^yA-WV                                                                 »<lrlft^M')4t
                             Xftm ^tV\A<>A ■^iaT(v'^A%ci9^L>n\v^~XlSRf Ko(V)^V^ -^ Qni f((;V /(^orr]^l<^-.
; action do you wanttakra? /l^                  Ck^W fVv^vVU ,"^ V^^CT^ \o^ L
Ahfim'.ci^n\pA^i>(Li CfMnAA;\t)n^
                                                                                      ■^/A cAM ([Ify^jiryA?) ly Jpj[
                                                                                                i

                                       <npi/A- >Sf
/ant*s Signature;      C OKul^ ^■^'^1                                           Date:

len/Suporintendent's OtTice:.
Received:,
        Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 94 of 126 PageID# 375
          (feia „                Virginia
                                                                                                                         Regular Grievance sfie fj
         INStRUCtlQNy;FQR i?n.TOf!; You are k
         your complaint in good feiih prior to fiUne



       rSS^aj^^SSS5SSSa--'^''«=sS~
       TTTl^—  ^^P'^^Ptedforlo^npimUqc.^-pf,,—ri^ fi-ir,],. p t, -

                                 _ •.                      u.o.-u.i;paiunentofrnm.^ri».^
                       rQfiiS       ^rAva        i■
                                                 f'^                                    ,,




                    MorellM'oaelaue-«a,biiiil,rilhmjvn,;.i^„
                    More than one issue-rrsnhmifnJiAh «_;■ "" .                                 —r-




                   Inomrv on
                   Jnquiiy on hRhaU^^ti^Ai.'
                              behalf of othiy' Quenaers.
                                               .^ I .               ~ —       —
                   —;—-'                                                                    '              —

                   Group CompIaiDls or PetitinnJ                          7—                          -—



                                                     •■      • ■;     .   6 -m gnevance for responses and appals!                   —-
         a
         D"       Informal Procedure. You have
                  Request for servic^                y»»a MBinfenMlrowio waited.


                  'iJL-_Siw>vzL^ On                                                         n(,i
                  ''I'l^lir'""'     qujL"„7.ri^                                      yf*^JUnoi^
   Institutional nntfudsman/nrii^,,^—
                 3lVthtl/fcm««/i^W^         .M   I         CT>V^          r       IT f' i


       T"TT ffi-imi uiHi iiiL ■!                 i "                                                           .Date: (j •ta^f^'vO-vT
  S^ia.i|i^e.,ofrnlateWa2'^^,^<;^^;^
  -□ "'■'■■■u»m<lccBlonfelv.l.r..|.J
                                     ' aLVAmpaas-..-.                                                                           :

I Regional Ombudsman-


                                                                                                               ^ by withdratving this grievano
 Offender Signature:                                                                                           on this issue.

 Staff Witness;

obctjSj^if^ «to
VAji //MJti dUejoau^                                                                                                                      Ans>%i
   Case 3:20-cv-00255-HEH-DJN
              -        VIRGINIA Document 56-1 Filed 12/07/20 Page 95 of 126 PageID# 376
                     DEPARWrOFCORRECnONS                                                                                   laformal Complaint 8«i.F3_4-i7
                                                  Informal Complawt _                                         '
      "INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Informal Complaint form,
      preferably in ink. Only one.issue per Informal Complaint Place your coinplaint in the designated area at your
      facility. A receipt is issued within 2 working days from the date received if the informal complaint is not returned
      during intake. If no response is received within-15 calendar days, you may proceed in filing a regular grievance.
      You may utilize your receipt as evidence ofyour attempt to resolve your complaint.
      An Informal Complaint is not required for an alleged incident of sexual abuse.

      ^.Tender
                     r,
         endcr.lName -
                                                                   ICPCtng'
                                                                   Offender Number
                                                                                                                   a-R-
                                                                                                                    Housing Assignment
     \                    Qtf?
      Individuals Involved in Incident                                                                              Date/Time ofIncident

      Q Unit Manager/Supervisor                                     OEood Service                                   I I InstitutionalProgram Manager    .-x,
      □ Personal Property                                           □ Commissaiy                                    □ Mailroom                    \\ \U
      □ Medical Administrator                                      Q Other (Please Speci^)::^xc^xv;,w:v.^...Vv>.
    ^riefly expl^ fte nature of your complaint (be specif,



                                                                                                                                   C ..VucPB
                  V-»Aioi\^Ao\ U'<C^AWXE>'?>Sp9x-^>tv^ ^npoVxxtOU..
      Offender Signature                                            ^                                         Date_l:l_2w!iJaS^
                                                             Offenders - Do Not Write Below This Line
     Bate Received:                   ^                                                                            Tracking U.
     Response Due:                                                                           Assigned to:
     Action Taken^esponse:




                                                                                                                                     .         -L:; IJ V/         ■-
                                                                                                                                    /                         ■

                                                                                                                               i    \
                                                                                                                                               i n mi
             ^                                           -                               ^         .                           1 C; "^sv!-?v;-.r-, j ;-.;j j
     Respondent Signature         ^                                           ^         . Printed Name and Title      ..                                          1
    WriiJURAWAL OF INFORMAT. COMPLAmT;
    I wish to voluntarily withdraw this Informal Complaint I understand that by withdrawing this Informal Complaint
    I Will not receive a response nor will I be abletp.filwot||F»^                                                         or Grievance on this issue.        '
    Offender Signature:                              | "^ Lj eL J  j;
    Staff Witness Signature:                                                      ^ \    l!H - 1 Om         L'nat«-
                                                                                                                                         Revision Date: 4/28/17



f"U-c££). VS.A•w\ ■%                      »   v\   \   >#-v » .   \ t \ -x-
 Case 3:20-cv-00255-HEH-DJN
                   VIRGINIA Document 56-1 Filed 12/07/20 Page 96 of 126 PageID# 377
                   Departmentof Corrections                                                                                      Informal Complaint 866_F3_4-i7

                                   Informal Complaint
   WSTRUCTIONS FOR BILmG.- Briefly Witeyom issue in the provided on the Inforinai Complaint form,
  ?                        ^ within 2P®""
  facility. A receipt is issued           Informal
                                       working  daysComplaint   Place
                                                      from the date    your coinplaint
                                                                    received            in thecomplaint
                                                                             if the informal   designatedis area at your
                                                                                                            not returned
  durmg intake. If no response is received within 15 calendar days, you may proceed in filing a regular grievance.
  You may utilize your receipt as evidence ofyour attempt to resolve your complaint.
  An Informal Complaint is not required for an alleged incident ofsexual abuse.
                                                                        lcftiong>                                   a-R-
  Offender Name                                                         Offender Num]                                    Housing Assignment
  Individuals Involved
              TnVAlv»/t in
                        «n Incid
                           Tn#*:/! ent

                                                                                            tiiM 4 f                     Dale/Time ofIncident
                                                                                            JUiJ \ a
  r~l Unit Manager/Supervisor                                           1=     nj^®rv'ce                                 □ Institutional Program Manager               • \
  Q Personal Property                                                    U Corailugp^y^i^Qg OFFICS                       □Mailroom                                \u
  n Medical Administrator                                                n Other (Rease
  Brie% explain the nature of your complaint (be .specific)ro\§a^A^^S^l^'^^
      \_i"i         \              k\^             Am       ^ #V~' M'    .        k     1                     /*    —. .    fc      \




                                                                                                                                                loswrnit iiiiifiP)V.M3.iCT
                                                                                                       ■r&ton ,.bi^lE^Aitoe^ia§.\
 Offender Signature Civisob                                              j
                                                                                                                Date I'M
                                                        Offenders - Do Not Write Below This Line
 Date Received:                  /^-i(,-3oa0                                                                        Tracking # t^CC-.^O-m^ ^ 0/ f 3^
 Response Due:                     ^               ^ ^OflU                                  Assigned to:           {[\                   J7/r>
 Action Taken/Response:
                                                                               C^Msj^Cj)rvjs\r^
                           ' Aa                                                             v yo t^ .                P-\- -Wn                                           ~




Respondent Signature                                                              . Printed Name and Title                 ..                 Date
WITHDRAWAL OF INFORMAL COlvrPr .A Tnt.



Offender Signature:.                                                         PPHFIVu-L' D^te:
Staff Witness Signature:

                                                                                                                                             Revision Date: 4/28/17
                                                                         BV---gpi£VANCEUFFlCE
      VxA,v                              \ \   V        .    .   * * t
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 97 of 126 PageID# 378




   Purpose:
   Pursuant to legislation, the Inmate Early Release Plan was developed and implemented by the Department
   ofCorrections(DOC),under the authority ofthe Director ofCorrections,and in response to the Governor's
   state of emergency declaration related to the COVID-19 pandemic, a communicable disease and current
   public health threat to the residents ofthe Commonwealth ofVirginia as defined in §44-146.16 ofthe Code
   ofVirginia.
   The Inmate Early Release Plan provides a procedure for implementing legislation to allow for the discharge
   of inmates who meet the eligibility criteria fi'om incarceration, prior to their scheduled release date
   consistent with guidance provided in the legislative mandate. The legislation authorizes the Director,
   during the duration ofthe declared emergency,to(i)discharge from incarceration or(ii) place into a lower
   level of supervision, including probation supervision, home electronic incarceration, or other forms of
   community corrections, any prisoner conunitted to the Department who has less than one year of his
   sentence remaining to be served prior to.his scheduled release if the Director determines that(a) any such
   discharge or placement during the declared emergency will assist in maintaining the health, safety, and
   welfare of any prisoner discharged or placed or the prisoners remaining in state correctional facilities and
   (b)any such discharge or placement is compatible with the interests ofsociety and public safety.
    The Inmate Early Release Plan is only in force during the period declared by the Governor as a state of
    emergency pursuant to §44-146.17 ofthe Code ofVirginia.

    Contributing Factors
    While a segmentofthe inmate population is at a higher risk for severe illness and potentially life-threatening
    complications if exposed to COVID-19,the Department has the necessary resources to treat the virus to
    include 24-hour trained health care staff and access to emergency medical care if necessary, subject to the
    availability of resources in hospitals or other advanced care settings. It is imperative that upon release
    inmates who are at a higher risk of developing severe forms of COVID-19 have the resources and access
    to care in their community needed to mitigate the severe health risks to the inmate. Inmates at a higher risk
    for COVID-19 complications, who meet the eligibility criteria for release, will only be released if the
    necessary community support and resources are available.
    There are many additional contributing factors and mitigating circumstances, which the Department must
    consider when establishing the criteria for releasing an inmate early firom incarceration. Such factors
    include the risk to public safety,the safety and well-being ofthe offender and the imnate's family,available
    community resources,and access to proper health care for the treatment ofan inmate's medical and mental
    health needs.

    Therefore,this plan provides for the early release ofeligible inmates who have a viable home plan and must
    have a risk ofrecidivism of medium or low.




                                                                                                      1I page
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 98 of 126 PageID# 379


                                 i.\jN




                                             ...gQ) ,              ■}
                                              fb b:^




                                                                               -'■•yix^it^
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 99 of 126 PageID# 380


                                                                Offender Management and Programs

                                                                        Operating Procedure 801.3

                                                                    Managing Offenders with Disabilities
                                                                                     Authonty:
                                                                        Directive 801, Facility Administration

                                                                         Effective Date: August 1,2019

                                                                                     Amended:

                                                                                    Supersedes:
                                                                       Operating Procedure 801.3, July 1,2016
             Virginia                                                   Access:^ Public        Q Restricted
                                                                              13 Incarcerated Offender

           Department                                           ACA/PREA Standards:
                                                               5-20-4133, 5-2C-4142,5-2C-4143,5-2C-4144,
                                                               5-3D-4277,5-5E-4429,5-5E-4429-1, 5-6C-4399,
                                                               5.7A-4448,5-7B-4475, 5-7D-4497-2; 4-4133,4-
                             of                                4142,4-4143,4-4144,4-4277,4-4399,44429,4-
                                                               4429-1,4-4448,44475,44497;4-ACRS-5A-19,
                                                               4-ACRS-6A-01-1,4-ACRS-6A-04,
            Corrections                                        4-ACRS-6A-04-1,4-ACRS-6A-04-2,
                                                               4-ACRS-6B-01


  Content         Rose Durbin
  Owner:         PREA/ADA Supervisor                         S'i^natvre Copy on                            6/14/19

                                                                              Signature                       Date
                 Jermiah Fitz Jr.
  Reviewer:
                 Corrections Operations Administrator        Signature Copy on <FUe                        6/17/19

                                                                              Signature                       Date
                 A. David Robinson
                 Chiefof Corrections Operations              Signature Copy on                              7/1/19
                                                                             _Sign£^                          Date



   REVIEW
   The Content Owner will review this operating procedure annually and re-write it no later than three years after
   tlie effective date.


   COMPLIANCE
   This operating procedure applies to all units operated by tlie Virginia Department of Corrections. Practices and
   procedures must comply witli applicable State and Federal laws and regulations, ACA standards, PREA
   standards, and DOC directives and operating procedures.
                                                             received
                                                                     JUH 2 5 2020
                                                           ®*'-OBiEVANCroFRCr

                                                     Page 1 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 100 of 126 PageID# 381                           \




 Operating Procedure 801.3,Managing Offenders with Disabilities           Effective Date: August 1,2019


                                                      Table of Contents

 PURPOSE                                                                                               3
 PROCEDURE                                                                                             3
   I.    Training and Responsibility                                                                   3
   II.   Ofifenders with Disabilities                                               ;                  4

   III. Determination of Disability and Reasonable Accommodations                                      3
   rV. Offender Requests for Accommodation                                                             6
   V. Housing for Offenders with Disabilities                                                          7
   VI. Durable Medical Equipment, Disability Aids, and Prostheses                                      8
    VII. Offender Services                                                                             8
    VIII.Special Considerations                                                                        9
  DEFINITIONS OF TERMS USED IN THIS OPERATING PROCEDURE                                               11
  REFERENCES                                                                                          12
  ATTACHMENTS                                                                                         13
  FORM CITATIONS                        :                                                             13




                                                             jH




           ViRf.ixiA ]5i;i'AK'i'.\!i;N'r oi-' Corriiciions                                   Pa"c 2 of l.'^
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 101 of 126 PageID# 382

       Operating Procedure 801.3,Managing Offenders wiih Disabililies                      Effective Date: August 1,2019


   PURPOSE
       This operating procedure provides guidelines for management of and provision of reasonable accommodations
       to offenders vvitli disabilities housed in Department of Corrections (DOC) facilities. It describes levels of
       available services, methods by which assignments are made, and appropriate security measures for offenders
   with disabilities in accordance with tho Americans with Disabilities Act of1990, as Amended(42 U.S.C. §12101
   et seq.)and the Virginians with Disabilities Act(COW §51.5-1 et seq.).

   PROCEDURE

  1.       Training and Responsibility
           A. All staff, contract staff, interns, and volunteers who regularly interact with offenders will receive
              instruction related to the provisions of accommodations for offenders witli disabilities and the
              requirements of this operating procedure.
           B. All staff and contract staff must complete the mandatory Americans with Disabilities Act(ADA)on-line
              training, aimually. Upon completion of the training, a copy of the certificate must be printed and
              submitted to unit training staff or the immediate supervisor for units without training staff.
           C. Upon arrival and during fonnal orientation, all offenders, to include those offenders who are transferred
              immediately to the infirmary or restrictive housing upon intake, will be informed of their right to non-
              discrimination on the basis of a disability and the process for requesting a reasonable accommodation as
              outlined in this operating procedure. (See Operating Procedure 810.1, Offender Reception and
              Classification, and Operating Procedure 810.2, Transferred Offender Receiving and Orientation.)(5-
               3D-4277; 4-4277; 4-ACRS-6B-01)
               1. Each offender, upon arrival will be provided a copy of Attachment 1, Notice ofRightsfor Offenders
                   with Disabilities, which includes the DOC ADA Coordinator's contact information.
              2. The facility Orientation Manual, Packet, and/or other written orientation materials must include the
                 facility ADA Coordinator's name and contact information.
                                                                                                                     O
           D. Information on the nature and extent of an offender's disability and any reasonable accomniodatibhs                    3
              related to the disability is considered protected health information. This information is confidentihliand     L m
               will only be disclosed to staff as necessary to provide assistance to the offender or as authorized aSlor
               permitted by the offender.                                                                                    io
                                                                                                                                 r-j rn
           E. ADA Coordinator

              1. Staff and offenders have access to the DOC ADA Coordinator and a facility ADA Coordinator.Al-                   ^ <•
                  5E-4429-1; 4-4429-1; 4-ACRS-6A-l)l-l)                                                              inlu ^ rn
                  a. The DOC ADA Coordinator is an appropriately trained and qualified individual, educated in S                 I   o
                       problems and challenges faced by offenders with physical and/or mental impairments, prograli?|
                      designed to educate and assist offenders with disabilities,' an'd all legal requirements for the-,-'
                       protection of offenders with disabilities.                                                            _
                  b. The facility ADA Coordinator is trained by the DOC ADA Coordinator in mandated leg^*
                      requirements regarding disability accommodations.                                                j"r j
              2. The DOC ADA Coordinator will serve as the authority on all issues related to offenders wiidi'7
                 disabilities, reasonable accommodations, and the application of this operating procedure.
              3. The facility ADA Coordinator will review all offender requests for a reasonable accommodation and,
                 in consultation with appropriate staff, make a determination on the request and maintain
                 documentation of the facility accommodation process to include approvals, denials, and appeals.
                 a. The following requirements will be considered when making a determination for an
                      accommodation:
                       i. The disability, as recognized by the ADA,must be known to the DOC.
                      ii. The accommodation must not pose an undue hardship on the facility or to the safety and

               Viiic:iNi.\             of CoRRi-ciiON.s                                                     P:mc 3 ol' 1.3
          Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 102 of 126 PageID# 383


            Operating Procedure 9X3\.'i,Managing Offenders with Disabilities                     Effective Date: August 1,2019


                                security of the o£fender or any other person.
                             .The facility ADA Coordinator will maintain a current listing of all facility accommodations
                             provided to offenders.
                        c.   The facility ADA Coordinator will make rounds twice per month to be available to offenders.
                             These rounds should be documented in facility logbooks.
           II.   Offenders with Disabilities

                 A. Offenders are essentially dependent on the physical conditions of and services provided by the facility.
                 B. Facility staff must ensure that an individual with a disability will not be excluded from participation in.
                 .>^r be denied the benefits-of. the servicesrprograms. or activities of the facility, or be suE^ted to
                  .Jiscrimination.(5-3D-4277, 5-5E-4429r4^277,4.4T2"9r4-ACRST)B-01)
                 C. Reasonable accommodations must be made for offenders with disabilities, consistent with and as
                    retired by the Americans withDisabiiiiies Act of1990, as Amended(42 U.^.C^§12101 et seq.) andthe
                     Virginians with Disabilities Act fCOV §51.5-1 et seq.)
                 D. Such accommodations will allow for participation in services, programs, and activities that may include
                     but not be limited to:
                    1. Provision of medical and mental health care, medication, auxiliary aids and services, and protection
                       from weadier related injury
                    2. Removal of barriers to physical plant access or transfer to a facility that meets the offender's needs
                    3. Modification to procedure and/or facility practice, unless the facility can demonstrate that making
                       the modification would fundamentally alter the nature of the service, program or activity
                 E. Offenders with disabilities must be provided education, durable medical equipment, supplies and
                    facilities, and the support necessary to perform self-care and personal hygiene in a reasonably private
                    environment.(5-2C-4144:4-4144; 4-ACRS-6A-04-2)
                     1. Toilet access will be provided for offenders consistent with their medical needs as determined by a
                        facility Medical Practitioner.
                    2. Appropriately trained individuals should be assigned to assist offenders who cannot otherwise
                       perform major life activities. (5-2C4143; 4-4143; 4-ACRS-6A-04-1) Offender helpers should be
                       limited to providing assistance in such matters as ambulation and should not provide personal care
                       such as bathing.
                 F. Staff and contract staff are responsible to communicate information, announcements, procedures, and
           Di
                     other directions to offenders with communication disabilities in a maimer that will maximize the
           ■n        offender's ability to comprehend and understand the mformation.
      a
      z    n         1. When a disability hinders an offender's ability to communicate, facility staff must ensure that the
>1
           m            offender is provided with necessary accommodations to assist them during orientation, medical,
                        psychological, educational testing and evaluation, and in explanation of facility rules and procedures.
      s <
nl
D                    2. Offenders with communication disabilities must be made aware of all facility armouncements and
•ti     m               alerts such as work call, emergencies, school, meals, count, etc.
2?
O
m
           o         3. Offenders with communication disabilities must be provided reasonable accommodations to ensure
                         the offender and health care providers are able to communicate effectively during all scheduled
                         appointments at the facility to include but not limited to review of medical history, medical
                         appointments,.follow-up appointments, and treatment sessions.
                         a. When offenders are transported for medical care, facility health care providers will inform the
                            offsite health care provider as far in advance of the offsite appointment as possible that an
                            offender with a communication disability, such as deafness, that requires a qualified interpreter or
                            other auxiliary aids and services will be seeking medical care.
                         b. In the case of an emergency, a facility health care provider will inform offsite medical providers

                     VlHOINI.V Dl-IP.-MiT.NirN'r Ol- CORKIX' TIOXS                                                  Pa"o 4 of 1.1
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 103 of 126 PageID# 384

    Operating Procedure iOl3,Managing Ojfenders with Disabilities                         Effective Date: August 1,2019

                   that an offender with a communication disability such as deafness that requires an in-person
                   qualified interpreter or other auxiliary aids and services is being transported to them on an urgent
                   basis. Notification will include the estimated time of arrival,
               c. For all offenders transported for offsite health care, a facility health care provider will ensure that
                   the offender's communication disability and the need for an accommodation is documented on
                   the Offender Gate Pass and recorded in the offender's Healtli Record.
           4. A conspicuous notice of any communications disabilities (i.e. hard of hearing, speech impairment,
              language translation, vision impairment) must be noted on the Health Record of any offender whose
              disability affects their ability to communicate and an appropriate advisory regarding this disability
              must be provided to facility staff and designated in VACORIS.

  III.   Determination of Disability and Reasonable Accommodations
         A. All offenders receive a medical and mental healtli screening by a qualified Health Care Provider or
            health trained staff in accordance with Operating Procedure 720.2, Medical Screening, Classification,
            and Levels ofCare, and tlie Nursing Guideline for Medical/Location Codes.
            1. Offenders must be afforded tlie opportunity to disclose their present and prior disabilities and needs
               and request an accommodation(s) for their disability during their medical and mental health
               screening. The qualified Health Care Provider will:
               a. Question the offender regarding any previous accommodation(s)
               b. Discuss modified or additional accommodations as appropriate
               c. Make appropriate notations in die offender's Health Record.
           2. When an.offender arrives at a facility with an approved accommodation, medical equipment or an
              assistive device that presents any concerns, the Facility Unit Head, in consultation with the facility
              Medical Practitioner and ADA Coordinator, will make a decision regarding the removal of the item
              to minimize risk and provide alternate appropriate accommodations.
           3. The facilityHealth Care Practitioner may consult with the facility ADA Coordinator and DOC ADA
              Coordinator, as needed to determine if a requested accommodation is widiin the scope of the ADA.
         B. The facility Medical Practitioner, in consultation with qualified health care practitioners or specialists,^
            and in conjunction with tlie affected offender, will diagnose any disability, not previously diagnosed.
            1. After the initial medical screening and a comprehensive health appraisal are completed and th^l
               fmdings evaluated, offenders will be medically classified and assigned a location code.
           2. The offender's medical classification code and location code should be reviewed during the intra^'
              system transfer process, and any time a change of the offender's condition is identified to ensure i^'
               reflects the current medical status of the offender.                                                     q
           3. The facility Medical Practitioner will assign a medical/disability code, which indicates if:th^
               offender has an impairment that qualifies as a disability (i.e. legally blmd, deaf, mobility impair^^.O
               This determination is based on the Americans with Disabilities Act of1990, as Amended(42 U.S^,.'^
               §12101 et seq.) and The Virginians with Disabilities Act(COW §51.5-1 et seq.).
           4. The Health Authority or designee will assign the medical location code, which indicates the^
              offender's requirements for physical accommodations and access to health care services.  'i
         C. After a disability is diagnosed, a qualified health care practitioner or specialist will determine the level\
            of medical accommodation needed and provide appropriate medical treatment as is required by the ■
            offender's condition.

            1. The facility Health Care Practitioner (i.e. physician, optometrist, dentist, psychology associate) will
               make a determination on the specific accommodation provided and will determine the type of
               auxiliary aid and/or service to be provided, considering tlie request of the offender with a disability,
               but the offender's request, although not determinative, is given priority. This information will be
               recorded in the offender's Health Record.

            V[KOi\-iA Di:i'.\r< iMi-NT oi- Coiu<iA,-riON'.s                                                       5 of 1 3
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 104 of 126 PageID# 385


  Operating Procedure tQX.2,Managing Offenders with Disabilities                             Effective Date: August 1, 2019


                   If the medical equipment or assistive device required to address and accommodate an offender's
                   disability poses an undue hardship to the facility or to the safely and security of the offender or any
                   otlier person, the Facility Unit Head, in collaboration with the Health Care Practitioner, will make a
                   decision regarding an alternate appropriate accommodation.
fC.\o-             a. Under no circumstances will non-health care providers substitute their judgment for that of a
                        health care provider where an accommodation neroed to address a physical or mental disability
                   ^^haTbeen prescribed.                       ^       -—                         ~             '
               .




                   b.   If there are unclear issues about an accommodation, the DOC ADA Coordinator may discuss
           .




                        with facility staff whether the proposed accommodation poses an undue hardship to the facility or
                        to tlie safety and secinity of the offender or any other person prior to a final decision regarding
                        tire requested accommodation.
                        The DOC ADA Coordinator will resolve the issue if tlie facility Health Care Practitioner and the
                        Facility Unit Head cannot come to an agreement.
                        The DOC ADA Coordinator, as necessary, will provide written documentation to the Facility
                        Unit Head and facility ADA Coordinator regarding the offender's protection under ADA and/or
                        the accommodation to be provided.
          D. Physical therapy will be available on or off-site, as appropriate, and will be carried out, subject to the
             offender's consent, as prescribed by the facility Medical Practitioner.
          E. All offender requests for diagnosis of a disability, determinations about an offender having a disability,
         ■~~ahd whether the offender will receive medical accommodations for the disability must be recorded in
               tire offender's Health Record.

          F. A copy of the decisions, including but not limited to diagnoses, regardmg the disability determination,
             the reasons for denial or modification of the request, and reasonable accommodations will be provided
               to the offender.

 rV.      Offender Requests for Accommodation
          A. Offenders may request a reasonable accommodation for their disability by submitting a Reasonable
             Accommodation Request 801_F7 to the facility ADA Coordinator. Offenders who have difficulty in
             communicating, understanding, or writing a Request should contact their counselor for assistance.
          B.   The facility ADA Coordinator will review the Request and, in consultation with appropriate staff, make
               a determination on the Request.
               1. Reasonable Accommodation Requests will be acted upon in writing within ten business days, or a
                  shorter time if necessary, by either granting the request, denying it, requesting further investigation,
                  or granting it with modification. A specific reason must be stated if the request is denied or
                    modified.

               2. All Accommodation Requests with respect to medical care will be placed in the offender's Health
                  Record with a copy forwarded to the offender and a copy maintained by tlie facility ADA
                    Coordinator.

               3. Accommodation Requests not specifically involving medical care will be maintained by the
                    institutional ADA Coordinator with a copy forwarded to the offender.
               If a facility Healtli Care Practitioner determines that a medically prescribed accommodation is
               warranted, facility health care providers will make provisions to provide for the medical
               accommodation.
               1. Medically prescribed accommodations must be reviewed to address any facility safety and security
                    concerns.

               2. If facility health care providers have safety or security concerns regarding the medical
                    accommodation, the facility ADA Coordinator or Facility Unit Head will be consulted.


               VsRGixiA D1':part\ii-;nt of Corri;ctioxs                                                         P;i"e 6 of 1.1
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 105 of 126 PageID# 386

    operating Procedure 801."i,Managing Offenders with Disabilities                      Effective Date: August 1,2019


               the testing procedure is not discriminatory to offenders with disabilities based on the disability.
               Reasonable accommodation includes extended time to complete the test, reading aides, interpreters,
               and/or tape recorded questions.
         C. Operating Procedure 803.3, Offender Telephone Service, provides specific guidance to all offenders for
            access and use of tlie telephones. Telephones at wheelchair height and, where needed, special
            equipment suitable for use by the hearing impaired, including videophones, are provided.(5-7D4497-2;
            44497;4-ACRS-5A-I9)
            1. Offenders with hearing and/or speech disabilities, and offenders who wish to communicate with
               parties who have such disabilities, are afforded access to a Telecommunications Device for the Deaf
               (TDD),or comparable equipment.
           2. Public telephones with volume control are also made available to bffenders with a hearing
              impairment.
        D. Offenders with disabilities will be provided the same access to recreation as other offenders in the same
           housing status as provided in Operating Procediue 841.6, Recreation Programs, and Operating
           Procedure iA\ A,Restrictive Housing Units.
            1. Such opportunities for recreation will include, but are not limited to, provision of reasonable
               accommodations so that disabled offenders may participate in recreational programs to the greatest
               extent possible.
           2. In addition, disabled offenders may seek and be granted accommodations in scheduling such that
              they may experience and participate in recreation in a safe environment.
        E. Offenders with disabilities will be provided tlie same access to visitation as other offenders in tlie same
            housing status as provided in Operating Procedure 851.1, Visiting Privileges, and Operating Procedure
            841.4, Restrictive Housing Units. Reasonable accommodations will be provided for offenders with
            disabilities to allow for effective communication with their visitor. The institution will provide
            auxiliary aids and devices as necessary to allow disabled offenders to communicate effectively with
           their visitor.

        F. Offenders with disabilities will be reviewed and approved for job assignments in accordance with
           Operating Procedure 841.2, Offender Work Programs.(5-7A-4448;4-4448)
           1. Offenders widi disabilities, subject to reasonable accommodations with respect to their disability,
               must meet the requirements and be able to perfonn the specific job duties and responsibilitiesQj
               provided on the Offender Work Program Position Description. Disbrimination based on tlieS
               offender's disability is prohibited.(5-3D-4277;4-4277;4-ACRS-6B-01)                                     J
           2. Offenders with a disability will be offered accommodations,in order to meet the requirements oftl^|
               position and to be able to perform tlie specificjob duties and responsibilities, to be considered forlfhg
              job assignment.                                                                                     .^.^,5
                                                                                                                  i : <o
           3. Under no circumstance, will offenders be placed in a job assignment that jeopardizes their safety-oin
               security or the safety and security of otliers.                                                          O
  VIII. Special Considerations                                                                                   '      O
                                                                                                                  ... - m
        A. The Facility Unit Head or a designee in addition to the facility ADA Coordinator will consult vvith~the
           facility Medical Practitioner or designee prior to taking action regarding chronically, ill, physically
           disabled, geriatric, seriously mentally ill, or developmentally disabled offenders in the following areas:
           {5-6C-4399; 4-4399)
           1. Housing assignments
           2. Program assigmnent
           3. Disciplinary measures
           4. Transfer to other facilities

           ViRc:iN'iA Di:i'.\RT.\ii...N"r oi- Cohki-ic i ions                                              I'ajiu 9 (if 13
        Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 106 of 126 PageID# 387


         Operating Procedure 801.3,Managing Offenders with Disabilities                        Effective Date: August 1,2019


                 3. When immediate action is required, consultation to review the appropriateness of the action occurs
                    as soon as possible, but no later than 72 hours.
              B. Operating Procediae 802.1, Offender Property, governs the purchase and possession of offender
                 property items. OQenders with disabilities will be considered on a case-by-case basis for a reasonable
                 accommodation for special property items that are consistent with the disability being addressed.
              C. Offenders with disabilities are subject to Operating Procediue 861.1, Offender Discipline, Institutions.
                 Staff should take into account that an offender's disability may affect their understanding of institutional
                 procedure; efforts should be made to communicate witlr the offender in a manner that will maximize the
                 offender's ability to comprehend and understand the information.
              D. Operatmg Procedure 410.2, Count Procedures (Restricted), will be followed in order to determine the
                 total number of and location of offenders at all times. Offenders who have a disability, which interferes
                 with their ability to follow normal count procedures, will be reasonably accommodated to provide for
                 the effective performance of count.
              E. Operating procediu-e 411.1, Offender Transportation (Restricted), provides the requirements for the
                 secure transportation of institutional offenders; and these requirements will apply when transporting
                 offenders with disabilities.
                 1. Any offender who has a mobility impairment that makes it difficult to enter the secure transport must
                     have use of the lift.

                 2. Transport of offenders in wheelchairs:
                     a. Any offender confmed to a wheelchair will be transported by a lifl-equipped vehicle with the
                        wheelchair properly secured in the vehicle.
                     b. For the convenience and safety of staff and offenders, offenders with limited mobility may be
                        transported in a wheelchair by a lift-equipped vehicle with the wheelchair properly secured in the
                        vehicle.
                     c. Correctional Officers will not lift offenders (either with their wheelchairs or without their
                        wheelchairs).
                     d. Ambulatory offenders may be transported in the same vehicle with offenders in a wheelchair
                        provided seats and safety restraints are available for each offender and the wheelchair is properly-
                        secured in the vehicle.

              F. Restraining Offenders with Disabilities
                  1. Before restraining an offender who m^ have a medically documented disability, security staff
                     should consult with a Medical Practitioner (or designee) to determine any restrictions on applying
/                    restraints.
           ■XI
                  2. Unless there is a medically documented restriction regarding tiie use of restraints, restraints should
O
*2      L m          be applied to offenders with disabilities taking into account any illness or disability tliat adversely
•m
        i O          affects an offender's stability, balance, and/ or coordination in accordance with Operating Procedure
                     420.2, Use ofRestraints and Management of Offender Behavior (Restricted), in the same manner as
r o                  any otiier offender.
    m

    O
            <     3. Restraints should be applied to deaf offenders with handcuffs in front to allow some communication
            m        unless there is a significant security issue.
    o
    m
            o     4. Force multipliers (chemical agents, impact weapons, canines, etc.) may be used on offenders with
                     disabilities if necessary to protect the staff, visitors, and otiier offenders or to control disruptive
                     behavior. When offender notification is required for the use of a force multiplier, offenders with
                     communication disabilities must be notified in a manner that the offender can observe and
                      understand.

                  5. Offenders with disabilities will be restrained as authorized in Operating Procedure 420.2, Use of
                     Restraints and Management of Offender Behavior (Restricted).


            s     VilUUXlA Dl-.l-AR TMUNT OR CORRIX'TIOXS                                                        PufiC 10 of 1.1
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 107 of 126 PageID# 388

    Operating Procedure 801.3,Managing Offenders with Disabilities                        EtTective Date; August 1,2019

         G. Use of Force
            1. Force may be used on offenders with disabilities in instances ofjustifiable self-defense, protection of
                otliers, protection of property, prevention of escapes, or to maintain or regain control as provided in
                Operating Procedure 420.1, Use ofForce (Restricted).
            2. When such use must be preceded by the provision of an appropriate warning, this warning must be
               communicated by means that offenders with communication disabilities can observe and understand.

    DEFINITIONS OF TERMS USED IN THIS OPERATING PROCEDURE
    ADA Coordinator - A Department of Corrections employee assigned to coordinate the Department's efforts to
    comply witii and carry out its responsibilities under the provisions of Title II of tlie Americans with Disabilities
    Act to include the review of complaints alleging non-compliance with requirements of non-discrimination for
    offenders with disabilities and coordination of DOC's efforts to comply.
    Auxiliary Aids and Services - Assistance provided tlirough services, equipment, or modifications to provide
    equal access for disabled or impaired individuals to activities, programs, and privileges, these aids and services
    may include, but are not limited to;
   • Qualified interpreters or other effective methods of making aurally delivered materials available to
       individuals witli hearing impairments
   • Qualified readers, taped texts, audio recordings, Brailed materials, large print materials, or other effective
     methods of making visually delivered materials available to individuals who are blind or have visual
     impairments
   • Functional devices to increase mobiUty including but not limited to walkers, canes, crutches, and manual or
       powered wheelchairs for individuals witli mobility impairments                                                  pp
   • Acquisition or modification ofequipment or devices and otlier similar services and actions                        f IT,
   Communication Disability - Any impairment related to speech, language, and/or auditory processing;
   includes hearing impairments, visual impairments, and cognitive impairments evidenced by an inability to.'
   speak,read, and/or understand written or oral communications of information provided at the facility.          j
   Co-payment - The amount paid by tlie offender for health care service, treatment, prosthesis, or orthotic
   Health Care Practitioner - A clinician trained to diagnose and treat patients, such as physician, p^chiatrist,
   dentist, optometrist, nurse practitioner, physician assistant, and psychologist
    Health Care Provider - An individual whose primary duty is to provide health services in keeping with thq^
   respective levels of licensure, health care training, or experience
   Major Life Activities - Include, but are not limited to, caring for oneself, performing manual tasks, seei
   hearing, eating, toileting, sleeping, walking, standing, lifting, bending, speaking, breathing, learning, readi
   concentrating, thinking, communicating, and working
   Medical Practitioner - A physician, nurse practitioner or physician's assistant
   Mobility Impairments - Inability to move about without the aid of a cane, splint, crutches, wheelchair, walk^i
   or any other form of support or because of limited functional ability to ambulate, climb, descend, sit, rise,
   perform any related function                                                                                         ^
   Offender with a Disability - Any offender who has a physical or mental impairment tliat substantially limiS^j
   one or more of their major life activities, has a record of such impairment, or is perceived as having such
   impairment
   Physical or Mental Impairment - Any physiological disorder, or condition, cosmetic disfigurement, or
   anatomical loss affecting one or more of the following body systems: neurological, musculoskeletal, special
   sense organ, respiratory (including speech organs), cardiovascular, reproductive, immune, digestive,
   genitourinary, hemic or lymphatic, skin and endocrine; or any mental or psychological disorder,such as mental
   retardation (Developmental Disorder), organic brain syndrome, emotional or mental illness, and specific
   learning disabilities. The phrase "physical or mental impairment" includes, but is not limited to, such
   contagious and non-contagious diseases and conditions as orthopedic, visual, speech, and hearing impairments,
   cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, mental

            ViRGiN'lA l3F.I>.\R I \[i::N"r 01- CORRPr riOXS                                                I'aiu 1 i of [?.
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 108 of 126 PageID# 389


 operating Rrocedure 801.3,Managing Offenders with Disabilities                        Effective Date; August 1,2019


 retardation, emotional illness, specific learning disabilities, HIV disease (whether symptomatic or
 asymptomatic),tuberculosis, drug addiction, and alcoholism.
 Prosthesis or Orthotic - An artificial device to replace a missing body part or to compensate for a defective
 body function, including, but not limited to:
 • Artificial limbs
 • Eyeglasses
 • Contact lenses


 • Hearing aids                                                   'TiXlD
 • Orthopedic shoes
 • Crutches, wheelchair, braces, support bandages, girdles, etc. CptVA,
  Qualified Individual with a Disability - An individual with a disability who, with or without reasonable
  modifications to rules, policies, or practices, the removal of architectural, communication, or transportation
  barriers, or the provision of auxiliary aids and services, meets the essential eligibility requirements for tlie
  receipt ofservices or the participation in programs or activities provided by the facility.
  Reasonable Accommodation - A modification, action, or adjustment tliat will assist an offender witli a
  disability in the performance of essential functions or that is necessary to prevent an offender with a disability
  from being excluded from participation in or being denied the benefits of the services, programs and/or activities
  of the facility or subjected to discrimination by the facility without causing an undue hardship to the facility or
  to the safety and security of the offender, or any other person
  TDD Devices, Videophones, Video Relay Services - Devices and services that assist hearing impaired
^|]^enders to communicate througli the Offender Telephone Service
PP^due Hardship - An accommodation tliat would be unduly costly, extensive,substantial, or disruptive; undue
     dship refers not only to financial difficulty, but to accommodations that would fundamentally alter the nature
    operation of the business or woric performed by or at the facility or creates a direct threat to the health and
    iety or ethers. Undue hardship is an extremely higli legal standard to establish for a state agency.

   REFERENCES
    )V §51.5-1 et seq.. The Virginians with Disabilities Act
     U.S.C. §12101 et seq., Americans with Disabilities Act of1990
  Nursing Guideline ior Medical &Location Codes
  Operating Procedure 410.2, Count Procedures(Restricted)
  Operating procedure 411.1, Offender Transportation (Restricted)
  Operating Procedure 420.1, Use ofForce (Restricted)
  Operating Procedure 420.2, Use ofRestraints and Management ofOffender Beha\nor
 .Operating Procedure 425.4,Management ofBed and Cell Assignments (Restricted)
 (Operating Procedure 601.4, Educational Testing
 = dperating Procedure 601.5, cademic Programs
  Operating Procedure 601.6, Career and Technical Education Programs
  Operating Procedure 720.2,Medical Screening Classification, and Levels ofCare
  Operating Procedure 720.4, Co-Paymentfor Health Care Services
  Operating Procedure 720.6,Dental Services
  Operating Procedure 750.3,Prostheses
  Operating Procedure 802.1, Offender Property
  Operating Procedure 803.3, Offender Telephone Service
  Operating Procedure 810.1, Offender Reception and Classification

    m     V;K(,ii.\i.\ Di;i'AKTMi-:N-r oi- Corrections                                                  Papc 12 of I.
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 109 of 126 PageID# 390
    Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 110 of 126 PageID# 391
     Caiie 3:20^cv-00255-HEH-DJN Document 12-1 Filed 05/12/20 Page 1 of 10 PagelD# 112

     Q I'V-. n ,/ j



( ( ;; -                         STIPULATED SETTLEMENT AGREEMENT
             This Stipulated Settlement Agreement is entered into by the parties in Whorley et at. v.
             Northam et al., Case No. 3:20cv00255, currently pending in the United States District
             Court for the Eastern District of Virginia.

             The plaintiffs are twenty-seven individuals incarcerated in the custody of the Virginia
             Department of Corrections(VDOC); Brooke Whorley, Brenda van Emmenis, Gale Jones,
             Candace Blankenship, Olivia Ivashin, Lartaija Banlu, Alonzo Williams, Ennis Stewart,
             Felipe Franco, Jesse Davenport, Matthew Mosher, Bruce Harris, Jonathan McMillan,
             Anthony Vicks, Warren Medley-Green, Antonio Perryell, Da'Von Walker, Warren
             Brooks, Larog Trowell, Benjamen Fyfe, Michael Sullivan, Courtney Stroble, Dwight
             Morton, Milton Williams, Frank Fairchild, Timothy Brummett, and Donnie Offenbacker.

             The defendants are Ralph Northam, Governor of Virginia; Brian Moran, Secretary of
             Public Safety and Homeland Security; Harold Clarke, Director of the Virginia
             Department of Corrections; and the wardens of the following correctional facilities:
             Virginia Correctional Center for Women, Indian Creek Correctional Center, State Farm
             Correctional Center, State Farm Enterprise Unit, Haynesville Correctional Center,
              Coffeewood Correctional Center, Greensville Work Center, Fluvanna Correctipniii
              Center for Women, Dillwyn Correctional Center, Caroline Correctional Unit, Deerfield
              Correctional Center, Patrick Henry Correctional Center, and Augusta Correctional
             Center. All defendants are named in their official capacities.

             The parties to this Agreement believe that, in order to avoid protracted, costly, and time- ;
             consuming litigation, it is in their respective interests to resolve the issues in the above-
             captioned case.

             Accordingly, the parties to this Agreement, by and through their respective counsel,
             jointly stipulate and agree to the following;

              1.      Dismissal of Case No. 3;20cv2S5; The Plaintiffs shall, by and through their
                      attorneys, cause the Complaint filed in the Eastern District of Virginia, Case No.
                      3:20cv255, to be voluntarily dismissed, in accordance with the terms of this
                      Agreement, with each side bearing their own fees and costs. The parties consent
                      to the reservation and exercise of Jurisdiction by the U.S. District Court over all
                      disputes between and among the Parties arising out ofthis Agreement.
             2.       Dismissal of Harold Clarke from Va. Sun. Ct. Case No. 200551; Counsel for *2)
                      the Plaintiffs agree to dismiss Harold Clarke, Director of the Virginia Department
                      of Corrections, from the mandamus petition filed in the Virginia Supreme Court,
                      Docket No. 200351. Each side shall bear their own fees and costs.

             3.       In consideration thereof. Defendants agree to the following:

                             a. Early Release Plan: On April 22, 2020, the Virginia General
                                Assembly adopted a Budget Amendment that allows a certain category
                                                           1
Case 3:20-cv-00255-HEH-DJN   Document
      Case 3:20-cv-00255-HEH-DJN      56-1 12-1
                                 Document   FiledFiled
                                                  12/07/20   Page
                                                       05/12/20   1112ofof126
                                                                Page          PageID# 392
                                                                           10 PageiD#,113




                          of incarcerated individuals to be considered for discharge from
                          incarceration prior to their scheduled release dates during the
                          Governor's declared state of emergency. The Budget Amendment
                          vests the Virginia Department of Corrections with the authority to
                          make discharge determinations for early release. The Virginia
                          Department of Corrections has developed a policy entitled COVlD-19
                          Response: Inmate Early Release Plan, to implement the terms of the
                          Budget Amendment. Pursuant to this Agreement, VDOC agrees to
                          amend or otherwise clarify its existing Early Release Plan as follows:

                              i. The Early Release Plan, as adopted, provides that individuals
                                 who have less than 12 months remaining on their sentence will
                                 be considered for possible release as long as they have not been
                                 convicted of a Class I felony or a violent sex offense. Among
                                 other eligibility criteria, VDOC also requires that the individual
                                 have a viable home plan, which means that—as defined in
                                 VDOC Operating Procedure 820.2(VII)(A)(I)—^the inmate
                                 must be able to provide an address where the individual will be
                                 able to live without violating any conditions of a court order
                                 (e.g., a no-contact order or order not to reside with minor
                                 children), and that will adhere to any lease restrictions in terms
                                 of the individuals allowed to live in that residence (e.g.,
                                 restrictions for subsidized housing). Defendants agree to amend
                                 the Early Release Plan to provide reference to the home plan
                                 criteria defined in OP 820.2(VII)(A)(1), and to specify that any
                                 address provided may be verified by a local probation and
                                 parole officer, rather than the re-entry counselor normally used
                                 under OP 820.2(VI1)(A)(I). VDOC will also document that,
                                 for the purposes of inmates considered for release pursuant to
                                 the Budget Amendment or any COVID-19-reIated conditional
                                 pardon,    it     is   suspending    the   requirement    of OP
                                 820.2(VII)(A)(I), which ordinarily specifies that a home plan
                                 will not be verified more than 6 months before the individual's
                                 anticipated release date.

                             ij. Under the Earlv Release Plan, VDOC is also considering^n
                                   individual's health condition—alone with available community
                                   resources—when deciding whether to exercise its discretion to
                                   release __anJnmate_pursuant to the Budget Amendment. By
                                 ■ "health condition." VDOC specifically agrees to give priority
                                 consiHp-ratinn fnr apprnval of release to those Inciividu^s who*^
                                 h^ivft a hftalth^.ftndition enumerated bv the Centers foFPisease
                                 Pftntrql        Prevention /CDCt as being at higher ri-sk nf^healtlT
                                 cornplica^ons if-that-individual-were to contracTCOVID-19.
                             iii. Pursuant to this Agreement, VDOC agrees to amend its
                                  existing Early Release Plan to specify that it will make all




      N10\c^OUo.m
        Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 112 of 126 PageID# 393
         Cafee 3:2G-cv-00255-HEH-DJN Document 12-1 Filed 05/12/20 Page 3 of 10 PagelD# 114




                                   reasonable efforts to review eligible individuals prior to the
                                   expiration of the declaration of emergency. If the agency elects
                                   not to exercise its discretion to discharge an individual who
                                   was potentially eligible for release under the Early Release
                                   Plan, that inmate will be notified of the decision not to release
                                   by written document providing the reason that the inmate is not
                                   being released, which will be mailed to the inmate within 48
                                   hours of the final decision not to release. The individual will
                                   also be provided with information about requesting a COVID-
                                    19-related conditional pardon, in accordance with part 3(b),
                                   below.

                               iv. VDOC agrees that it will exercise its authority to consider the
                                   review and release of eligible individuals on a rolling basis,
                                   meaning VDOC will consider those who are or become eligible
                                   for release at any point during the period of the emergency
                                   declaration, or any emergency declaration that meets the
                                   conditions of the Budget Amendment, not just those who
                                   became eligible at a static time period when the policy was
                                   adopted.

                                V. VDOC has disseminated to all incarcerated individuals and
                                   staff information about the Early Release Plan and
                                   requirements for eligibility, and will continue to make such
                                   information available as updates or changes may occur. The
                                   informational materials include an appeal document that the
                                   inmates may use to address disagreements or concerns with
                                   their calculations, scores, or assessments on particular criteria
                                   described in VDOC's Early Release Plan.

 RECEIVED                       vi. VDOC also agrees to update its COVID-19 webpage to report,
                                   on a daily basis, the number of individuals who have been
        JUN 2 5 2020               released under the Budget Amendment.
By:.                           vii. For the duration of this Agreement, Counsel for the Defendants
       GRIEVANCE OFFICE"           shall report to the Court and Counsel for the Plaintiffs, on a
                                   weekly basis, as follows: (1) the number of individuals
                                   reviewed for release; (2) the number of individuals granted
                                   release; and (3) the number of individuals denied release.

                              viii. VDOC agrees that, if the state of emergency expires, it will
                                    continue to review individuals with less than a year remaining
                                    on their sentence over the following ninety (90) days .to
                                    determine whether they might be eligible for release in the .
                                   event that there is a subsequent declaration of emergency that
                                   would revive their authority to release individuals from
                                   incarceration under the Early Release Plan.
CaseCase 3:20-cv-00255-HEH-DJN
     3:20-cv-00255-HEH-DJN     Document
                            Document    12-1FiledFiled
                                     56-1              05/12/20Page
                                                    12/07/20     Page 4 ofof 10
                                                                    113      126Pa^elD#
                                                                                 PageID#1^15394



                       b. Conditional Pardons; The Office of the Secretary of the
                          Commonwealth reviews all pardon petitions on an individual basis so
                          that unique circumstances surrounding an individual's case may be
                          considered. This allows for the Secretary and Defendants to expedite
                          petitions as deemed appropriate, including the processing of
                          conditional pardons requesting release because of the COVlD-19
                          pandemic. Defendants represent and warrant that the Office of the
                          Secretary of the Commonwealth is actively identifying and expediting
                          consideration of petitions that reference medical concerns both related
                          and unrelated to the COVID-19 pandemic.

                          There are currently no eligibility criteria or restrictions for conditional
                          pardons; petitioners should provide all relevant Information, including
                          any medical conditions or other specific health concerns that would
                          factor into the consideration of their petition for clemency. The
                          Defendants and the Office of the Secretai7 of the Commonwealth
                          agree to prioritize conditional pardons at this time, in order to expedite
                          petitions from individuals currently incarcerated.

                          Defendants represent and warrant that the Office of the Secretary of
                          the Commonwealth has agreed to consider conditional pardons relating
                          to the COVID-19 pandemic even if the requestor had a previous,
                          unrelated pardon request denied within the preceding 2 years, a factor
                          that would normally result in the automatic denial of the successive
                          petition. Any individual who has a request for clemency currently
                          pending review may supplement their existing application with new
                          information regarding medical conditions or concerns related to the
                          COVID-19 pandemic. By way of this agreement, Defendants agree to
                          provide the Office of the Secretary of the Commonwealth with any
                          assistance that they might need to complete expedited consideration of
                          conditional pardons requesting release because of the COVID-19
                          pandemic, including—but not limited to—making sure that
                          information about any new procedures is disseminated to inmates
                          within the custody of VDOC.

                       c. Grievances; Defendants agree to provide written guidance :to the
                          grievance coordinators at VDOC facilities, instructing them to
                          prioritize for review any grievances alleging delay in medical
                          assessment or treatment related to COVID-19, as well as any
                          grievances regarding failure to abide by COVID-19-related policies
                          and protocols, such as deficiencies in personal protective equipment
                          ("PPE"),sanitation, or access to personal hygiene or cleaning supplies.
                          Defendants agree to share the proposed written guidance with counsel
RECEIVED                  for Plaintiffs prior to its dissemination. For purposes ofthis agreement,
                          "grievance" includes both informal complaints and regular grievances.
   - JUN ^5 2020          If an inmate complains of symptoms related to COVID-19, a
                          supervisor should meet with the inmate immediately to initiate the
®^--GRiEVAt^ office"
                                                  O
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 114 of 126 PageID# 395
Case 3:20rCV-00255-HEH-DJN Document 12-1 Filed 05/12/20 Page 5 of 10 PagelD# 116




                     process of referring the inmate to a medical provider for screening. If
                     the supervisor does not believe the reported symptoms qualify for
                     COVID-19, and the inmate disagrees, then the inmate should
                     immediately- file an emergency grievance, which will be responded to
                     by a medical provider. Defendants shall continue to document the
                     dates and times of all sick calls and emergency grievances related to
                     medical concerns, the inmate's reported symptoms,the dates and times
                     the inmate is seen by medical professionals, and the outcome, to allow
                     for tracking ofthe response to complaints of COVID-19 symptoms.

                 d. Medical Co-navs; Defendants agree to continue, for the duration of
                    this Agreement, the suspension of co-pays for all sick calls, health-
                    related emergency grievances, and medical assessments to ensure cost
                    is not a deterrent to seeking medical care.

                 e. Testing: Defendants will continue to work with the Virginia
                    Department of Health (VDH)and local health departments to procure
                    and allocate as many tests as possible to VDOC facilities, prioritizing
                    the testing of inmates and staff in VDOC facilities identified by VDH
                    as "outbreak" locations. Defendants agree to report to Plaintiffs
                    counsel, every week, the total number of VDOC inmates tested during
                    the preceding week.

                  f. Hygiene and Sanitation: VDOC agrees to continue providing all
                     inmates with enhanced access to showers and hand washing
                     opportunities, as well as providing up to two bars of soap per week,
                     free of charge. In accordance with their existing COVID-19 sanitation
                     plan. Defendants shall also continue to require high interval sanitation
                     of all equipment of common usage at all facilities, such as tables and
                     chairs, telephones, video screens, gym equipment, bathrooms, vending
                     machines, microwaves, laundry machines, keyboards, remote controls,
                     and doors. Defendants also agree to continue providing access to
                     cleaning supplies for each housing area,- including in quantities
                     sufficient for each inmate to clean and disinfect the floor and all
                     surfaces oftheir housing unit or cell.

                 g. Laundry: VDOC shall continue to ensure that the facemasks that have
                     been provided to inmates are laundered daily, and all inmates have
                     access to enough clean clothing to allow them to change clothes on a
                     daily basis. VDOC further agrees that, during the duration of the
                     Agreement, the laundry schedule for bedding shall be amended so that
                     bed linens are laundered twice per week, rather than once per week.
                 h. PPE: Defendants will continue to ensure that all correctional staff are
                     informed about the types ofPPE required to perform the various staff
                     functions; the proper donning, removing, and disposal of PPE; the
                     appropriate receptacles for disposal of PPE; and an explanation of the
 Case Case 3:20-cv-00255-HEH-DJN
      3:20-cv-00255-HEH-DJN      Document
                              Document 56-112-1  Filed
                                             Filed     05/12/20Page
                                                   12/07/20      Page 6of
                                                                    115 of 126
                                                                           10 PageO# 117
                                                                               PageID# 396




                          related rationale. Defendants shall also continue to communicate
                          expectations around the frequent sanitizing of correctional staff
                          equipment, such as restraints, handcuffs, and other equipment
                           potentially used on multiple inmates.

                       i. Staffing & Inmate Housing: Defendants agree to continue to restrict
                          the movement ofstaff from facility-to-facility and building-to-building
                          within faciiities, to the greatest extent possible, to minimize the risk of
                          virus transmission by staff. Defendants shall also continue to restrict
                          the transfer of inmates from facility-to-facility unless necessary to
                          transport an inmate for security reasons and/or a pending court
                          appearance. Defendants shall continue to require all staff to wear
                          appropriate PPE when entering an area housing individuals who are
                          suspected or known to have tested positive for COVID-19, and to
                          change their PPE, in compliance with applicable CDC and VDH
                          guidance, when leaving those housing units to limit the risk of
                          exposure to and transmission of the virus. Staff shall document when
                          they enter and leave specific facilities or housing units so that their
                           movements can be retraced in the event of infection. Staff shall wear
                          appropriate protective items at all times in facilities where infection
                           has been confirmed.

                       j. Inmate Education; VDOC shall continue to educate inmates on the
                          COVID-19 pandemic by providing information about the pandemic,
                          symptoms, virus transmission, and how to protect oneself from the
                          virus. VDOC staff shall continue to post signage and information in
                          common areas that provide(I) general updates and information about
                          the COVID-19 pandemic;(2)information on how inmates can protect
                          themselves from contracting COVID-19; and (3) instructions on how
                          to properly wash hands. Among other locations, signage must be
                           posted in every housing area.                                         ' •-

                       k. Confidential Attomev Communications; VDOC shall continue to<
                           ensure that inmates, including those in medical isolation or quarantine)
                           will be provided the opportunity to conduct confidential legal calls,^ a|t
                           no cost to the inmate, through the inmate telephone system, and shall
                           continue to require that the facility disable the automatic recording
                           system to ensure that the legal call is not recorded. Such calls shall be
received                   permitted to be of sufficient duration to discuss confidential legal
                           matters. Defendants agree to provide written guidance to VDOC
                           facilities requesting that the facilities expedite any request to add an
     JUN 2 5 2020          attorney phone number to the automatic block list, which will serve as
                           an additional safeguard to ensure confidentiality of the attorney-client
^''-GBieVANCE OFFICE       communication. Such guidance will also provide that a request to add
                           an attorney phone number to the automatic block list may be made by
                           an inmate or an attorney. Ifthe facility's telephone provider is causing
                           a delay greater than 48 hours in adding attorney phone numbers to the
       Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 116 of 126 PageID# 397
        Ca^e SiaO'CV-OOZSS-HEH-DJN Document 12-1 Filed 05/12/20 Page 7 of 10 PagelD# 118




                             block list, the facility shall provide interim access to confidential legal
                             calls by another avenue appropriate in that facility.

                         I. Language Assistance; VDOC agrees to provide language translation
                            services or other accommodations, as necessary, for incarcerated
                            individuals who may not be able to otherwise access any of the written
                             materials discussed in this section.

                      Plaintiffs' counsel shall have reasonable access to the documents and
                      information necessary to properly evaluate whether Defendants are complying
                      with the provisions of this Agreement. Defendants agree to provide counsel
                      for the Plaintiffs with access to policies, procedures, plans, regulations, rules,
                      guidance, or directives implementing the terms of this Agreement. Defendants
                      agree that if there is a material change to the terms of their existing COVID-
                      i9 policies and procedures, including but not necessarily limited to the
                      specific policies discussed above, those changes shall be communicated to
                      counsel for the Plaintiffs. The parties shall cooperate as best as possible to
                      accommodate any additional requests for documents and information by
                      Plaintiffs in a timely manner, without unduly burdening Defendants. If the
                      Parties fail to agree, either party may contact Judge David Novak and request
                      mediation ofthe dispute.

                      In the event that either party fails to substantially comply in some significant
                      respect with this Agreement, counsel shall provide a written statement
                      describing the alleged non-compliance. ("Notice of Substantial Non-
                      Compliance"). The other party shall provide a written response to the Notice
                      of Substantial Non-Compiiance within five (5) calendar days fi-om receipt of
                      that Notice. Within five(5) calendar days of receipt of the written response,
                      the parties shall confer in a good faith effort to resolve their dispute
                      informally.

                      In the event that a Notice of Substantial Non-Compliance cannot be resolved
                      informally, counsel for the parties shall request that Judge David Novak,
                      mediate the dispute. In the event that Judge Novak is no longer available, the
                      parties shall jointly request the assignment of another Judge or Magistrate
f^ECEIVED             Judge. If the dispute has not been resolved through mediation in conformity .
                      with this Agreement within 20 calendar days, either party may file a motion to
     JUN 25 2020      enforce the Agreement in the District Court.
r*



                      Parties to this Agreement are not required to exhaust administrative remedies
 ~^®^ANcrOFRcr^       under 42 U.S.C. § I997e(a) in order to seek relief pursuant to this Agreement.
                      For all other individuals, a Notice of Substantial Non-Compliance in this
                      matter shall not constitute a substitute for the exhaustion of administrative
                      remedies requirement set forth in 42 U.S.C. § 1997e(a).

                      Reservation of Jurisdiction! The parties consent to the reservation and
                      exercise of jurisdiction by the United States District Court for the Eastern
   Case Case
        3:20-cv-00255-HEH-DJN   Document
             3:20-cv-00255-HEH-DJN       56-112-1
                                   Document    Filed 12/07/20
                                                   Filed 05/12/20Page 1178of
                                                                   Page   of 126 PageID#^19
                                                                             10 Page!D#  398




                       District over all disputes between and among the Parties arising out of this
                       Agreement. In the event the Court finds that either party has not complied
                       with the Agreement, the Court may:(1) require the allegedly breaching party
                       to submit a plan to remedy the deficiencies identified by the Court;(2)require
                       the parties to mediate the dispute, which may result in entry of a supplemental
                       or modified settlement agreement; (3) upon motion of the non-breaching
                       party, declare the settlement agreement null and void; or (4) engage in any
                       other such actions as the Court might deem appropriate to resolve the pending
                       dispute.

                    9. Duration of Agreement; The parties agree that the Court shall retain
                       jurisdiction to resolve issues arising from implementation of this Agreement,
                       in accordance with paragraph (8), above, until such time as the Court
                       determines that its implementation is no longer necessary, after taking into
                       consideration the spread of the virus in VDOC facilities, the impacts of
                       contamination on the inmate population, and mitigation efforts.

                    10. No Admission of Liability; Plaintiffs acknowledge that this Agreement does
                        not constitute an admission by the Defendants of any: (a) liability; (b)
                       violation of any federal, state or local statute, law, regulation, order or other
                       requirement of law;(c) breach of contract, actual or implied;(d) commission
                       ofany tort; or(e) other civil wrong.

                    11. Virginia Law Annlies; This Agreement shall be deemed to have been made
                        within the Commonwealth of Virginia and shall be interpreted, construed and
                        enforced in accordance with the laws of the Commonwealth of Virginia.

                    12. Attorney's Fees; The prevailing party may be entitled to an award of
                        attorneys' fees in any action commenced to enforce this Agreement or any
                       provision therein.

                    13. Severabilitv; If one or more provisions of this Agreement shall be ruled
                        unenforceable or void, the parties may enforce the remainder of this

RECEIVED
                    14. Non-Waiver; Failure of either Party to enforce any provision of this'
   JUN 2 5 202U         Agreement shall not be construed as a waiver ofthat or any other provision;
'GRIEVANCE OFRC^'                   Agreement: The parties have had an opportunity to consult with
                        an attorney before signing this Agreement. The Plaintiffs acknowledge that, in
                        signing this Agreement, they relied only on the promises set forth in this
                        Agreement and not on any other promise made by the Defendants. This
                        Agreement has been entered into freely, knowingly, and voluntarily and not as
                        a result ofcoercion, duress, or undue influence.

                    16. Entire Agreement: This Agreement constitutes the entire understanding and
                        agreement between the Parties hereto with respect to its subject matter. This
                        Agreement supersedes all other understandings, agreements, communications
                                                         8
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 118 of 126 PageID# 399
Ca^e 3:20-cv-00255-HEH-DJN Document 12-1 Filed 05/12/20 Page 9 of 10 PagelD# 120




                  or negotiations (whether written or oral) between the Parties hereto with
                  respect to such subject matter. Each party represents, warranties, and
                  covenants that it has the full legal authority to enter into this Agreement and to
                  perform the duties and obligations arising under this Agreement.

              17. Written Amendment Required; This Agreement may not be amended,
                  changed or altered, except by a writing signed by the Parties.

              18.Binding Obligations; This Agreement shall be binding upon and inure to the
                  benefit of the Parties hereto and their respective successors, assigns, estate,
                  heirs and personal representatives.

               19. Counterparts; This Agreement may be executed in counterparts or with
                   electronic signatures, and if so executed each such counteipart shall have the
                  force and effect of an original. A facsimile or copy of an original signature
                   transmitted to the other Party is effective as an original document

      IN WITNESS WHEREOF,the Parties hereto have executed this Agreement as of the
       day and year written below.

       Entered:

                                                                         'z.trt'O

       BIUottKardmg                                          Date
       Kwding Couiuel,fui
       608 Elizabeth Ave.
       rhBrlrrff<»<vill<>.^ VA 97001
       Tel:(434)962-8465
       Email: hardinecoiinsel@emuil.com




                                                             Mavll.2020
       Eden Heilman                                          Date
       Vishal Agraharkar
       Nicole Tortoriello
       Jennifer Safstrom                                                    D C pCj\/C n
       ACLU Foundation of Virginia                                          I I l_ w L- I V L_ L/
       701 E.Franklin St., Suite 1412                                             ii ui 7 c onin
       Richmond, VA 23219                                                        JUIM £ 3 4U4U
       Tel:(804)523-2152                                                 By:.
       Email: eheilmun@acluva.oi-g                                              GRIEVANCE OFFICE
       vagruharkar@acluva.Qrg
       nloiLorielto@acluva.Qrg
       L'iafsti'om@acluva.Qip

       Counselfor Plaintiffs




                                                  t=<3
Case 3:20-cv-00255-HEH-DJN   Document
     Case 3:20-cv-00255-HEH-DJN       56-112-1
                                 Document   FiledFiled
                                                   12/07/20  Page
                                                       05/12/20   11910
                                                                Page  ofof
                                                                         126
                                                                           10PageID# 400
                                                                             Page!D# 121




                                                   5/11/2020

                                                   Date
         Margaret Hoehl O'Shea
         Office ofthe Attorney General
         Criminal Justice & Public Safety
         Division 202 North 9th Street
         Richmond,Virginia 23219
         (804)225-2206
         Email: moshea@oag.state.va.us

         Counselfor Defendants




                                             10
,   V
    Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 120 of 126 PageID# 401




                              b

                                          AVsttv




                                                                                                  :i4<y\




                                   ':'L_:- '■.:■■ :^;y;-:A ;:. -   -   v^^-':^■:•:•'.'.,^■;;: '
   Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 121 of 126 PageID# 402

                                                      i
..V- ■         . >;                         •                    .a



                            COMMONWEALTH of VIRQINIA
 HAROLD w.CLARKE                                Devornueut of Correction i                                  P. O 80X 26963
 DIRECTOR                                                                                        RICHMO^JD VIRGINIA23261
                                                                                                            (804)674-3000

                                                      April 26, 2020

         MEMORANDUM                                                        RECEIVED
         To:              Inmate
                                                                                 JUN 2 5 2020
         From:            Harold                                                             OFFiut
                          Diredtdr of Corrections

         Subject:         COVID-19: Inmate Early Release Plan Information


         I wish to inform you of the Inmate Early Release Plan (lERP) developed by the Virginia
         Department of Corrections (DOC). Legislation passed this week by the General Assembly
         authorizes the Director of Corrections to discharge certain offenders who meet eligibility criteria,
         prior to their scheduled release date. This authority is temporary and is only in effect during the
         state of emergency declared by Governor Northam related to the COVID-19 pandemic, which
         expires June 10, 2020. The Governor may choose to extend the duration of the state of
         emergency,

         DOC's Offender Management Services(OMS)is managing the decision process. A review of
         ail eligible inmates is already underway and there is no action needed on your part. Staff will
         meet with eligible inmates approved for release on an individual basis.

         The eligibility criteria and decision process are contained in lERP. You will receive access to the
         plan through J-Pay, bulletin boards, and other communication options used at your facility on
         April 27,2020.

         After vbu have read the lERP and.reviewedThe speelfiG criteria for elidibllitv. staff will be available
         to answer your questions and discuss ybUf specific cii'cufristahces. They will provide you an
         appeals form qt your request if you are not being considered and believe you are eligible.

         Your families and other concerned citizens can access this information on the VADOC COVID
         Information Webpage. https;//vadoc.virginia.gov/news-press-releases/2020/covid-19-updates/.

         The Unit Head will review appeal forms received from inmates. If it is determined you do not
         meet the criteria, the Unit Head will notify you. If the Unit Head agrees that you meet the criteria,
         your appeal will be forwarded to the DOC OMS and Director of Corrections for final review. You
         will receive a copy of the final decision.


         cc: Executive Team
            Regional Administrators
            Jim Parks, Offender Management Director
  Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 122 of 126 PageID# 403




                                rij;'


                                                                *'''s




Jl^-V:-;A';./'
      Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 123 of 126 PageID# 404
                                      VlROR^il/
                        Di^i'ar'imhxt okc                                                             Offeiidor Request mii i-.i •;
                                                    m
      DiREcrroxs
                                                                      r Request
       1. Fill ill your iViiniil. fVumbdr. Fiill"                                        ...                                           .

      2. Please Print your request; KEEP                                4. Requests may be rciurncti unanstvcrecl ifadtlritsscd to
      3. Droji in the appropriate tVIail Boi'                             the wrong clepannipnt or if dupIicuteTfirueJts are
                                                                          sent.
            .lyOl'R LAST NAME
                                                             FIRST-               I MI i        NUMBER                 BLDC/CBLL
    I UiCA5                                                                       i V \0tiDn3
             WORK ASSIGNMENT
                                                        ASSIGNED CQUN.<;Rr.r>p                       today



          □ Tixatmen?^'"
          aCh«„l./„                    □ MetfSf Health
                                       QAssisiint Warder Q□ Wnrto""
                                                            Pe«on«» Property ®
                                                                             □ Law Libnt^"                          □Securitv                 1




                         PO NOT ATI^h aAj^i;tionat. PAntre. ha
                                                                                       BELOW THIS LINE

                                                .'RESPONSE-
  Reqaestscnt Co con-cct department^;Yes □ Not.Routcd to:-
                                                                                                      Date:




                                               BECEEEDzzzRECHVeO
                                                         1"^. 2020
                                                                                       JUH 15
                                                                                               ance office
Offender seen Q Ye


      Official R
                                                                          Date of Response

                                                                                                              fini'ixloii Ooij:?;'!,')- !2~
Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 124 of 126 PageID# 405




                                COMMONWEALTH OF VIRGINIA
                                    Department ofCorrections
    Gregory L. Holloway                       Division ofOperations         14345 Old Belfield Rd
    Regional Operations Chief                    Eastern Region              Capron, VA 23829
                                                                             (434) 658-4368

     July 20,2020


     C,Lucas 1080673
     Haynesville Correctional Center
     P.O. Box 129
     Haynesvi1le, Virginia 22472

     Dear C. Lucas:

     I received your correspondence on July 17, 2020 regarding the status of HCC-20-REG-00046.
     According to CORIS,Ae Level I grievance response was sent back to you on July 13,2020.

     Your concerns are important. You will need to contact the institutional ombudsman, R, Brown,
     at your facility for additional questions.

     Sincerely




     K Cosby, Regionalli0mbudsman
     Eastern Regional Office

     /kwc

     cc: File
       Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 125 of 126 PageID# 406




      T'E' \n act.


                                           ftiSCEl¥EN
                                           rU                  I !i|
                                           fii JUL 1 7 2020 t?j
■--'''O .   I fr\ s   \                     i Ombi'dv:ma!i Unit s;




                                                            ci^ liklV-biW
                                  ■ -Xj.t             '^lAoA                      .
                                  ^ C-- <» -'W.Q^-qD^rife. -
                                                               OCC%



                                                                                             _IV




                            .¥--^ttN\!EK) -V^ ~\
                                       ^S, VIJA, .                                       .
                      — ^r
                      r XVA                A      VJV _A.^\ci^\iorrXu^'^
                                                 >,
    Case 3:20-cv-00255-HEH-DJN Document 56-1 Filed 12/07/20 Page 126 of 126 PageID# 407


                          '..              Uv- J
    23.vac9£,^

                                                                                      ./




       _7-Hct-aD-^&-CLT)^u
         4-  A\]0L^4V^.
                           ,
.                                —        ■ • -^^-^                o       u-v


^                                         -OU^^ txvv-^


                     ^•°»■!! -^.^!.br?vo'^?^ vt,

                                                                                                 w.,




 —^t^-^ir ^||
CcitvO^
     ^
        A
        ,
        jWQa^*?—-'
                          ~X ftm -xs^^,
                          ^>(-Yr>T*i AJOWHVM^.
                      \i,..ra*.H\ \\
                      \
                                              n*® ^1
                                     U U.»v>rv N Ck v/^
                          ra*. H\ \ \ \
                                                         I^-   .   —   -         -
                                           X—U U.»v>/-v N Ck.v;^.S''^\'i.?r3\ r, \\1.._,- X kc^iS^
